

Exhibit 10.2
AMENDMENT NO. 1 TO THE
REVOLVING CREDIT AGREEMENT




THIS AMENDMENT NO. 1 (the “Amendment No. 1”) is being executed and delivered as
of October 28, 2013, by and among Chicago Bridge and Iron Company N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Company”), certain Subsidiaries party to the hereinafter identified and defined
in the Credit Agreement, as borrowers (the “Subsidiary Borrowers” and together
with the Company, the “Borrowers”), Bank of America, N.A., as administrative
agent (the “Administrative Agent”) under said Credit Agreement, and the Required
Lenders party hereto. All capitalized terms used herein without definition shall
have the same meanings as set forth in the Credit Agreement.




W I T N E S S E T H:


WHEREAS, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent are currently parties to that certain Revolving Credit
Agreement, dated as of December 21, 2012 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, the Borrowers have requested that the Lenders agree to amend the Credit
Agreement and the Subsidiary Guaranty in certain respects;


WHEREAS, on the terms and conditions set forth herein, the Required Lenders have
agreed to amend the Credit Agreement and the Subsidiary Guaranty as hereinafter
set forth.


NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Administrative Agent, the
Borrowers and the Lenders, such parties hereby agree as follows:


1.Amendment to the Credit Agreement. Effective as of the date first written
above, upon the satisfaction of the conditions set forth in Section 4 below, the
Credit Agreement is hereby amended in its entirety to read as set forth in
Exhibit A hereto.


2.Amendment to the Subsidiary Guaranty. Effective as of the date first written
above, upon the satisfaction of the conditions set forth in Section 4 below, the
Subsidiary Guaranty is hereby amended in its entirety to read as set forth in
Exhibit B hereto.


3.Amendment to Exhibit G (Form of Compliance Certificate). Effective as of the
date first written above, upon the satisfaction of the conditions set forth in
Section 4 below, the Form of Compliance Certificate attached as Exhibit G of the
Credit Agreement is hereby amended in its entirety to read as set forth in
Exhibit G hereto.



--------------------------------------------------------------------------------



4.Conditions of Effectiveness. The effectiveness of this Amendment No. 1 is
subject to the conditions precedent that the Administrative Agent or Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as an arranger for
this Amendment No. 1 (in such capacity, the “Arranger”) shall have received (i)
counterparts of this Amendment No. 1 duly executed and delivered by the Company,
the Subsidiary Borrowers and the Required Lenders and executed counterparts of
the Reaffirmation attached hereto duly executed and delivered by the Subsidiary
Guarantors, (ii) for the account of each Lender that executes and delivers its
counterpart hereto as and by such time as is requested by the Arranger, an
amendment fee in the amount previously disclosed to the Lenders and (iii)
payment and/or reimbursement of its and its affiliates’ fees and expenses
(including reasonable out-of-pocket fees and expenses of counsel) in connection
herewith.


5.Representation and Warranties. Each Borrower hereby represents and warrants
that (i) all of the representations and warranties contained in Article VI of
the Credit Agreement, as amended hereby, are true and correct as of the date
hereof (unless such representation and warranty is made as of a specific date,
in which case, such representation and warranty shall be true and correct as of
such date) and (ii) no Default or Unmatured Default is in effect.


6.No Implicit Waiver. Except as expressly set forth herein, (i) the execution,
delivery and effectiveness of this Amendment No. 1 shall neither operate as a
waiver of any rights, power or remedy of the Administrative Agent or the Lenders
under the Credit Agreement or any other documents executed in connection with
the Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement nor any other document executed in connection therewith and (ii) the
Credit Agreement shall remain in full force and effect in accordance with its
original terms.


7.Reference to Credit Agreement. Upon the effectiveness of this Amendment No. 1,
each reference in the Credit Agreement, the Subsidiary Guaranty or any other
Loan Document to “this Agreement,” “hereunder,” or words of like or similar
import shall mean and be reference to the Credit Agreement or the Subsidiary
Guaranty, as applicable, as amended and modified by this Amendment No. 1.


8.GOVERNING LAW. THIS AMENDMENT NO. 1 SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, AND SHALL BE
FURTHER SUBJECT TO THE PROVISIONS OF SECTIONS 11.12 AND 11.13 OF THE CREDIT
AGREEMENT.


9.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts by the parties hereto, each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same agreement. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Amendment No. 1 by facsimile or
electronic transmission (e.g., “pdf”) shall be effective as delivery of an
original executed counterpart of this Amendment No. 1.


[Signature Pages Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first above written.




CHICAGO BRIDGE & IRON COMPANY N.V., as the Company


By: CHICAGO BRIDGE & IRON COMPANY B.V.
Its: Managing Director


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Director






CB&I INC., as a Subsidiary Borrower


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Authorized Signatory






CBI SERVICES, INC., as a Subsidiary Borrower


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Authorized Signatory




CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as a Subsidiary Borrower


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Authorized Signatory














--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY B.V., as a Subsidiary Borrower


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Director






CHICAGO BRIDGE & IRON COMPANY, as a Subsidiary Borrower


By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Authorized Signatory






--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Bridget J. Manduk    
Name: Bridget J. Manduk
Title: Assistant Vice President






--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender


By: /s/ Arthur Ng    
Name: Arthur Ng
Title: Vice President






--------------------------------------------------------------------------------





CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By: /s/ Page Dillehunt    
Name: Page Dillehunt
Title: Managing Director




By: /s/ Michael Willis    
Name: Michael Willis
Title: Managing Director




--------------------------------------------------------------------------------





BNP PARIBAS, as a Lender


By: /s/ Nicolas Rabier    
Name: Nicolas Rabier
Title: Managing Director






By: /s/ Brendan Heneghan    
Name: Brendan Heneghan
Title: Vice President








--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC, as a Lender


By: /s/ Steve Ray    
Name: Steve Ray
Title: Director




--------------------------------------------------------------------------------





COMPASS BANK, as a Lender


By: /s/ Randall Morrison    
Name: Randall Morrison
Title: Executive Director




--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Lender


By: /s/ John Armstrong    
Name: John Armstrong
Title: Director




--------------------------------------------------------------------------------





RIYAD BANK, HOUSTON AGENCY, as a Lender


By: /s/ William B. Shepard    
Name: William B. Shepard
Title: General Manager




By: /s/ Paul N. Travis    
Name: Paul N. Travis
Title: VP & Head of Corporate Finance




--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Jason Krogh    
Name: Jason Krogh
Title: Authorized Signatory




--------------------------------------------------------------------------------





SANTANDER BANK, N.A., as a Lender


By: /s/ John W. Deegan    
Name: John W. Deegan
Title: Senior Vice President




--------------------------------------------------------------------------------





ABU DHABI INTERNATIONAL BANK N.V., as a Lender


By: /s/ David Young    
Name: David Young
Title: Vice President




By: /s/ William Ghazar    
Name: William Ghazar
Title: Senior Vice President




--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Lender


By: /s/ Tenya Mitsuboshi    
Name: Tenya Mitsuboshi
Title: Deputy General Manager




--------------------------------------------------------------------------------





ARAB BANKING CORPORATION (B.S.C.), as a Lender


By: /s/ Tony Berbari    
Name: Tony Berbari
Title: General Manager




By: /s/ Gautier Strub    
Name: Gautier Strub
Title: VP – Relationship Mananger




--------------------------------------------------------------------------------





STANDARD CHARTERED BANK, as a Lender


By: /s/ James P. Hughes     
Name: James P. Hughes A2386
Title: Director




By: /s/ Robert K. Reddington    
Name: Robert K. Reddington
Title: Credit Documentation Manager




--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By: /s/ Shuji Yabe    
Name: Shuji Yabe
Title: Managing Director




--------------------------------------------------------------------------------





HSBC BANK USA, N.A., as a Lender


By: /s/ Wadie C. Habiby    
Name: Wadie C. Habiby
Title: Vice President, Corporate Banking




--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender


By: /s/ Diane Pockaj    
Name: Diane Pockaj
Title: Managing Director




By: /s/ Matthew Havens    
Name: Matthew Havens
Title: Vice President




--------------------------------------------------------------------------------





LLOYDS BANK PLC (f/k/a LLOYDS TSB BANK PLC), as a Lender


By: /s/ Karen Welch    
Name: Karen Welch
Title: Vice President – W011




By: /s/ Stephen Giacolone    
Name: Stephen Giacolone
Title: Assistant Vice President – G011




--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Michelle C. Phillips    
Name: Michelle C. Phillips
Title: Director












--------------------------------------------------------------------------------



REAFFIRMATION


Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 in connection with that certain Revolving Credit Agreement dated
as of December 21, 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) by and among Chicago Bridge and Iron Company
N.V. (the “Company”), certain Subsidiaries of the Company party thereto as
borrowers (the “Subsidiary Borrowers”), Bank of America, N.A., as administrative
agent (the “Administrative Agent”) under the Credit Agreement and the lenders
party to said Credit Agreement, which Amendment No. 1 is dated as of October 28,
2013 (the “Amendment”). Capitalized terms used in this Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment (including,
without limitation, the amendment to the Subsidiary Guaranty set forth in
Section 2 thereof) and reaffirms the terms and conditions of the Subsidiary
Guaranty and any other Loan Document executed by it and acknowledges and agrees
that each and every such Loan Document executed by the undersigned in connection
with the Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed. All references to the Credit Agreement and
the Subsidiary Guaranty contained in the above-referenced documents shall be a
reference to the Credit Agreement and the Subsidiary Guaranty as so modified by
the Amendment and as the same may from time to time hereafter be amended,
modified or restated.











51726595_2

--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY

By: /s/ Ronald A. Ballschmiede    
Name: Ronald A. Ballschmiede
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

By: /s/ Ronald A. Ballschmiede
Name: Ronald A. Ballschmiede
Title: Authorized Signatory

CB&I TYLER COMPANY

By: /s/ Luciano Reyes     
Name: Luciano Reyes
Title: Treasurer

CB&I INC.

By: /s/ Ronald A. Ballschmiede
Name: Ronald A. Ballschmiede
Title: Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY


By: /s/ Ronald A. Ballschmiede
Name: Ronald A. Ballschmiede
Title: Authorized Signatory

A&B BUILDERS, LTD.


By: /s/ Luciano Reyes     
Name: Luciano Reyes
Title: Treasurer


ASIA PACIFIC SUPPLY COMPANY

By: /s/ Luciano Reyes     
Name: Luciano Reyes
Title: Treasurer





51726595_2

--------------------------------------------------------------------------------





CBI AMERICAS LTD.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


CSA TRADING COMPANY, LTD.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


CB&I WOODLANDS L.L.C.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


CBI COMPANY LTD.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


CENTRAL TRADING COMPANY, LTD.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


CONSTRUCTORS INTERNATIONAL, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


HBI HOLDINGS, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer
 







--------------------------------------------------------------------------------





HOWE-BAKER INTERNATIONAL, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


HOWE-BAKER ENGINEERS, LTD.

By: _/s/ Luciano Reyes_________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER HOLDINGS, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER MANAGEMENT, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer

MATRIX ENGINEERING, LTD.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer


MATRIX MANAGEMENT SERVICES, L.L.C.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer







--------------------------------------------------------------------------------





OCEANIC CONTRACTORS, INC.

By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Treasurer

CBI VENEZOLANA, S.A.

By: /s/ Rui Orlando Gomes__________________________
Name: Rui Orlando Gomes
Title: Treasurer

CBI MONTAJES DE CHILE LIMITADA

By: /s/ Rui Orlando Gomes__________________________
Name: Rui Orlando Gomes
Title: Director

CB&I EUROPE B.V.

By: /s/ Raymond Buckley__________________________
Name: Raymond Buckley
Title: Director

CBI EASTERN ANSTALT

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Authorized Signatory


CBI LUXEMBOURG S.a.r.L.

By: /s/ Sergio Lopez__________________________
Name: Sergio Lopez
Title: Authorized Signatory







--------------------------------------------------------------------------------





CMP HOLDINGS B.V.


By: /s/ Kevin J. Forder__________________________
Name: Kevin J. Forder
Title: Director


Executed by CBI Constructors Pty Ltd ACN 000 612 411 in accordance with
section 127 of the Corporations Act 2001:
 
 
 
 
 
Director/company secretary
 
Director
Ian Michael Bendesh
 
Peter K. Bennett
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)





CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

By: /s/ Raymond Buckley__________________________
Name: Raymond Buckley
Title: Chairman

CBI (PHILIPPINES), INC.

By: /s/ Peter K. Bennett__________________________
Name: Peter K. Bennett
Title: President

CBI OVERSEAS, LLC

By: /s/ Walter Browning__________________________
Name: Walter Browning
Title: Secretary


CBI CONSTRUCTORS (PNG) PTY. LIMITED

By: /s/ Peter K. Bennett__________________________
Name: Peter K. Bennett
Title: Director







--------------------------------------------------------------------------------





CBI CONSTRUCTORS LIMITED

By: /s/ Kevin J. Forder__________________________
Name: Kevin J. Forder
Title: Authorized Signatory

CBI HOLDINGS (U.K.) LIMITED

By: /s/ Kevin J. Forder__________________________
Name: Kevin J. Forder
Title: Director

CB&I UK LIMITED

By: /s/ Richard E. Chandler, Jr.__________________________
Name: Richard E. Chandler, Jr.
Title: Director

CB&I LUMMUS CREST LTD.

By: /s/ L. T. M. Kester__________________________
Name: L. T. M. Kester
Title: Managing Director

CB&I MALTA LIMITED

By: /s/ L. T. M. Kester__________________________
Name: L. T. M. Kester
Title: Managing Director


LUTECH RESOURCES LIMITED

By: /s/ L. T. M. Kester__________________________
Name: L. T. M. Kester
Title: Managing Director




NETHERLANDS OPERATING COMPANY B.V.

By: /s/ Imre A. Csoti__________________________
Name: Imre A. Csoti
Title: Director







--------------------------------------------------------------------------------





CB&I NEDERLAND B.V.


By: /s/ Imre A. Csoti__________________________
Name: Imre A. Csoti
Title: Director


ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By: /s/ Geoffrey R. Loft__________________________
Name: Geoffrey R. Loft
Title: Director


PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By: /s/ Geoffrey R. Loft__________________________
Name: Geoffrey R. Loft
Title: Director

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By: /s/ Geoffrey R. Loft__________________________
Name: Geoffrey R. Loft
Title: Director

CHICAGO BRIDGE & IRON (ANTILLES) N.V.

By: /s/ Douglas Arthur Willard__________________________
Name: Douglas Arthur Willard
Title: Managing Director

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Director


LEALAND FINANCE COMPANY B.V.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Managing Director
 







--------------------------------------------------------------------------------





CB&I FINANCE COMPANY LIMITED


By: /s/ Kevin J. Forder__________________________
Name: Kevin J. Forder
Title: Authorized Signatory

CB&I OIL & GAS EUROPE B.V.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Managing Director

CBI COLOMBIANA S.A.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Director

CHICAGO BRIDGE & IRON COMPANY B.V.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Managing Director

LUMMUS INTERNATIONAL CORPORATION

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: Director

HUA LU ENGINEERING CO., LTD.

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: Director


LUMMUS CATALYST COMPANY LTD.

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer
 







--------------------------------------------------------------------------------





LUMMUS OVERSEAS CORPORATION

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: Vice President & Treasurer


CATALYTIC DISTILLATION TECHNOLOGIES

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: Director

LUMMUS TECHNOLOGY, INC.

By: /s/ John R. Albanese, Jr.__________________________
Name: John R. Albanese, Jr.
Title: CFO & Treasurer

CBI SERVICES, INC.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Authorized Signatory

WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED

By: /s/ Robert Havlick__________________________
Name: Robert Havlick
Title: Director

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY

By: /s/ Sergio Lopez__________________________
Name: Sergio Lopez
Title: Managing Director


LUMMUS NOVOLEN TECHNOLOGY GMBH

By: /s/ Godofredo Follmer__________________________
Name: Godofredo Follmer
Title: Managing Director






--------------------------------------------------------------------------------





CB&I LUMMUS GMBH

By: /s/ Andreas Schwarzhaupt__________________________
Name: Andreas Schwarzhaupt
Title: Managing Director

CB&I S.R.O.

By: /s/ Hynek Jicinsky__________________________
Name: Hynek Jicinsky
Title: Managing Director

CBI PERUANA S.A.C.

By: /s/ Rui Orlando Gomes__________________________
Name: Rui Orlando Gomes
Title: Treasurer

HORTON CBI, LIMITED

By: /s/ Marc R. Beauregard__________________________
Name: Marc R. Beauregard
Title: President

CB&I (NIGERIA) LIMITED

By: /s/ Douglas Arthur Willard__________________________
Name: Douglas Arthur Willard
Title: Director

CB&I SINGAPORE PTE LTD.

By: /s/ Ronald A. Ballschmiede__________________________
Name: Ronald A. Ballschmiede
Title: Director


SHAW NORTH CAROLINA, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director








--------------------------------------------------------------------------------





SHAW ALLOY PIPING PRODUCTS, LLC


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Manager


SHAW SUNLAND FABRICATORS, LLC


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Manager


SHAW CONSTRUCTORS, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director


STONE & WEBSTER CONSTRUCTION, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director


STONE & WEBSTER, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director


STONE & WEBSTER ASIA, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director


SHAW ENVIRONMENTAL, INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director








--------------------------------------------------------------------------------





SHAW OVERSEAS (FAR EAST), LTD.


By: /s/ Sergio Lopez__________________________
Name: Sergio Lopez
Title: Vice President-Tax


THE SHAW GROUP INC.


By: /s/ Luciano Reyes__________________________
Name: Luciano Reyes
Title: Director








--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT AGREEMENT 1
Dated as of December 21, 2012
among


CHICAGO BRIDGE & IRON COMPANY N.V.,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
THE OTHER SUBSIDIARY BORROWERS,
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Syndication Agent
and
BNP PARIBAS, THE ROYAL BANK OF SCOTLAND PLC, COMPASS BANK and BMO HARRIS BANK,
N.A.,
as Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,
as Joint Lead Arrangers and Joint Book Runners













1 This version is a composite Revolving Credit Agreement containing all changes
pursuant to Amendment No. 1 dated as of October 28, 2013.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
ARTICLE I
 
DEFINITIONS
 
 
 
Section 1.1
 
Defined Terms
Section 1.2
 
Singular/Plural References; Accounting Terms
Section 1.3
 
References
Section 1.4
 
Supplemental Disclosure
 
 
 
ARTICLE II
 
REVOLVING LOAN FACILITY
 
 
 
Section 2.1
 
Revolving Loans
Section 2.2
 
Swing Line Loans
Section 2.3
 
Rate Options for all Advances; Maximum Interest Periods
Section 2.4
 
Optional Payments; Mandatory Prepayments
Section 2.5
 
Changes in Commitments
Section 2.6
 
Method of Borrowing
Section 2.7
 
Method of Selecting Types and Interest Periods for Advances
Section 2.8
 
Minimum Amount of Each Advance
Section 2.9
 
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
Section 2.10
 
Default Rate
Section 2.11
 
Method of Payment
Section 2.12
 
Evidence of Debt
Section 2.13
 
Telephonic Notices
Section 2.14
 
Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts
Section 2.15
 
Notification of Advances, Interest Rates, Prepayments and Aggregate Commitment
Reductions
Section 2.16
 
Lending Installations
Section 2.17
 
Payments Generally; Administrative Agent’s Clawback
Section 2.18
 
Termination Date
Section 2.19
 
Replacement of Certain Lenders
Section 2.20
 
Subsidiary Borrowers
Section 2.21
 
Judgment Currency
Section 2.22
 
Defaulting Lenders
 
 
 
ARTICLE III
 
THE LETTER OF CREDIT FACILITY
 
 
 
Section 3.1
 
The Letter of Credit Commitment
Section 3.2
 
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
Section 3.3
 
Drawings and Reimbursements; Funding of Participations
Section 3.4
 
Repayment of Participants
Section 3.5
 
Obligations Absolute
Section 3.6
 
Role of Issuing Bank
Section 3.7
 
Applicability of ISP and UCP; Limitation of Liability




--------------------------------------------------------------------------------



Section 3.8
 
Letter of Credit Fees
Section 3.9
 
Conflict with L/C Documents
Section 3.10
 
Letters of Credit Issued for Subsidiaries
Section 3.11
 
Letter of Credit Amounts
Section 3.12
 
Market Disruption
Section 3.13
 
Controlled Account
 
 
 
ARTICLE IV
 
CHANGE IN CIRCUMSTANCES
 
 
 
Section 4.1
 
Yield Protection
Section 4.2
 
Changes in Capital Adequacy Regulations
Section 4.3
 
Availability of Types of Advances
Section 4.4
 
Funding Indemnification
Section 4.5
 
Lender Statements; Survival of Indemnity
 
 
 
ARTICLE V
 
CONDITIONS PRECEDENT
 
 
 
Section 5.1
 
Initial Advances and Letters of Credit
Section 5.2
 
Initial Advance to Each New Subsidiary Borrower
Section 5.3
 
Each Advance and Letter of Credit after the Transaction Closing Date
 
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 6.1
 
Organization; Corporate Powers
Section 6.2
 
Authority, Execution and Delivery; Loan Documents
Section 6.3
 
No Conflict; Governmental Consents
Section 6.4
 
Financial Statements
Section 6.5
 
No Material Adverse Change
Section 6.6
 
Payment of Taxes
Section 6.7
 
Litigation; Loss Contingencies and Violations
Section 6.8
 
Subsidiaries
Section 6.9
 
ERISA
Section 6.10
 
Accuracy of Information
Section 6.11
 
Securities Activities
Section 6.12
 
Material Agreements
Section 6.13
 
Compliance with Laws
Section 6.14
 
Assets and Properties
Section 6.15
 
Statutory Indebtedness Restrictions
Section 6.16
 
Insurance
Section 6.17
 
Environmental Matters
Section 6.18
 
Representations and Warranties of each Subsidiary Borrower
Section 6.19
 
Benefits
Section 6.20
 
Solvency
Section 6.21
 
OFAC
Section 6.22
 
PATRIOT Act
Section 6.23
 
Senior Indebtedness
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



ARTICLE VII
 
COVENANTS
 
 
 
Section 7.1
 
Reporting
Section 7.2
 
Affirmative Covenants
Section 7.3
 
Negative Covenants
Section 7.4
 
Financial Covenants
 
 
 
ARTICLE VIII
 
DEFAULTS
 
 
 
Section 8.1
 
Defaults
 
 
 
ARTICLE IX
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
 
 
Section 9.1
 
Termination of Commitments; Acceleration
Section 9.2
 
Amendments
Section 9.3
 
No Waiver; Cumulative Remedies; Enforcement
 
 
 
ARTICLE X
 
GUARANTY
 
 
 
Section 10.1
 
Guaranty
Section 10.2
 
Waivers; Subordination of Subrogation
Section 10.3
 
Guaranty Absolute
Section 10.4
 
Acceleration
Section 10.5
 
Marshaling; Reinstatement
Section 10.6
 
Termination Date
 
 
 
ARTICLE XI
 
GENERAL PROVISIONS
 
 
 
Section 11.1
 
Survival of Representations
Section 11.2
 
Governmental Regulation
Section 11.3
 
Performance of Obligations
Section 11.4
 
Headings
Section 11.5
 
Entire Agreement
Section 11.6
 
Several Obligations; Benefits of this Agreement
Section 11.7
 
Expenses; Indemnity; Damage Waiver
Section 11.8
 
Numbers of Documents
Section 11.9
 
Accounting
Section 11.10
 
Severability of Provisions
Section 11.11
 
No Advisory or Fiduciary Responsibility
Section 11.12
 
GOVERNING LAW
Section 11.13
 
CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
Section 11.14
 
Other Transactions
Section 11.15
 
Subordination of Intercompany Indebtedness
Section 11.16
 
Lenders Not Utilizing Plan Assets
Section 11.17
 
Collateral
Section 11.18
 
USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets Control
Section 11.19
 
Payments Set Aside
Section 11.20
 
Keepwell
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



ARTICLE XII
 
THE ADMINISTRATIVE AGENT
 
 
 
Section 12.1
 
Appointment and Authority
Section 12.2
 
Rights as a Lender
Section 12.3
 
Exculpatory Provisions
Section 12.4
 
Reliance by Administrative Agent
Section 12.5
 
Delegation of Duties
Section 12.6
 
Resignation of Administrative Agent
Section 12.7
 
Non-Reliance on Administrative Agent and Other Lenders
Section 12.8
 
No Other Duties, Etc
Section 12.9
 
Administrative Agent May File Proofs of Claim
Section 12.10
 
Guaranty Matters
Section 12.11
 
Obligations of Lenders Several
Section 12.12
 
Interest Rate Limitation
Section 12.13
 
Electronic Execution of Assignments and Certain Other Documents
Section 12.14
 
Hedge Obligations
 
 
 
ARTICLE XIII
 
SETOFF; RATABLE PAYMENTS
 
 
 
Section 13.1
 
Setoff
Section 13.2
 
Ratable Payments
Section 13.3
 
Application of Payments
Section 13.4
 
Relations Among Lenders
Section 13.5
 
Failure to Make Payment
 
 
 
ARTICLE XIV
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
 
 
Section 14.1
 
Successors and Assigns
Section 14.2
 
Treatment of Certain Information; Confidentiality
Section 14.3
 
Dissemination of Information
 
 
 
ARTICLE XV
 
NOTICES
 
 
 
Section 15.1
 
Notices; Effectiveness; Electronic Communication
 
 
 
ARTICLE XVI
 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS












--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibits


EXHIBIT A‑1     —    Commitments (Definitions)
EXHIBIT A‑2     —    Issuing Banks
EXHIBIT A‑3     —    Mandatory Cost
EXHIBIT B     —    Form of Borrowing/Election Notice (Section 2.7 and
        Section 2.9)
EXHIBIT C     —    Swing Line Loan Notice (Section 2.2)
EXHIBIT D     —    Form of Assignment and Assumption (Sections 2.19 and 14.3)
EXHIBIT E‑1     —    Form of Company’s US Counsel’s Opinion (Section 5.1(a))
EXHIBIT E‑2     —    Form of Company’s Foreign Counsel’s Opinion
(Section 5.1(a))
EXHIBIT E‑3     —    [RESERVED]
EXHIBIT E‑4     —    Form of Counsel’s Opinion for Subsidiary Borrowers
(Section 5.1(a))
EXHIBIT F     —    Form of Officer’s Certificate (Sections 5.3 and 7.1(a)(iii))
EXHIBIT G     —    Form of Compliance Certificate (Sections 5.3 and 7.1(a)(iii))
EXHIBIT H     —    Form of Subsidiary Guaranty (Definitions)
EXHIBIT I     —    Form of Revolving Loan Note
EXHIBIT J     —    Form of Assumption Letter (Definitions)
EXHIBIT K     —    [RESERVED]
EXHIBIT L     —    Form of Commitment and Acceptance (Section 2.5(b)(i))
Schedules
Schedule 1.1.1     —    Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2     —    Permitted Existing Investments (Definitions)
Schedule 1.1.3     —    Permitted Existing Liens (Definitions)
Schedule 1.1.4     —    Permitted Existing Contingent Obligations (Definitions)
Schedule 1.1.5     —    Initial Material Subsidiaries and Material Subsidiaries
Schedule 3.1     —    Existing Letters of Credit (Section 3.1(a)(ii))
Schedule 6.7     —    Litigation (Section 6.7)
Schedule 6.8     —    Subsidiaries (Section 6.8)
Schedule 6.9     —    Pensions and Post‑Retirement Plans
Schedule 6.17     —    Environmental Matters (Section 6.17)
Schedule 7.3(n)     —    Subsidiary Covenants (Section 7.3(n))
Schedule 7.3(s)     —    Permitted Restricted Payments (Section 7.3(s))

















--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
This Revolving Credit Agreement dated as of December 21, 2012 is entered into
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), and one or more
other Subsidiaries of the Company from time to time parties hereto as Subsidiary
Borrowers (as hereinafter defined), the institutions from time to time parties
hereto as Lenders, whether by execution of this Agreement or an Assignment and
Assumption pursuant to Section 14.1, and Bank of America, N.A. (“BofA”), in its
capacity as administrative agent for itself and the other Lenders (in such
capacity, together with any successor appointed pursuant to Article XII, the
“Administrative Agent”) and as Swing Line Lender. The parties hereto agree as
follows:
Article I

DEFINITIONS
SECTION 1.1    Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined as
used in this Agreement:
“2006 Bond Trust Deed” is defined in Section 7.3(g)(ii).
“Accounting Change” is defined in Section 11.9.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Act” is defined in Section 11.18.
“Adjusted Aggregate Commitment” means, on any date of determination, the
Aggregate Commitment minus an amount equal to three percent (3%) of the
aggregate face amounts of all Letters of Credit denominated in Agreed Currencies
other than Dollars.
“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (i) the undrawn portion
of any Performance Letters of Credit, bank guarantees supporting obligations
comparable to those supported by Performance Letters of Credit and all
reimbursement agreements related thereto



--------------------------------------------------------------------------------



and (ii) liabilities of such Person or any of its Subsidiaries under any sale
and leaseback transaction which do not create a liability on the consolidated
balance sheet of such Person.
“Administrative Agent” is defined in the recital of parties to this Agreement.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the applicable Borrower of
the same Type and, in the case of Eurodollar Rate Advances for the same Interest
Period.
“Affected Lender” is defined in Section 2.19.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d‑3 under the Securities Exchange Act
of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
“Agent Parties” is defined in Section 15.1(c).
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Closing Date is Six Hundred and Fifty Million
Dollars ($650,000,000).
“Agreed Currencies” means (i) Dollars and (ii) any other Eligible Agreed
Currency which the applicable Borrower requests the applicable Issuing Bank to
include as an Agreed Currency hereunder and which is acceptable to such Issuing
Bank and the Administrative Agent. For purposes of this definition, “Eligible
Agreed Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated.
“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, amended and restated or otherwise modified and in effect from time to
time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4(b) hereof; provided, however, except as provided in
Section 11.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in
Section 6.4(b) hereof.



--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (iii) the Eurodollar Rate (without
giving effect to the Applicable Eurodollar Margin) for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.
“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(c)(i) hereof determined in accordance with the provisions of
Section 2.14(d)(ii) hereof.
“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(d)(ii) hereof.
“Applicable Floating Rate Margins” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans, determined in accordance
with the provisions of Section 2.14(d)(ii) hereof.
“Applicable L/C Fee Percentage” means, as at any date of determination, (x) with
respect to Performance Letters of Credit, the rate per annum then applicable to
Performance Letters of Credit, and (y) with respect to Financial Letters of
Credit, the rate per annum then applicable to Financial Letters of Credit, in
each case determined in accordance with the provisions of Section 2.14(d)(ii).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS and CACIB, in their respective capacities as the
arrangers for the credit transaction evidenced by this Agreement.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale‑leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly‑owned Subsidiaries other than (i) the sale of inventory in the ordinary
course of business and (ii) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.1(b)), and accepted by the Administrative Agent, in
substantially the form of



--------------------------------------------------------------------------------



Exhibit D or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by the Administrative Agent.
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit J hereto pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.
“Authorized Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; provided, that the
Administrative Agent shall have received a manually signed certificate of the
Secretary of the Company as to the incumbency of, and bearing a manual specimen
signature of, such duly authorized Person.
“Auto-Extension Letter of Credit” is defined in Section 3.2(c).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that for the avoidance of doubt a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) in the case of a Solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the Law of the
country where such Person is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed,
provided, further, that such ownership interest or action does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“BofA” is defined in the recital of parties to this Agreement.
“Borrower” means, as applicable, any of the Subsidiary Borrowers, together with
their permitted respective successors and assigns; and “Borrowers” shall mean,
collectively, the Subsidiary Borrowers.
“Borrower Materials” is defined in Section 15.1(c).



--------------------------------------------------------------------------------



“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
“Borrowing/Election Notice” is defined in Section 2.7.
“BSA” is defined in Section 11.18.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and on which dealings in Dollars and the other Agreed Currencies are carried on
in the London interbank market (and, if the Letter of Credit which is the
subject of such issuance or payment is denominated in euro, a day upon which
such clearing system as is determined by the Administrative Agent to be suitable
for clearing or settlement of the euro is open for business) and (ii) for all
other purposes a day (other than a Saturday or Sunday) on which banks are open
for business in New York, New York.
“Buying Lender” is defined in Section 2.5(b)(ii).
“CACIB” means Crédit Agricole Corporate and Investment Bank.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Banks, the Lenders or the Swing Line Lender, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swing Line Loans, cash or deposit account balances
or, if the Administrative Agent and the applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.



--------------------------------------------------------------------------------



“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long‑term
indebtedness of which institution at the time of acquisition is rated A‑ (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (iii) shares of money
market, mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (y)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A‑1
(or better) by S&P or P‑1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); (iv) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty‑five (365) days from the date of acquisition thereof; and
(v) auction rate securities (long‑term, variable rate bonds tied to short‑term
interest rates) that are rated Aaa by Moody’s or AAA by S&P.
“Change” is defined in Section 4.2.
“Change of Control” means an event or series of events by which:
(i)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d‑3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or
(ii)    the majority of the board of directors of the Company fails to consist
of Continuing Directors; or
(iii)    except as expressly permitted under the terms of this Agreement, the
Company or any Subsidiary Borrower consolidates with or merges into another
Person or conveys, transfers or leases all or substantially all of its property
to any Person, or any Person consolidates with or merges into the Company or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
(iv)    except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control, either directly or
indirectly, all of the economic and voting rights associated with all of the



--------------------------------------------------------------------------------



outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.
“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1(a) are satisfied or waived, which date is December 21, 2012.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 9.1(a).
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans and to purchase participations in Letters of Credit and to
participate in Swing Line Loans not exceeding the amount set forth on
Exhibit A‑1 to this Agreement opposite its name thereon under the heading
“Commitment” or in the Assignment and Assumption by which it became a Lender, as
such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment and Assumption.
“Commitment Increase Notice” is defined in Section 2.5(b)(i).
“Commitment Termination Date” means the earliest of (a) April 30, 2013 (which
date shall be extended to June 30, 2013 if the Outside Date (as defined in the
Transaction Agreement) shall have been extended to June 30, 2013 pursuant to
Section 8.1(b)(i) of the Transaction Agreement as in effect on July 30, 2012),
unless the Transaction Closing Date shall have occurred prior to such date, (b)
the closing of the Shaw Acquisition without the use of the Term Facility and the
revolving credit facility established hereunder, and (c) the termination of the
Transaction Agreement prior to closing of the Shaw Acquisition in accordance
with its terms.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the recital of parties to this Agreement.
“Computation Date” is defined in Section 2.4(b).
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Long‑Term Lease Rentals for such period and (ii) consolidated Interest Expense
of the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period; provided, that for
each period following the Transaction Closing Date until four full quarters
following the Transaction Closing Date have passed, Interest Expense shall be
calculated by multiplying the Interest Expense for the first such quarter by
four, and for the period of two such quarters by two and for the period of three
such quarters by 4/3.



--------------------------------------------------------------------------------



“Consolidated Long‑Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect), (b) cash distributions received by the
Company or any Subsidiary from any Eligible Joint Venture and (c) net earnings
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest unless such net earnings shall have actually been
received by the Company or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (i) provisions for income taxes, (ii) Consolidated
Fixed Charges, (iii) to the extent not already included in Consolidated Net
Income, dividends and distributions actually received in cash during such period
from Persons that are not Subsidiaries of the Company, (iv) retention bonuses
paid to officers, directors and employees of the Company and its Subsidiaries in
connection with the Transaction not to exceed $25,000,000, (v) any charges, fees
and expenses incurred in connection with the Transaction, the transactions
related thereto, and any related issuance of Indebtedness or equity, whether or
not successful, (vi) charges, expenses and losses incurred in connection with
restructuring and integration activities in connection with the Transaction,
including in connection with closures of certain facilities and termination of
leases, (vii) non-cash compensation expenses for management or employees to the
extent deducted in computing Consolidated Net Income, (viii) expenses incurred
in connection with the Shaw Acquisition and relating to termination and
severance as to, or relocation of, officers, directors and employees not
exceeding $110,000,000, and (ix) commencing on the NPA Amendment Date and
continuing thereafter, equity earnings booked or recognized by the Company or
any of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or such
lower percentage as may be set forth in the Note Purchase Agreement, as amended
on the NPA Amendment Date) of EBITDA of the Company pursuant to clauses (i)
through (ix) of the definition thereof for such period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its consolidated Subsidiaries plus any preferred stock
of the Company to the extent that it has not been redeemed for indebtedness, as
determined in accordance with Agreement Accounting Principles.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum‑derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and



--------------------------------------------------------------------------------



includes but is not limited to these terms as defined in Environmental, Health
or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co‑made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent.
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of



--------------------------------------------------------------------------------



the Code) as the Company; (ii) a partnership or other trade or business (whether
or not incorporated) which is under common control (within the meaning of
Section 414(c) of the Code) with the Company; and (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above.
“Country Risk Event” means:
(i)    any law, action or failure to act by any Governmental Authority in the
applicable Borrower’s or Letter of Credit beneficiary’s country which has the
effect of:
(A)    changing the Obligations as originally agreed,
(B)    changing the ownership or control by the applicable Borrower or Letter of
Credit beneficiary of its business, or
(C)    preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
(ii)    force majeure; and
(iii)    any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the Obligations in
the applicable Agreed Currency into an account designated by the Administrative
Agent or applicable Issuing Bank and freely available to the Administrative
Agent or such Issuing Bank.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans plus such Lender’s
L/C Exposure and its participation interests in the outstanding Swing Line
Loans.
“Customary Permitted Liens” means:
(i)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
(ii)    statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen, service providers or workmen and other
similar Liens imposed by law created in the ordinary course of business for



--------------------------------------------------------------------------------



amounts not yet due or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with Agreement Accounting Principles;
(iii)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;
(iv)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights‑of‑way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
(v)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(h) hereof; and
(vi)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Deficient Amount” is defined in Section 2.4(b)(iii).
“Default” means an event described in Article VIII hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Lender Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result



--------------------------------------------------------------------------------



of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become,
or has a Lender Parent that has become, the subject of a Bankruptcy Event.
“Designated Hedging Agreements” is defined in Section 11.15.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disclosed Litigation” is defined in Section 6.7.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety‑one (91) days after the Termination Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of the
amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the Spot Rate (determined as of such date, if such
date is a Computation Date, or if such date is not a Computation Date, as of the
most recent Computation Date) of the Administrative Agent or the applicable
Issuing Bank, as the case may be.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America and substantially all
of the operations of which are conducted within the United States.



--------------------------------------------------------------------------------



“Dutch Borrower” means any Borrower which is incorporated under the laws of the
Netherlands.
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) Consolidated Net Income, plus (ii) Interest Expense to the extent deducted
in computing Consolidated Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in computing
Consolidated Net Income, plus (iv) any other non‑recurring non‑cash charges
(excluding any such non‑cash charges to the extent any such non‑cash charge
becomes, or is expected to become, a cash charge in a later period) to the
extent deducted in computing Consolidated Net Income, plus (v) extraordinary
losses incurred other than in the ordinary course of business to the extent
deducted in computing Consolidated Net Income, minus (vi) any non‑recurring
non‑cash credits to the extent added in computing Consolidated Net Income, minus
(vii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Consolidated Net Income.
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT plus (ii) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (iv) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (v) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, plus
(vi) retention bonuses paid to officers, directors and employees of the Company
and its Subsidiaries in connection with the Transaction not to exceed
$25,000,000, plus (vii) any charges, fees and expenses incurred in connection
with the Transaction, the transactions related thereto, and any related issuance
of Indebtedness or equity, whether or not successful, plus (viii) charges,
expenses and losses incurred in connection with restructuring and integration
activities in connection with the Transaction, including in connection with
closures of certain facilities and termination of leases, plus (ix) expenses
incurred in connection with the Shaw Acquisition and relating to termination and
severance as to, or relocation of, officers, directors and employees not
exceeding $110,000,000, and plus (x) commencing on the NPA Amendment Date and
continuing thereafter, equity earnings booked or recognized by the Company or
any of its Subsidiaries from Eligible Joint Ventures not to exceed 15% (or such
lower percentage as may be set forth in the Note Purchase Agreement, as amended
on the NPA Amendment Date) of EBITDA of the Company pursuant to clauses (i)
through (ix) of this definition for such period.
“Effective Commitment Amount” is defined in Section 2.5(b)(i).
“Eligible Assignee” means a Person that is primarily engaged in the business of
commercial banking and that (A) is a Lender or an affiliate of a Lender,
(B) shall have senior unsecured long‑term debt ratings which are rated at least
BBB (or the equivalent) as publicly



--------------------------------------------------------------------------------



announced by S&P or Fitch Investors Services, Inc. or Baa2 (or the equivalent)
as publicly announced by Moody’s, or (C) shall otherwise be reasonably
acceptable to the Administrative Agent and the Issuing Banks.
“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered by a Lender or an
Affiliate of a Lender and (i) is organized under the laws of the United States
of America or any state thereof, (ii) is engaged primarily in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A‑1 or the equivalent thereof by S&P or the equivalent thereof by
Moody’s.
“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Company or any of its Subsidiaries that has been designated as such to
the Administrative Agent (a) for which annual unaudited financial statements and
quarterly unaudited financial statements have been delivered to the
Administrative Agent and the Lenders, in each case such financial statements
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, (b) of which between a 20% and 50%
interest in the profits or capital thereof is owned by the Company or one or
more of its Subsidiaries, or the Company and one or more of its Subsidiaries,
(c) for which the Eligible Joint Venture Leverage Ratio of such joint venture is
less than 1.00 to 1.00, and (d) that is validly existing under the Laws of its
jurisdiction of organization or formation (or equivalent); provided, however,
that there may not be more than ten (10) designated Eligible Joint Ventures at
any time.
“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding in any event (a) any extraordinary gain or loss (net of any tax
effect) and (b) net earnings of any Person (other than a Subsidiary) in which
such joint venture or any Subsidiary has an ownership interest unless such net
earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.
“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Company or any of its Subsidiaries, an amount equal to Eligible Joint
Venture Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Eligible Joint Venture Consolidated Net
Income: (i) Eligible Joint Venture Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by such
joint venture for such period, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses of such joint venture reducing such Eligible
Joint Venture Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Eligible Joint Venture Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of such joint venture for such
period and (ii) all non-cash items increasing Eligible Joint Venture
Consolidated Net Income for such period.
“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Company or any of its Subsidiaries, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of such
joint venture in connection with borrowed



--------------------------------------------------------------------------------



money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of such joint venture
with respect to such period under capital leases that is treated as interest in
accordance with GAAP.
“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Company, the ratio of (a) Indebtedness for such
joint venture of the Company or any of its Subsidiaries, on a consolidated
basis, to (b) Eligible Joint Venture EBITDA for the period of the four prior
fiscal quarters ending on or most recently ended prior to such date.
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Spot Rate (determined as of such date, if such
date is a Computation Date, or if such date is not a Computation Date, as of the
most recent Computation Date) of the Administrative Agent or the applicable
Issuing Bank, as the case may be.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“Escalating L/C” means each Letter of Credit which provides for an increasing
face amount from time to time.



--------------------------------------------------------------------------------



“Escrowed Proceeds” means the proceeds from the Takeout Financing that are
funded into escrow in one or more escrow accounts which will be released from
escrow pursuant to and in accordance with the terms of the escrow agreement
among the Initial Borrower, the purchasers of the Notes and the escrow agent
thereunder.
“euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of EMU.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to the Alternate Base Rate on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. The Administrative Agent does not warrant, nor accept responsibility, nor
shall it have any liability with respect to the administration, submission or
any other matter related to LIBOR or any comparable or successor rate referenced
in this definition above.
“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Eurodollar Margin, changing as and when the Applicable
Eurodollar Margin changes, plus (iii) for Eurodollar Rate Advances by a Lender
from its office or branch in the United Kingdom, the Mandatory Cost, plus
(iv) any other mandatory costs imposed by any governmental or regulatory
authority.
“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate.



--------------------------------------------------------------------------------



“Eurodollar Rate Loan” means a Loan made on a fully syndicated basis pursuant to
Section 2.1, which bears interest based on clause (a) of the definition of
“Eurodollar Base Rate”.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.1.5.
“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 7.2(k)(v).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.20 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, would have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Exemption Certificate” is defined in Section 2.14(e)(vi).
“Existing Letters of Credit” is defined in Section 3.1(a)(ii).
“Existing Revolving Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of July 23, 2010 by and among the Company and
certain of the Subsidiary Borrowers parties thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent, in each case, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Facility Termination Date” shall mean the date on which all of the Termination
Conditions have been satisfied.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such



--------------------------------------------------------------------------------



Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. Eastern
time (daylight or standard, as applicable) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
“Fee Letter” means the Fee Letter dated as of July 30, 2012 among the Company,
BofA, MLPFS and CACIB.
“Financial Credit Obligations” means the sum of the outstanding principal amount
of all Loans and all Financial L/C Obligations.
“Financial Credit Sublimit” means, at any time, an amount equal to $487,500,000.
“Financial L/C Obligations” means, without duplication, an amount equal to the
sum of (i) the aggregate of the Dollar Amount then available for drawing under
each of the Financial Letters of Credit (provided that, with respect to any
Escalating L/C which is a Financial Letter of Credit, such available amount
shall equal the maximum Dollar Amount (after giving effect to all possible
increases) available to be drawn under such Escalating L/C), (ii) the Dollar
Amount equal to the stated amount of all outstanding L/C Drafts corresponding to
the Financial Letters of Credit, which L/C Drafts have been accepted by the
applicable Issuing Bank, (iii) the aggregate outstanding Dollar Amount of all
Unreimbursed Amounts under Financial Letters of Credit at such time and (iv) the
aggregate Dollar Amount equal to the maximum stated amount of all Financial
Letters of Credit requested by the Borrowers but not yet issued or, in the case
of an Escalating L/C which is a Financial Letter of Credit, the portion of such
maximum stated amount not yet issued (unless the request for an unissued
Financial Letter of Credit has been denied).
“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.
“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.
“Fixed Charge Coverage Ratio” is defined in Section 7.4(b).
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.



--------------------------------------------------------------------------------



“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Fundamental Changes” is defined in Section 7.3(h).
“Funded Issuing Bank” means, at any date of determination, each Issuing Bank
which has issued a Letter of Credit and such Letter of Credit is outstanding as
of such date.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi‑governmental entity established to perform any of such functions.



--------------------------------------------------------------------------------



“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent or any
Lender or any indemnitee in any of the other Loan Documents, it shall have the
meaning set forth herein.
“Guaranteed Obligations” is defined in Section 10.1.
“Guarantor(s)” shall mean the Company and the Subsidiary Guarantors.
“Guaranty” means each of (i) the guaranty by the Company and each Subsidiary
Borrower of all of the Obligations of Company and the Subsidiary Borrowers
pursuant to Article X of this Agreement and (ii) the Subsidiary Guaranty, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.
“Hedge Bank” means any Person that, (a) at the time it enters into a Designated
Hedging Agreements not prohibited by this Agreement, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Designated Hedging Agreement not prohibited by this Agreement, in
each case, in its capacity as a party to such Designated Hedging Agreement.
“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar‑denominated or cross‑currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Home Country” is defined in Section 6.18(a)(i).
“Honor Date” is defined in Section 3.3(a).
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non‑competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.



--------------------------------------------------------------------------------



“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit (in
each case, under and as defined in this Agreement and the Revolving Credit
Facility), and all reimbursement agreements related thereto, (h) Off‑Balance
Sheet Liabilities and (j) Disqualified Stock.
“Indemnified Matters” is defined in Section 11.7(b).
“Indemnitees” is defined in Section 11.7(b).
“Initial Borrower” is defined in the recital of parties to this Agreement.
“Initial Material Subsidiary” means each Subsidiary (i) the consolidated net
revenues of which for the most recent fiscal year of the Company for which
audited financial statements have been delivered pursuant to Section 7.01(a)(ii)
were greater than five percent (5%) of the Company’s consolidated net revenues
for such fiscal year or (ii) the consolidated tangible assets of which as of the
end of such fiscal year were greater than five percent (5%) of the Company’s
consolidated tangible assets as of such date. For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into Dollars at the rates used in preparing the
consolidated balance sheet of the Company included in the applicable financial
statements. The Initial Material Subsidiaries on the Closing Date are identified
in Schedule 1.1.5 hereto.
“Insolvency Event” is defined in Section 11.15.
“Intercompany Indebtedness” is defined in Section 11.15.
“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off‑Balance Sheet Liabilities, capitalized interest expense, pay‑in‑kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.
“Interest Period” means with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) months or six (6) months, commencing on a Business Day
selected by the applicable Borrower on which a Eurodollar Rate Advance is made
to such Borrower pursuant to



--------------------------------------------------------------------------------



this Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day; provided, further, that subject to the Administrative Agent’s
receipt of all Lenders’ consent thereto, an Interest Period may be a period
other than a period of one (1), two (2), three (3) months or six (6) months so
long as such period is not more than twelve (12) months.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Banks” means (a) BofA or any of its Affiliates and (b) any of the other
Lenders identified on Exhibit A‑2 hereto (as amended or supplemented from time
to time) in its separate capacity as an issuer of Letters of Credit. The
designation of any Lender as an Issuing Bank after the Closing Date shall be
subject to the prior written consent of such designee and the Administrative
Agent.
“Issuing Bank Sublimit” means (a) an amount equal to $487,500,000 or (b) with
respect to any Issuing Bank, such lesser amount as may be separately agreed in
writing between such Issuing Bank and the Company from time to time (with
specific notice of such amount, and any change thereto, with respect to each
Issuing Bank being promptly communicated to the Administrative Agent); provided
that the sum of such amounts agreed with all Issuing Banks shall not exceed the
amount set forth in clause (a).
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.



--------------------------------------------------------------------------------



“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Floating Rate Advance.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Documents” means with respect to any Letter of Credit issued by any Issuing
Bank, the Letter of Credit Application, and any other document, agreement and
instrument entered into by such Issuing Bank and a Loan Party (or any
Subsidiary) or in favor of such Issuing Bank and relating to such Letter of
Credit.
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
“L/C Exposure” means, with respect to any Lender at any time, such Lender’s Pro
Rata Share of the outstanding L/C Obligations at such time.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
3.11. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns.
“Lender Increase Notice” is defined in Section 2.5(b)(i).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, each Issuing Bank, the Swing Line
Lender or any other Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages of this Agreement for such
Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit and the Letters of Credit deemed issued hereunder
pursuant to Section 3.1(a)(iii).



--------------------------------------------------------------------------------



“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Leverage Ratio” is defined in Section 7.4(a).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan Account” is defined in Section 2.12(a).
“Loan Documents” means this Agreement, the Fee Letter, each Assumption Letter
executed hereunder, the Subsidiary Guaranty and all other documents,
instruments, notes and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.
“Loan Parties” means, at any time, the Company, each Subsidiary Borrower that is
a party hereto as of such time and each of the Guarantors.
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, and in the case of the Swing Line Lender,
any Swing Line Loan made pursuant to Section 2.2 hereof, and collectively all
Revolving Loans and Swing Line Loans, whether made or continued as or converted
to Floating Rate Loans or Eurodollar Rate Loans.
“Mandatory Cost” is described in Exhibit A‑3 hereto.
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Market Disruption” is defined in Section 2.11.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
results of operations of the Company, any other Borrower, or the Company and its
Subsidiaries, taken as a whole, (b) the collective ability of the Company or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents, or (c) the ability of the Lenders or the Administrative Agent to
enforce the Obligations; it being understood and agreed that the occurrence of a
Product Liability Event shall not constitute an event which causes a “Material
Adverse Effect” unless and until the aggregate amount of, or attributable to,
Product Liability Events (to the extent not covered by third‑party insurance as
to which the insured does not dispute coverage) exceeds,



--------------------------------------------------------------------------------



during any period of twelve (12) consecutive months, the greater of (x)
$20,000,000 and (y) 20% of EBITDA (for the then most recently completed period
of four fiscal quarters of the Company).
“Material Indebtedness” is defined in Section 8.1(e).
“Material Subsidiary” means, without duplication, (a) each Subsidiary Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Subsidiary Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 7.01(a)(ii) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated assets
of which as of the end of such fiscal year were greater than five percent (5%)
of the Company’s consolidated assets as of such date; provided that, if at any
time the aggregate amount of the consolidated net revenues or consolidated
assets of all Subsidiaries that are not Material Subsidiaries exceeds twenty
percent (20%) of the Company’s consolidated net revenues for any such fiscal
year or twenty percent (20%) of the Company’s consolidated assets as of the end
of any such fiscal year, the Company (or, in the event the Company has failed to
do so within 10 days, the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, (x) revenues and assets of Foreign Subsidiaries shall be
converted into Dollars at the rates used in preparing the consolidated balance
sheet of the Company included in the applicable financial statements and (y)
revenues and assets of Excluded Joint Ventures shall be disregarded. The
Material Subsidiaries on the Closing Date are identified in Schedule 1.1.5
hereto.
“Maximum Rate” is defined in Section 12.12.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each applicable Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 3.13, an amount equal to
100% of the amount of all applicable LC Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable Issuing Bank in
their sole discretion; provided that with respect to Cash Collateral consisting
of cash or deposit account balances provided in accordance with the provisions
of Section 9.1, or the other provisions of this Agreement when a Default has
occurred and is continuing, “Minimum Collateral Account” shall mean an amount
equal to 103% of the amount of all applicable LC Obligations.


“MLPFS” means Merrill, Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc.



--------------------------------------------------------------------------------



“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned subsidiary of the Company.


“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale or Sale and Leaseback
Transaction), after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale or Sale and Leaseback Transaction, (ii) payment
of all brokerage commissions and other fees and expenses and commissions related
to such Asset Sale or Sale and Leaseback Transaction, and (iii) all amounts used
to repay Indebtedness (and any premium or penalty thereon) secured by a Lien on
any asset disposed of in such Asset Sale or Sale and Leaseback Transaction or
which is or may be required (by the express terms of the instrument governing
such Indebtedness or by applicable law) to be repaid in connection with such
Asset Sale or Sale and Leaseback Transaction (including payments made to obtain
or avoid the need for the consent of any holder of such Indebtedness); and
(b) cash or Cash Equivalents payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale or
Sale and Leaseback Transaction upon receipt of such cash payments by such Person
or such Subsidiary.
“New Money Credit Event” means, with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower, any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (b) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (c) any agreement in relation to clause
(a) or (b), in each case to the extent calculated by reference to the
Obligations outstanding prior to such increase.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.
“Non-Extension Notice Date” is defined in Section 3.2(c).
“Non-Obligor Subsidiaries” is defined in Section 7.3(q).
“Non-U.S. Lender” is defined in Section 2.14(e)(vi).



--------------------------------------------------------------------------------



“Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement among the Initial Borrower, the Company and the institutional
investors named therein.
“Notes” means senior notes in an aggregate principal amount of up to $800.0
million to be issued by the Initial Borrower pursuant to the Note Purchase
Agreement to finance the Transaction and as otherwise set forth in the Note
Purchase Agreement.
“NPA Amendment Date” means the effective date of the amendment to the Note
Purchase Agreement to amend the definitions of “EBITDA” and “Consolidated Net
Income Available for Fixed Charges” therein in a manner consistent with such
corresponding definitions set forth herein, as such date is confirmed by the
Administrative Agent.
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing, by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Lender, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, any Issuing
Bank, any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document but excludes
Hedging Obligations.
“OFAC” is defined in Section 11.18.
“Off‑Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so‑called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Other Taxes” is defined in Section 2.14(e)(ii).
“Participants” is defined in Section 14.1(d).
“Participant Register” is defined in Section 14.1.



--------------------------------------------------------------------------------



“Payment Date” means the last Business Day of each quarter, the Termination Date
and the Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means any Letter of Credit issued to secure
ordinary course performance obligations of the Company or a Subsidiary in
connection with active construction projects (including projects about to be
commenced) or bids for prospective construction projects.
“Permitted Acquisition” is defined in Section 7.3(f).
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, is subordinated in right of
payment to the Obligations on terms no less favorable to the Lenders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Loans Parties than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then applicable
market interest rate.



--------------------------------------------------------------------------------



“Permitted Sale and Leaseback Transactions” means (a) (i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
“Platform” is defined in Section 15.1(c).
“Pricing Ratio” means the ratio of (i) all Adjusted Indebtedness of the Company
and its Subsidiaries to (ii) EBITDA.
“Prime Rate” means the prime rate of interest announced by BofA from time to
time (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.
“Pro Forma Financial Statements” is defined in Section 5.1(f)(iii).
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) the Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by
(B) the Aggregate Commitment at such time (excluding, in the case of
Section 2.22, at any time a Defaulting Lender shall exist, such Defaulting
Lender’s Commitment); provided, however, if the Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and the Dollar Amount of all Letters
of Credit, in each case giving effect to any Lender’s status as a Defaulting
Lender at the time of determination.
“Product Liability Event” means, solely in connection with asbestos‑related
claims and litigation, (i) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (ii) the Company or any Subsidiary
(a) enters into settlements for the payment of money or (b) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and



--------------------------------------------------------------------------------



with respect to such judgments or orders, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
“Professional Market Party” means a “professional market party” (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulations promulgated thereunder from time
to time.
“Proposed New Lender” is defined in Section 2.5(b)(i).
“Protesting Lender” is defined in Section 2.20.
“Public Lender” is defined in Section 15.1(c).
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.
“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Register” is defined in Section 14.1(c).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non‑banks and non‑broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).



--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Required Lenders” means, subject to Section 2.22(b), Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to the Lenders’
performance of their respective obligations hereunder) whose aggregate ratable
shares (stated as a percentage) of the aggregate outstanding principal balance
of the sum of all Loans and L/C Obligations are greater than fifty percent
(50%).
“Requirements of Law” means, as to any Person, the charter and by‑laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.
“Resignation Effective Date” is defined in Section 12.6.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other



--------------------------------------------------------------------------------



than Disqualified Stock) or in options, warrants or other rights to purchase
such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Company or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Company) of other Equity Interests of the
Company or any of its Subsidiaries (other than Disqualified Stock), (iii) any
payment or prepayment of principal of, or interest (whether in cash or as
payment‑in‑kind), premium, if any, fees or other charges with respect to, any
Indebtedness subordinated to the Obligations, or any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness other than (a) the Obligations and (b) any
scheduled payments of principal of or interest with respect to Company’s
Indebtedness issued pursuant to the Transaction Facilities, (iv) any payment of
a claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any Indebtedness (other than the
Obligations) or any Equity Interests of the Company or any of its Subsidiaries,
or of a claim for reimbursement, indemnification or contribution arising out of
or related to any such claim for damages or rescission and (v) any payment in
respect of a purchase price adjustment, earn‑out or other similar form of
contingent purchase price.
“Revolving Credit Availability” means, at any particular time, the amount by
which the Adjusted Aggregate Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.
“Revolving Credit Facility” means a senior revolving credit facility in an
aggregate principal amount of up to $1.35 billion (as may be increased pursuant
to the accordion feature therein) dated as of October 28, 2013 with Bank of
America, N.A. as administrative agent, the Initial Borrower, as a borrower, and
the Company and its Subsidiaries as guarantors.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time plus (ii) the
outstanding principal amount of the Swing Line Loans at such time, plus
(iii) the outstanding L/C Obligations at such time.
“Revolving Loan” is defined in Section 2.1.
“Risk‑Based Capital Guidelines” is defined in Section 4.2.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw‑Hill, Inc.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(i) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (ii) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.



--------------------------------------------------------------------------------



“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Selling Lender” is defined in Section 2.5(b)(ii).
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
pursuant to the Transaction Agreement as in effect on the date hereof.
“Shaw Material Adverse Effect” means any event, occurrence, state of facts,
circumstance, condition, effect, change or combination of the foregoing that (i)
has a material adverse effect on the ability of The Shaw Group Inc. to
consummate the Merger and the other Transactions, or (ii) is material and
adverse to the business, results of operations or condition (financial or
otherwise) of The Shaw Group Inc. and its Subsidiaries, taken as a whole, except
to the extent such material adverse effect under this clause (ii) results from
or is attributable to (A) any changes in general United States or global
economic conditions (including securities, credit, financial or other capital
markets conditions), except to the extent such changes in conditions have a
disproportionate effect on The Shaw Group Inc. and its Subsidiaries, taken as a
whole, relative to others in the industries in which The Shaw Group Inc. and its
Subsidiaries operate, (B) any changes in conditions generally affecting any of
the industries in which The Shaw Group Inc. and its Subsidiaries operate, except
to the extent such changes in conditions have a disproportionate effect on The
Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others in
any such industry, (C) any decline in the market price of The Shaw Group Inc.
Common Stock (it being understood that the facts or occurrences giving rise to
or contributing to such decline may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be, a Shaw Material Adverse Effect), (D) any failure, in and of itself, by The
Shaw Group Inc. to meet any internal or published projections or forecasts in
respect of revenues, earnings or other financial or operating metrics (it being
understood that the facts or occurrences giving rise to or contributing to such
failure may be deemed to constitute, and be taken into account in determining
whether there has been or would be reasonably likely to be, a Shaw Material
Adverse Effect), (E) any change in Law or GAAP (or authoritative interpretations
thereof), except to the extent such changes have a disproportionate effect on
The Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others
in any industry in which The Shaw Group Inc. and any of its Subsidiaries
operate, (F) geopolitical conditions, the outbreak or escalation of hostilities,
any acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
this Agreement, except to the extent such conditions or events have a
disproportionate effect on The Shaw Group Inc. and its Subsidiaries, taken as a
whole, relative to others in any industry in which The Shaw Group Inc. and any
of its Subsidiaries operate, (G) any hurricane, tornado, flood, earthquake or
other natural disaster, except to the extent such events have a disproportionate
effect on The Shaw Group Inc. and its Subsidiaries, taken as a whole, relative
to others in any industry in which The Shaw Group Inc. and any of its
Subsidiaries



--------------------------------------------------------------------------------



operate and (H) the announcement or pendency of the Transactions (including any
resulting contract cancellations or restructurings, delays in contract awards or
failure to receive pending contract awards). Any capitalized term referred to in
this paragraph is used herein as defined in the Transaction Agreement.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(ii)    it is then able and expects to be able to pay its debts as they mature;
and
(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“specified currency” is defined in Section 2.21.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office on the Business Day immediately preceding the most recent
Computation Date provided for in Section 2.4(b); provided that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Agreed Currency.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or



--------------------------------------------------------------------------------



joint venture if more than 50% interest in the profits or capital thereof is
owned by such Person or one or more of its Subsidiaries or such Person and one
or more of its Subsidiaries (unless such partnership, limited liability company
or joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company (excluding NEH).
“Subsidiary Borrower” means (a) the Initial Borrower, (b) any Subsidiary of the
Company party hereto on the date hereof or (c) any other Subsidiary of the
Company duly designated by the Company pursuant to Section 2.20 to request
Advances hereunder, which Subsidiary shall have delivered to the Administrative
Agent an Assumption Letter in accordance with Section 2.20 and such other
documents as may be required pursuant to this Agreement, in each case together
with its respective successors and assigns, including a debtor‑in‑possession on
behalf of such Subsidiary Borrower.
“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower, (b) all of the
Company’s Material Subsidiaries (other than any Excluded Foreign Subsidiary);
(c) all Subsidiaries acquired or formed after the Closing Date which are
Material Subsidiaries and which have or are required to have satisfied the
provisions of Section 7.2(k)(i); (d) all of the Company’s Subsidiaries which
become Material Subsidiaries and which have satisfied or are required to have
satisfied the provisions of Section 7.2(k)(ii); and (e) all other Subsidiaries
which become Subsidiary Guarantors in satisfaction of the provisions of
Section 7.2(k)(iii) or Section 7.3(q), in each case with respect to clauses
(a) through (e) above, and together with their respective successors and
assigns.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
Closing Date executed by each Subsidiary Guarantor and any and all supplements
thereto executed from time to time by each additional Subsidiary Guarantor in
favor of the Administrative Agent in substantially the form of Exhibit H
attached hereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Substantial Portion” means, with respect to the consolidated assets of the
Company and its Subsidiaries, assets which (i) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve‑month period ending with the month in which such
determination is made, or (ii) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.
“Supplement” is defined in Section 7.2(k)(i).
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.2.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.2(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.2(b), which, if in writing, shall be substantially in the form of
Exhibit C.
“Takeout Financing” means the issuance of the Notes pursuant to the Note
Purchase Agreement.
“Taxes” is defined in Section 2.14(e)(i).
“Term Facility” means a senior term loan facility in an aggregate principal
amount of up to $1.0 billion (as may be increased pursuant to the accordion
feature) with Bank of America, N.A. as administrative agent, the Initial
Borrower, as borrower and the Company and its Subsidiaries as guarantors.
“Termination Conditions” is defined in Section 2.18.
“Termination Date” means the earlier of (a) the fifth anniversary of the
Transaction Closing Date, provided that if such date is not a Business Day, the
Termination Date determined by this clause (a) shall be the next preceding
Business Day, and (b) the date of termination in whole of the Aggregate
Commitment pursuant to Section 2.5 hereof or the Commitments pursuant to
Section 9.1 hereof.
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (iii) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (vii) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.



--------------------------------------------------------------------------------



“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the entering into and funding of the Term
Facility, the issuance and placement of the Notes, the amendment of the Existing
Revolving Credit Agreement pursuant to Amendment No. 2 thereto dated as of
December 21, 2012, and the entering into and funding under the credit facility
established under this Agreement.


“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.


“Transaction Closing Date” means the date occurring on or after the Closing Date
on which the conditions precedent set forth in Section 5.1(b) are satisfied,
which date shall be no later than April 30, 2013 (or June 30, 2013 if the
Outside Date (as defined in the Transaction Agreement) shall have been extended
to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction Agreement as
in effect on July 30, 2012).


“Transaction Facilities” means the credit facility established under this
Agreement, the Existing Revolving Credit Agreement, the Term Facility, the
Revolving Credit Facility and the Takeout Financing.
“Transferee” is defined in Section 14.3.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended from time to time.
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.
“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of present value of all vested
nonforfeitable benefits under all Single Employer Plans as of the most recent
measurement date, all as determined under FAS 87 using the methods and
assumptions used by the Company for financial accounting purposes, and (ii) in
the case of Multiemployer Plans, the withdrawal liability that would be incurred
by the Controlled Group if all members of the Controlled Group completely
withdrew from all Multiemployer Plans.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“Unreimbursed Amount” is defined in Section 3.3(a).



--------------------------------------------------------------------------------



SECTION 1.2    Singular/Plural References; Accounting Terms. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with Agreement Accounting Principles.
SECTION 1.3    References. Any references to the Company’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
SECTION 1.4    Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.
ARTICLE II    

REVOLVING LOAN FACILITY
SECTION 2.1    Revolving Loans.
(a)    Amount of Revolving Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 5.1, 5.2 and 5.3, as applicable, from and
including the Transaction Closing Date and prior to the Termination Date, each
Lender severally and not jointly agrees, on the terms and conditions set forth
in this Agreement, to make revolving loans to the Initial Borrower on the
Transaction Closing Date and to make revolving loans to the Borrowers from time
to time after the Transaction Closing Date, in Dollars, in an amount not to
exceed such Lender’s Pro Rata Share of Revolving Credit Availability at such
time (each individually, a “Revolving Loan” and, collectively, the “Revolving
Loans”); provided however, at no time shall (i) the amount of the Revolving
Credit Obligations exceed the Adjusted Aggregate Commitment and (ii) the
Financial Credit Obligations exceed the Financial Credit Sublimit. Subject to
the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Revolving Loans at any time prior to the Termination Date. The Revolving Loans
made on the Transaction Closing Date



--------------------------------------------------------------------------------



or on or before the third (3rd) Business Day thereafter shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurodollar Rate Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations therein set forth and set forth
in this Article II and set forth in the definition of Interest Period. Revolving
Loans made after the third (3rd) Business Day after the Transaction Closing Date
shall be, at the option of the applicable Borrower, either Floating Rate Loans
or Eurodollar Rate Loans selected in accordance with Section 2.9. On the
Termination Date, each of the Borrowers shall repay in full the outstanding
principal balance of the Revolving Loans made to it. Each Advance under this
Section 2.1 shall consist of Revolving Loans made by each Lender ratably in
proportion to such Lender’s respective Pro Rata Share.
(b)    Borrowing/Election Notice. The applicable Borrower shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of Section 2.7.
(c)    Making of Revolving Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission, of the requested Revolving Loan. Each Lender shall make
available its Revolving Loan in accordance with the terms of Section 2.6. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s office in New
York, New York on the applicable Borrowing Date and shall disburse such proceeds
in accordance with the applicable Borrower’s disbursement instructions set forth
in such Borrowing/Election Notice. The failure of any Lender to deposit the
amount described above with the Administrative Agent on the applicable Borrowing
Date shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
(d)    Minimum Initial Borrowing. The first borrowing under this Section 2.1 by
a Dutch Borrower from any Lender shall be in a principal amount of at least the
equivalent in Dollars (calculated on the basis of the Spot Rate of the
Administrative Agent as of the date of borrowing) of €100,000.
SECTION 2.2    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day from and including the Transaction Closing Date and prior to the Termination
Date in an aggregate amount not to exceed at any time outstanding $25,000,000,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the outstanding Amount of Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the amount of the Revolving Credit Obligations shall not exceed the
Adjusted Aggregate Commitment and (ii) the amount of the Financial Credit
Obligations shall not exceed the Financial Credit Sublimit, (y) the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding



--------------------------------------------------------------------------------



Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by making such
Swing Line Loan may have, exposure in respect of the Swing Line Loans to any
Defaulting Lender (after giving effect to Section 2.22(c)). Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow and repay under this Section 2.2, prepay under Section 2.4, and reborrow
under this Section 2.2. Each Swing Line Loan shall be a Floating Rate Loan. The
Borrowers shall repay each Swing Line Loan on the earlier to occur of (A) the
date ten Business Days after such Loan is made and (B) the Termination Date.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Financial Officer of the applicable Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.2(a), or (B) that one or
more of the applicable conditions specified in Article V is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower. Notwithstanding anything to the contrary, no Dutch Borrower may borrow
any Swing Line Loan unless (i) it has borrowed a Revolving Loan pursuant to
Section 2.1 and (ii) the Swing Line Lender has previously made one or more
Revolving Loans to such Dutch Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowers (each of which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Floating Rate
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request



--------------------------------------------------------------------------------



shall be deemed to be a Borrowing/Election Notice for purposes hereof) and in
accordance with the requirements of Section 2.7, without regard to the minimum
and multiples specified in Section 2.8 for the principal amount of Floating Rate
Loans, but subject to the unutilized portion of the Adjusted Aggregate
Commitments and the conditions set forth in Section 5.3. The Swing Line Lender
shall furnish the Borrowers with a copy of the applicable Borrowing/Election
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Borrowing/Election Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Borrowing/Election Notice,
whereupon, subject to Section 2.2(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Floating Rate Loan to the Borrowers in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.2(c)(i), the request for Floating Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.2(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.2(c) by the time
specified in Section 2.2(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.2(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have



--------------------------------------------------------------------------------



against the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.2(c) is subject to the conditions set forth in Section 5.3. No such
funding of risk participations shall relieve or otherwise impair the obligation
of any Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.5 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Floating Rate Loan or risk participation pursuant to
this Section 2.2 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
SECTION 2.3    Rate Options for all Advances; Maximum Interest Periods. The
Revolving Loans may be Floating Rate Advances or Eurodollar Rate Advances, or a
combination thereof, selected by the applicable Borrowers in accordance with
Section 2.9. The Borrowers may select, in accordance with Section 2.9, Rate
Options and Interest Periods applicable to portions of the Revolving Loans;
provided that there shall be no more than seven (7) Interest Periods in effect
with respect to all of the Loans at any time.



--------------------------------------------------------------------------------



SECTION 2.4    Optional Payments; Mandatory Prepayments.
(a)    Optional Payments. The Borrowers may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of One Million Dollars ($1,000,000) and in
integral multiples of One Million Dollars ($1,000,000) in excess thereof.
Eurodollar Rate Advances may be voluntarily repaid or prepaid prior to the last
day of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.4, in an aggregate minimum amount of Four Million and
00/100 Dollars ($4,000,000) and in integral multiples of One Million and 00/100
Dollars ($1,000,000) in excess thereof; provided, that the applicable Borrower
may not so prepay Eurodollar Rate Advances unless it shall have provided at
least three (3) Business Days’ prior written notice to the Administrative Agent
of such prepayment and provided, further, all Eurodollar Loans constituting part
of the same Eurodollar Rate Advance shall be repaid or prepaid at the same time.
(b)    Determination of Dollar Amounts of Letters of Credit; Mandatory
Prepayments of Revolving Loans and Cash Collateralization of Letters of Credit.
(i)    The Administrative Agent or the applicable Issuing Bank, as the case may
be, will determine the Dollar Amount of:
(A)    each Letter of Credit on each date of issuance, extension and renewal of
such Letter of Credit and each date of an amendment of such Letter of Credit
having the effect of increasing the amount thereof;
(B)    each Letter of Credit on each date of any payment by an Issuing Bank
under such Letter of Credit denominated in an Agreed Currency other than
Dollars; and
(C)    all other outstanding L/C Obligations on and as of the last Business Day
of each calendar month and on any other Business Day elected by the
Administrative Agent or the applicable Issuing Bank, as the case may be, in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent or an Issuing Bank
determines Dollar Amounts as described in the preceding clauses (a), (b) and
(c) is herein described as a “Computation Date” with respect to each Letter of
Credit for which a Dollar Amount is determined on or as of such day.
(ii)    If at any time and for any reason (other than as the result of
fluctuations in currency exchange rates) the Dollar Amount of (a) the Revolving
Credit Obligations (calculated, with respect to all L/C Obligations denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such L/C Obligation) is greater than the Adjusted Aggregate
Commitment or (b) the Financial Credit Obligations (calculated, with respect to
all Financial L/C Obligations



--------------------------------------------------------------------------------



denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date with respect to each such Financial L/C Obligations) is greater
than the Financial Credit Sublimit, the Borrowers shall immediately make a
mandatory prepayment of the Obligations and/or Cash Collateralize the L/C
Obligations in an amount equal to such excess.
(iii)    If, on any Computation Date, as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Revolving Credit Obligations exceeds,
by more than the Equivalent Amount of $500,000, the Adjusted Aggregate
Commitment (such excess being the “Deficient Amount”), the Administrative Agent
may so notify the Borrowers and the Lenders of such occurrence and upon
receiving such notice the Borrowers shall immediately remit to the
Administrative Agent a payment in an aggregate principal amount sufficient to
eliminate the Deficient Amount, which funds shall be deposited in the Controlled
Account and shall be held as Cash Collateral for the benefit of the Revolving
Credit Obligations; provided, however, if and to the extent the Deficient Amount
is reduced from one Computation Date to the immediately succeeding Computation
Date, the Administrative Agent shall (so long as no Default or Unmatured Default
is then continuing) promptly remit to the Company all cash amounts in excess of
the Deficient Amount then held in the Controlled Account on such succeeding
Computation Date.
(iv)    All of the mandatory prepayments made under Section 2.4(b)(ii) shall be
applied first to Floating Rate Loans and to any Eurodollar Rate Loans maturing
on such date and then to subsequently maturing Eurodollar Rate Loans.
SECTION 2.5    Changes in Commitments.
(a)    Commitment Reductions. The Company may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of Ten Million and 00/100 Dollars ($10,000,000) and integral
multiples of One Million and 00/100 Dollars ($1,000,000) in excess of that
amount (unless the Aggregate Commitment is reduced in whole), upon at least
three (3) Business Day’s prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
commitment fees shall be payable on the effective date of any termination of all
or any part of the obligations of the Lenders to make Loans hereunder. The
Aggregate Commitment shall automatically terminate in whole on the Commitment
Termination Date.
(b)    Increase in Commitments.
(i)    At any time, the Company (on behalf of itself and the other Borrowers)
may request that the Aggregate Commitment be increased by an aggregate principal
amount not in excess of $250,000,000; provided that, without the prior written
consent of the Required Lenders, (a) the Aggregate Commitment shall at no time
exceed $900,000,000 minus the aggregate amount of all reductions in the
Aggregate



--------------------------------------------------------------------------------



Commitment previously made pursuant to Section 2.5(a); (b) the Company shall not
be entitled to make more than one such request during any calendar year; and
(c) each such request shall be in a minimum amount of at least $50,000,000 and
increments of $5,000,000 in excess thereof, and shall be in an amount such that
the aggregate principal amount of Loans to a Dutch Borrower which are purchased
by a Proposed New Lender (other than a Proposed New Lender which is a
Professional Market Party) pursuant to Section 2.5(b)(ii) shall not be less than
the equivalent in Dollars (calculated on the basis of the Spot Rate of the
Administrative Agent as of the date of such purchase) of €100,000 in respect of
each Dutch Borrower which then has outstanding borrowings hereunder. Such
request shall be made in a written notice given to the Administrative Agent and
the Lenders by the Company not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Commitment Increase
Notice”) shall specify the amount of the proposed increase in the Aggregate
Commitment and the proposed effective date of such increase. In the event of
such a Commitment Increase Notice, each of the Lenders shall be given the
opportunity to participate in the requested increase ratably in proportions that
their respective Commitments bear to the Aggregate Commitment. No Lender shall
have any obligation to increase its Commitment pursuant to a Commitment Increase
Notice. On or prior to the date that is fifteen (15) Business Days after receipt
of the Commitment Increase Notice, each Lender shall submit to the
Administrative Agent a notice indicating the maximum amount by which it is
willing to increase its Commitment in connection with such Commitment Increase
Notice (any such notice to the Administrative Agent being herein a “Lender
Increase Notice”). Any Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such fifteen (15) Business
Day period shall be deemed to have denied any increase in its Commitment. In the
event that the increases of Commitments set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Commitment Increase Notice,
the Administrative Agent and each Arranger shall have the right, in consultation
with the Company, to allocate the amount of increases necessary to meet the
Company’s Commitment Increase Notice. In the event that the increases of
Commitments set forth in the Lender Increase Notices are less than the amount
requested by the Company, not later than three (3) Business Days prior to the
proposed effective date the Company may notify the Administrative Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Commitment Increase Notice. Any
Proposed New Lender shall be consented to by the Administrative Agent (which
consent shall not be unreasonably withheld). If the Company shall not have
arranged any Proposed New Lender(s) to commit to the shortfall from the Lender
Increase Notices, then the Company shall be deemed to have reduced the amount of
its Commitment Increase Notice to the aggregate amount set forth in the Lender
Increase Notices. Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Administrative Agent shall notify the Company and the Lenders on
or before the Business Day immediately prior to the proposed effective date of
the amount of each Lender’s and Proposed New Lenders’ Commitment (the “Effective
Commitment Amount”) and the amount of the Aggregate Commitment, which amounts
shall be effective on the following Business Day. Any increase in the



--------------------------------------------------------------------------------



Aggregate Commitment shall be subject to the following conditions precedent:
(A) the Company shall have obtained the consent thereto of each Guarantor and
its reaffirmation of the Loan Document(s) executed by it, which consent and
reaffirmation shall be in writing and in form and substance reasonably
satisfactory to the Administrative Agent, (B) as of the date of the Commitment
Increase Notice and as of the proposed effective date of the increase in the
Aggregate Commitment all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (C) the Borrowers, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Commitment” in support of
such increase in the Aggregate Commitment shall have executed and delivered a
“Commitment and Acceptance” substantially in the form of Exhibit L hereto,
(D) counsel for the Company and for the Guarantors shall have provided to the
Administrative Agent supplemental opinions in form and substance reasonably
satisfactory to the Administrative Agent and (E) the Borrowers and the Proposed
New Lender shall otherwise have executed and delivered such other instruments
and documents as may be required under Article V or that the Administrative
Agent shall have reasonably requested in connection with such increase. If any
fee shall be charged by the Lenders in connection with any such increase, such
fee shall be in accordance with then prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company. Upon satisfaction of the conditions precedent to any increase in
the Aggregate Commitment, the Administrative Agent shall promptly advise the
Company and each Lender of the effective date of such increase. Upon the
effective date of any increase in the Aggregate Commitment that is supported by
a Proposed New Lender, such Proposed New Lender shall be a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder and thereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.
(ii)    For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Loans and L/C Obligations in the respective Dollar Amounts
and percentages necessary so that, from and after such sale, each such Selling
Lender’s outstanding Loans and L/C Obligations shall equal such Selling Lender’s
Pro Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Loans and L/C Obligations. Effective on the effective date of the
increase in the Aggregate Commitment pursuant to



--------------------------------------------------------------------------------



clause (i) above, each Buying Lender hereby purchases and accepts such grant,
assignment and conveyance from the Selling Lenders. Each Buying Lender hereby
agrees that its respective purchase price for the portion of the outstanding
Loans and L/C Obligations purchased hereby shall equal the respective Dollar
Amount necessary so that, from and after such payments, each Buying Lender’s
outstanding Loans and L/C Obligations shall equal such Buying Lender’s Pro Rata
Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Loans and L/C Obligations. Such amount shall be payable on the
effective date of the increase in the Aggregate Commitment by wire transfer of
immediately available funds to the Administrative Agent. The Administrative
Agent, in turn, shall wire transfer any such funds received to the Selling
Lenders, in same day funds, for the sole account of the Selling Lenders. Each
Selling Lender hereby represents and warrants to each Buying Lender that such
Selling Lender owns the Loans and L/C Obligations being sold and assigned hereby
for its own account and has not sold, transferred or encumbered any or all of
its interest in such Loans and L/C Obligations, except for participations which
will be extinguished upon payment to Selling Lender of an amount equal to the
portion of the outstanding Loans and L/C Obligations being sold by such Selling
Lender. Each Buying Lender hereby acknowledges and agrees that, except for each
Selling Lender’s representations and warranties contained in the foregoing
sentence, each such Buying Lender has entered into its Commitment and Acceptance
with respect to such increase on the basis of its own independent investigation
and has not relied upon, and will not rely upon, any explicit or implicit
written or oral representation, warranty or other statement of the Lenders or
the Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents. The Company hereby agrees to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Eurodollar Loan
hereunder on the terms and in the manner as set forth in Section 4.4.
SECTION 2.6    Method of Borrowing. On each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans, if any, not later than
1:00 p.m., Eastern time (daylight or standard, as applicable), in Federal or
other funds immediately available to the Administrative Agent, in New York, New
York at its address specified in or pursuant to Article XV. Unless the
Administrative Agent determines that any applicable condition specified in
Article V has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.
SECTION 2.7    Method of Selecting Types and Interest Periods for Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Rate Advance, the Interest Period applicable to each Advance from
time to time. The applicable Borrower shall give the Administrative Agent
irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 11:00 a.m. Eastern time (daylight or
standard, as applicable) (a) on or before the Borrowing Date of each Floating
Rate Advance, (b) three (3) Business Days before the Borrowing Date for each
Eurodollar Rate



--------------------------------------------------------------------------------



Advance. The Borrowers shall select Interest Periods so that, to the best of
their knowledge, it will not be necessary to prepay all or any portion of any
Eurodollar Rate Loan prior to the last day of the applicable Interest Period in
order to make mandatory prepayments as required pursuant to the terms hereof.
Each Floating Rate Advance and all Obligations other than Loans shall bear
interest from and including the date of the making of such Advance, in the case
of Loans, and the date such Obligation is due and owing in the case of such
other Obligations, to (but not including) the date of repayment thereof at the
Floating Rate changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined as applicable
to such Eurodollar Rate Advance and shall change as and when the Applicable
Eurodollar Margin changes.
SECTION 2.8    Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay Swing Line Loans or Unreimbursed Amounts) shall be in the
minimum amount of Four Million Dollars ($4,000,000) and in multiples of One
Million Dollars ($1,000,000) if in excess thereof, provided, however, that
subject to the provisions of Section 2.1(d) above relating to the amount of the
initial Revolving Loan hereunder to a Dutch Borrower, any Floating Rate Advance
may be in the amount of the unused Adjusted Aggregate Commitment.
SECTION 2.9    Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
(a)    Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.3 and this Section 2.9, to convert all or
any part of a Loan of any Type into any other Type or Types of Loans; provided
that any conversion of any Eurodollar Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.
(b)    Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as Eurodollar
Rate Loans until the end of the then applicable Interest Period therefor, at
which time such Eurodollar Rate Loans shall be automatically converted into
Floating Rate Loans unless such Eurodollar Rate Loans shall have been repaid or
the Company shall have given the Administrative Agent notice in accordance with
Section 2.9(d) requesting that, at the end of such Interest Period, such
Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
(c)    No Conversion Post‑Default or Post‑Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(a) or Section 2.9(b), no Loan
may be converted into or continued as a Eurodollar Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.



--------------------------------------------------------------------------------



(d)    Borrowing/Election Notice. The Company shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 11:00 a.m. Eastern time (daylight or standard, as applicable)
(x) one (1) Business Day prior to the date of the requested conversion or
continuation, with respect to any Loan to be converted to or continued as a
Floating Rate Advance, and (y) three (3) Business Days prior to the date of the
requested conversion or continuation, with respect to any Loan to be converted
or continued as a Eurodollar Rate Loan, specifying: (1) the requested date
(which shall be a Business Day) of such conversion or continuation; (2) the
amount and Type of the Loan to be converted or continued; and (3) if applicable,
the amount of Eurodollar Rate Loan(s) into which such Loan is to be converted or
continued and the duration of the Interest Period applicable thereto.
SECTION 2.10    Default Rate. After the occurrence and during the continuance of
a Default, at the direction of the Required Lenders, the interest rate(s)
applicable to the Obligations and all other fees (including the fees payable
under Section 3.8 with respect to Letters of Credit) shall be equal to (x) the
interest rates and fees calculated based on the maximum Applicable Floating Rate
Margins, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage, as applicable (it being understood that
except for the Eurodollar Rate Loans or as otherwise provided herein, the
interest rate for all Obligations before giving effect to this clause (x) shall
be the Applicable Floating Rate Margin plus Alternate Base Rate), as specified
pursuant to Section 2.14(d)(ii) plus (y) two percent (2.00%) per annum for all
such Obligations and fees ; provided that during the continuation of a Default
under Sections 8.1(a)(i) such interest rate and fee increases shall be
automatically applicable without any action of the Required Lenders.
SECTION 2.11    Method of Payment.
(a)    Method of Payment. The Administrative Agent is hereby authorized to
charge any account of the applicable Borrower maintained with BofA or any of its
Affiliates for each payment of principal, interest and fees as it becomes due
hereunder. Each reference to the Administrative Agent in this Section 2.11 shall
also be deemed to refer, and shall apply equally, to each Issuing Bank, in the
case of payments required to be made by any Borrower to any Issuing Bank
pursuant to Article III.
(b)    Market Disruption. If, after the designation by the applicable Issuing
Bank and the Administrative Agent of any currency as an Agreed Currency, in the
reasonable opinion of any Borrower, any Issuing Bank, the Required Lenders or
the Administrative Agent, (x) there shall occur any change in national or
international financial, political or economic conditions or currency exchange
rates or currency control or other exchange regulations are imposed in the
country which issues such currency with the result that it shall be impractical
for any L/C Obligation to be denominated in such currency or different types of
such currency are introduced, (y) such currency is no longer readily available
or freely traded or (z) an Equivalent Amount of such currency is not readily
calculable (any such event a “Market Disruption”), such Borrower, such Issuing
Bank, the Required Lenders or the Administrative Agent, as applicable, shall
promptly notify the Lenders, the Issuing Banks, the Administrative Agent and the



--------------------------------------------------------------------------------



Borrowers, and such currency shall no longer be an Agreed Currency until such
time as the Administrative Agent and any applicable Issuing Bank agrees to
reinstate such currency as an Agreed Currency, and all payments to be made by
the applicable Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations. For purposes of this Section 2.11(b), the commencement
of the third stage of the European Economic and Monetary Union shall not
constitute the imposition of currency control or exchange regulations.
SECTION 2.12    Evidence of Debt.
(a)    Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) on its books and records
evidencing the indebtedness of the Borrowers to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(b)    Register. The Register maintained by the Administrative Agent pursuant to
Section 14.1(c) shall include a control account, and a subsidiary account for
each Lender and each Borrower, in which accounts (taken together) shall be
recorded (i) the date and the amount of each Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
of the Borrowers to each Lender hereunder, (iii) the effective date and amount
of each Assignment and Assumption delivered to and accepted by it and the
parties thereto pursuant to Section 14.1, (iv) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof, and (v) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, all fees, charges,
expenses and interest.
(c)    Entries in Loan Account and Register. The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to clauses
(a) or (b) of this Section shall be prima facie evidence thereof for all
purposes, absent manifest error, unless the applicable Borrower objects to
information contained in the Loan Accounts, the Register or the other accounts
within thirty (30) days of the applicable Borrower’s receipt of such
information; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans or other amounts in
accordance with the terms of this Agreement.
(d)    Noteless Transaction; Notes Issued Upon Request. Any Lender may request
that the Revolving Loans made or to be made by it each be evidenced by a
promissory note in substantially the form of Exhibit I to evidence such Lender’s
Revolving Loans. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note for such Loans payable to the order of such
Lender. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to



--------------------------------------------------------------------------------



Section 14.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
SECTION 2.13    Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the applicable Borrower. Each of the
Subsidiary Borrowers authorizes the Company to make requests and give notices
hereunder on behalf of such Subsidiary Borrowers. The Borrowers agree to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer, of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to the applicable Borrower upon its
request therefor.
SECTION 2.14    Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.
(a)    Promise to Pay. All Advances shall be paid in full by the applicable
Borrowers on the Termination Date. Each Borrower unconditionally promises to pay
when due the principal amount of each Loan and all other Obligations incurred by
it, and to pay all unpaid interest accrued thereon, in accordance with the terms
of this Agreement and the other Loan Documents, and confirms that all Borrowers
(other than Borrowers which are Foreign Subsidiaries) shall be jointly and
severally liable for all of the Obligations. It is the intention of all the
parties hereto that the Obligations of each Borrower hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the Obligations of
each Borrower hereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the Borrowers hereby irrevocably agree
that the Obligations of each Borrower hereunder shall be limited to the maximum
amount as will result in the Obligations of such Borrower hereunder not
constituting a fraudulent transfer or conveyance. Each Borrower hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Administrative Agent, any Lender or any Issuing Bank,
such Borrower will contribute, to the maximum extent permitted by law, such
amounts to each other Borrower so as to maximize the aggregate amount paid to
the Administrative Agent, the Lenders and the Issuing Banks under or in respect
of the Loan Documents.
(b)    Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the Transaction Closing Date, upon any prepayment whether by acceleration
or otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity; provided,



--------------------------------------------------------------------------------



interest accrued on each Eurodollar Rate Loan having an Interest Period longer
than three months shall also be payable on the last day of each three‑month
interval during such Interest Period. Interest accrued on the principal balance
of all other Obligations shall be payable in arrears (i) on the last Business
Day of each calendar quarter, commencing on the first such day following the
incurrence of such Obligation, (ii) upon repayment thereof in full or in part,
and (iii) if not theretofore paid in full, at the time such other Obligation
becomes due and payable (whether by acceleration or otherwise).
(c)    Commitment Fees; Ticking Fee.
(i)    The Company shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the Transaction
Closing Date until the date on which the Aggregate Commitment shall be
terminated in whole, a commitment fee at the rate of the then Applicable
Commitment Fee Percentage multiplied by the average amount by which (x) the
Aggregate Commitment in effect from time to time exceeds (y) the Revolving
Credit Obligations (excluding the outstanding principal amount of the Swing Line
Loans) in effect from time to time during each fiscal quarter of the Company.
All such commitment fees payable under this clause (c) shall be payable
quarterly on the last day of each fiscal quarter of the Company occurring after
the Transaction Closing Date (with the first such payment being calculated for
the period from the Transaction Closing Date to the end of the Company’s fiscal
quarter first ended after the Transaction Closing Date) and, in addition, on any
date on which the Aggregate Commitment shall be terminated in whole.
(ii)    The Company agrees to pay or to cause the Borrowers to pay to the
Administrative Agent, for the ratable benefit of the Lenders, a ticking fee of
0.30% per annum, calculated on the basis of actual number of days elapsed in a
year of 360 days, on the Aggregate Commitment, (A) such fee to accrue from and
after the date that is 30 days following the date of the execution and delivery
of this Agreement until the earlier to occur of the Transaction Closing Date and
the Commitment Termination Date and (B) such fee to be payable on such earlier
date.
(d)    Interest and Fee Basis; Applicable Floating Rate Margins, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage.
(i)    Interest and all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360‑day year. Interest on all
Alternate Base Rate Loans shall be calculated for actual days elapsed on the
basis of a 365/366‑day year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 3:00 p.m. Eastern time (daylight or standard, as applicable)
at the place of payment. If any payment of principal of or interest on a Loan or
any payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.



--------------------------------------------------------------------------------



(ii)    The Applicable Floating Rate Margin, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall,
subject to the provisions of Section 2.14(d)(ii)(B) below, be determined from
time to time by reference to the table set forth below, on the basis of the then
applicable Pricing Ratio as described in this Section 2.14(d)(ii):
Pricing Ratio
Less than 1.25 to 1.00
Greater than or equal to 1.25 to 1.00 and less than 2.00 to 1.00
Greater than or equal to 2.00 to 1.00 and less than 2.50 to 1.00
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
Greater than or  equal to 3.00 to 1.00
Applicable Commitment Fee
0.175
%
0.225
%
0.25
%
0.30
%
0.40
%
Applicable L/C Fee for Performance Letters of Credit
0.75
%
0.825
%
1.00
%
1.125
%
1.375
%
Applicable L/C Fee for Financial Letters of Credit
1.375
%
1.50
%
1.75
%
2.00
%
2.50
%
Applicable Eurodollar Margin
1.375
%
1.50
%
1.75
%
2.00
%
2.50
%
Applicable Floating Rate Margin
0.375
%
0.50
%
0.75
%
1.00
%
1.50
%



(A)    Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, for purposes of computing the Revolving Credit
Obligations in connection with determining the applicable commitment fee, the
parties hereto acknowledge and agree that to the extent any Escalating L/C is
then issued and outstanding, the applicable commitment fee shall be calculated
based on the maximum Dollar Amount (after giving effect to all possible
increases) available to be drawn thereunder.
(B)    For purposes of this Section 2.14(d)(ii), the Pricing Ratio shall be
equal to Leverage Ratio calculated as provided in Section 7.4(a); provided,
however, that until such time as the Company delivers the financial statements
for the fiscal quarter ending September 30, 2013, the Pricing Ratio shall be
deemed to be greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00.
Upon receipt of the financial statements delivered pursuant to
Sections 7.1(a)(i) and (ii), as applicable, the Applicable Floating Rate
Margins, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage shall be adjusted, such adjustment being
effective five (5) Business Days following the date such financial statements
and the compliance certificate required to be delivered in connection therewith
pursuant to Section 7.1(a)(iii) shall be due; provided, that if the Company
shall not have timely delivered its financial statements in accordance with
Section 7.1(a)(i) or (ii), as applicable, then commencing on the date upon which
such financial statements should have been delivered and continuing until five
(5) Business Days following the date such financial statements are actually
delivered, the Applicable Floating Rate Margins,



--------------------------------------------------------------------------------



Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage shall be the maximum Applicable Floating Rate Margins,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage, as applicable, as set forth in this
Section 2.14(d)(ii).
(e)    Taxes.
(i)    Any and all payments by the Company and the Borrowers hereunder (whether
in respect of principal, interest, fees or otherwise) shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any interest, penalties and
liabilities with respect thereto including those arising after the Closing Date
as a result of the adoption of or any change in any law, treaty, rule,
regulation, guideline or determination of a Governmental Authority or any change
in the interpretation or application thereof by a Governmental Authority but
excluding, in the case of each Lender and the Administrative Agent, such taxes
(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by such Lender’s or the Administrative Agent’s, as the case may
be, net income by the United States of America or any Governmental Authority of
the jurisdiction under the laws of which such Lender or the Administrative
Agent, as the case may be, is organized and any U.S. federal withholding taxes
imposed under FATCA (all such non‑excluded taxes, levies, imposts, deductions,
charges, withholdings, and liabilities which the Administrative Agent or a
Lender determines to be applicable to this Agreement, the other Loan Documents,
the Commitments, the Loans or the Letters of Credit being hereinafter referred
to as “Taxes”). If the Company or any Borrower shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder or
under the other Loan Documents to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions or withholdings (including deductions applicable to
additional sums payable under this Section 2.14(e)) such Lender or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company or the applicable Borrower, as applicable, shall make such deductions or
withholdings, and (iii) the Company or the applicable Borrower, as applicable,
shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law. If a withholding
tax of the United States of America or any other Governmental Authority shall be
or become applicable (y) after the date of this Agreement, to such payments by
the Company or the applicable Borrower made to the Lending Installation or any
other office that a Lender may claim as its Lending Installation, or (z) after
such Lender’s selection and designation of any other Lending Installation, to
such payments made to such other Lending Installation, such Lender shall use
reasonable efforts to make, fund and maintain the affected Loans through another
Lending Installation of such Lender in another jurisdiction so as to reduce the
Company’s or the applicable Borrower’s liability hereunder, if the making,
funding or maintenance of such Loans through such other



--------------------------------------------------------------------------------



Lending Installation of such Lender does not, in the judgment of such Lender,
otherwise adversely affect such Loans, or obligations under the Commitment of
such Lender.
(ii)    In addition, the Company and the Borrowers agree to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder, from the
issuance of Letters of Credit hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, the Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).
(iii)    The Company and each Subsidiary Borrower shall indemnify each Lender
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.14(e)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.
If the Taxes or Other Taxes with respect to which the Company or any Subsidiary
Borrower has made either a direct payment to the taxation or other authority or
an indemnification payment hereunder are subsequently refunded to any Lender,
such Lender will return to the Company or the applicable Borrower, if no Default
has occurred and is continuing, an amount equal to the lesser of the
indemnification payment or the refunded amount. A certificate as to any
additional amount payable to any Lender or the Administrative Agent under this
Section 2.14(e) submitted to the Company or the applicable Borrower and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto. Upon the request of any
Lender, the Company or the applicable Borrower, as applicable, shall repay to
the Lender the amount paid over pursuant to this paragraph (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Lender is required to repay such refund to such Governmental
Authority. With respect to such deduction or withholding for or on account of
any Taxes and to confirm that all such Taxes have been paid to the appropriate
Governmental Authorities, the Company or the applicable Borrower shall promptly
(and in any event not later than thirty (30) days after receipt) furnish to each
Lender and the Administrative Agent such certificates, receipts and other
documents as may be required (in the reasonable judgment of such Lender or the
Administrative Agent) to establish any tax credit to which such Lender or the
Administrative Agent may be entitled.



--------------------------------------------------------------------------------



(iv)    Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Company or any Subsidiary Borrower, the Company shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.
(v)    Without prejudice to the survival of any other agreement of the Company
and the Subsidiary Borrowers hereunder, the agreements and obligations of the
Company and the Borrowers contained in this Section 2.14(e) shall survive the
payment in full of all Obligations, the termination of the Letters of Credit and
the termination of this Agreement.
(vi)    Each Lender that is not created or organized under the laws of the
United States of America or a political subdivision thereof (each a “Non‑U.S.
Lender”) shall deliver to the Company and the Administrative Agent on or before
the Closing Date, or, if later, the date on which such Lender becomes a Lender
pursuant to Section 14.1 hereof (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only for so long as such
Non‑U.S. Lender is legally entitled to do so), either (1) two (2) duly completed
copies of either (A) IRS Form W‑8BEN, or (B) IRS Form W‑8ECI, or in either case
an applicable successor form; or (2) in the case of a Non‑U.S. Lender that is
not legally entitled to deliver the forms listed in clause (vi)(1), (x) a
certificate of a duly authorized officer of such Non‑U.S. Lender to the effect
that such Non‑U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or any Subsidiary Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (such certificate,
an “Exemption Certificate”) and (y) two (2) duly completed copies of IRS Form
W‑8BEN or applicable successor form. Each such Lender further agrees to deliver
to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent,
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Company and the
Administrative Agent pursuant to this Section 2.14(e)(vi). Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly‑signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or any
Borrower or the Administrative Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender. Notwithstanding any
other provision of this Section 2.14(e), neither the Company



--------------------------------------------------------------------------------



nor any Borrower shall be obligated to gross up any payments to any Lender
pursuant to Section 2.14(e)(i), or to indemnify any Lender pursuant to
Section 2.14(e)(iii), in respect of United States federal withholding taxes to
the extent imposed as a result of (x) the failure of such Lender to deliver to
the Company the form or forms and/or an Exemption Certificate, as applicable to
such Lender, pursuant to Section 2.14(e)(vi), (y) such form or forms and/or
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding tax or the information or certifications made therein by the Lender
being untrue or inaccurate on the date delivered in any material respect, or
(z) the Lender designating a successor Lending Installation at which it
maintains its Loans which has the effect of causing such Lender to become
obligated for tax payments in excess of those in effect immediately prior to
such designation; provided, however, that the Company or the applicable
Borrower, as the case may be, shall be obligated to gross up any payments to any
such Lender pursuant to Section 2.14(e)(i), and to indemnify any such Lender
pursuant to Section 2.14(e)(iii), in respect of United States federal
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the Closing Date, which
change rendered such Lender no longer legally entitled to deliver such form or
forms or Exemption Certificate or otherwise ineligible for a complete exemption
from U.S. federal withholding tax, or rendered the information or the
certifications made in such form or forms or Exemption Certificate untrue or
inaccurate in any material respect, (ii) the redesignation of the Lender’s
Lending Installation was made at the request of the Company or (iii) the
obligation to gross up payments to any such Lender pursuant to
Section 2.14(e)(i), or to indemnify any such Lender pursuant to
Section 2.14(e)(iii), is with respect to a assignee Lender that becomes a Lender
as a result of an assignment made at the request of the Company.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements or FATCA (including those contained
in Sections 1471(b) or 1472(b) or the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b )(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (vii), "FATCA" shall include any amendments made to
FATCA after the date or this Agreement.
(vii)    Upon the request, and at the expense of the Company, each Lender to
which the Company or any Borrower is required to pay any additional amount
pursuant to this Section 2.14(e), shall reasonably afford the Company or the
applicable Borrower, as applicable, the opportunity to contest, and shall
reasonably cooperate with the Company or the applicable Borrower, as applicable,
in contesting, the imposition of



--------------------------------------------------------------------------------



any Tax giving rise to such payment; provided, that (i) such Lender shall not be
required to afford the Company or the applicable Borrower the opportunity to so
contest unless the Company or the applicable Borrower, as applicable, shall have
confirmed in writing to such Lender its obligation to pay such amounts pursuant
to this Agreement; and (ii) the Company shall reimburse such Lender for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Company or the applicable Borrower in contesting the
imposition of such Tax.
SECTION 2.15    Notification of Advances, Interest Rates, Prepayments and
Aggregate Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing/Election Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify the applicable
Borrower and each Lender of the interest rate applicable to each Eurodollar Rate
Loan promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
SECTION 2.16    Lending Installations. Each Lender will book its Loans or
Letters of Credit at the appropriate Lending Installation listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith or such other Lending Installation designated by such Lender
in accordance with the final sentence of this Section 2.16. All terms of this
Agreement shall apply to any such Lending Installation. Each Lender may, by
written or facsimile notice to the Administrative Agent and the Company,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments and/or payments of L/C Obligations are to be made.
SECTION 2.17    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s office in Dollars (except for L/C Obligation in respect
of any Letter of Credit denominated in any other Agreed Currency, in which case
in such Agreed Currency) and in immediately available funds not later than 3:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s lending office. All payments received by the Administrative Agent
after 3:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, except
otherwise provided in the definition of “Termination Date”, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Rate Loans (or, in the case of any
borrowing of Floating Rate



--------------------------------------------------------------------------------



Loans, prior to 12:00 noon on the date of such borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(a) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Floating Rate Loans. If the Borrowers and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
set forth in Article V are not satisfied or waived



--------------------------------------------------------------------------------



in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.7(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 11.7(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.7(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
SECTION 2.18    Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until
(A) all Commitments shall have been terminated and all Loans and other
Obligations hereunder shall be paid or satisfied (other than contingent
Obligations to the extent no claim giving rise thereto has been asserted) and
(B) all of the Letters of Credit shall have expired, been cancelled or
terminated, or Cash Collateralized pursuant to the terms of this Agreement or
supported by a letter of credit acceptable to the Administrative Agent
(collectively, the “Termination Conditions”), all of the rights and remedies
under this Agreement and the other Loan Documents shall survive.
SECTION 2.19    Replacement of Certain Lenders. If a Lender (“Affected Lender”)
shall have: (i) become a Defaulting Lender or a Non-Consenting Lender,
(ii) requested compensation from any Borrower under Sections 2.14(e), 4.1 or 4.2
to recover Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurodollar Rate Loans to any Borrower for reasons not generally applicable to
the other Lenders, (iv) has invoked Section 11.2 or (v) become a Protesting
Lender that may be replaced by the Borrowers pursuant to Section 2.20, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.1), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.14(e), 4.1, 4.2, 4.4, and
11.7) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 14.1;



--------------------------------------------------------------------------------



(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.4) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation or payments required to be made pursuant to Section 4.1 or 4.2,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)    such assignment does not conflict with applicable Requirements of Law;
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(f)    if at the time of such assignment, any Loan made to a Dutch Borrower
would be outstanding and the Affected Lender’s Pro Rata Share of any and all of
such Loans would, as of the date of assignment, in the aggregate with respect to
any Dutch Borrower, be more than zero but less than the equivalent in Dollars
(calculated on the basis of the Spot Rate of the Administrative Agent as of the
date of such assignment) of €100,000, no assignment of Loans to such Dutch
Borrower by the Affected Lender shall be made to an Eligible Assignee pursuant
to this Section 2.19 other than to a Professional Market Party.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney‑in‑fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.
SECTION 2.20    Subsidiary Borrowers. The Company may at any time or from time
to time upon not less than (x) five (5) Business Days’ prior written notice (or
such lesser time as acceptable to the Administrative Agent in its sole
discretion) to the Administrative Agent (which shall promptly notify the Lenders
thereof) in the case of any Domestic Subsidiary and (y) ten (10) Business Days’
prior written notice (or such lesser time as acceptable to the Administrative
Agent in its sole discretion) to the Administrative Agent (which shall promptly
notify the Lenders thereof) in the case of any Foreign Subsidiary, and with the
consent of the Administrative Agent, add as a party to this Agreement any
Subsidiary to be a Subsidiary Borrower hereunder by the execution and delivery
to the Administrative Agent and the Lenders of (a) a duly completed Assumption
Letter by such Subsidiary, with the written consent and guarantee affirmation by
the Company and each other Loan Party at the foot thereof, (b) such guaranty and
subordinated intercompany indebtedness documents as may be reasonably required
by the Administrative Agent and such other opinions, documents, certificates or
other items as may be required by Section 5.2, such documents with respect to
any additional Subsidiaries to be



--------------------------------------------------------------------------------



substantially similar in form and substance to the Loan Documents executed on or
about the Closing Date by the Subsidiaries parties hereto as of the Closing
Date. Upon such execution, delivery and consent such Subsidiary shall for all
purposes be a party hereto as a Subsidiary Borrower as fully as if it had
executed and delivered this Agreement; provided that if the Company shall
designate as a Subsidiary Borrower hereunder any Subsidiary not organized under
the laws of the United States or any State thereof, (i) any Lender may, with
notice to the Administrative Agent and the Company, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Subsidiary Borrower and (ii) (A) as soon as practicable after receiving notice
from the Company or the Administrative Agent of the Company’s intent to
designate such Subsidiary as a Subsidiary Borrower, and in any event no later
than five (5) Business Days after the delivery of such notice, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with so such Subsidiary Borrower directly or through an
Affiliate of such Lender as provided in clause (i), or that would incur
additional taxes or material costs and expenses from doing so (such Lender, a
“Protesting Lender”) shall so notify the Company and the Administrative Agent in
writing and (B) with respect to each Protesting Lender, the Company shall,
effective on or before the date that such Subsidiary Borrower shall have the
right to borrow hereunder, either (1) cancel its request to designate such
Subsidiary as a Subsidiary Borrower hereunder or (2) notify the Administrative
Agent and such Protesting Lender that the Commitment of such Protesting Lender
shall be terminated, provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents, from the assignee to whom
such Protesting Lender’s Commitment is assigned (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Subsidiary Borrower (in the case of all other amounts). So long as the
principal of and interest on any Advances made to any Subsidiary Borrower under
this Agreement shall have been repaid or paid in full, all Letters of Credit
issued for the account of such Subsidiary Borrower have expired or been returned
and terminated and all other obligations of such Subsidiary Borrower under this
Agreement shall have been fully performed, the Company may, by not less than
five (5) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate such Subsidiary Borrower’s
status as a “Subsidiary Borrower”. The Administrative Agent shall give the
Lenders written notice of the addition of any Subsidiary Borrowers to this
Agreement.
SECTION 2.21    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York, New York on the Business Day preceding that on
which the final, non‑appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender, any Issuing Bank or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender, such Issuing Bank or the



--------------------------------------------------------------------------------



Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender, such Issuing Bank or the Administrative Agent
(as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, such Issuing Bank or the Administrative Agent, as the case
may be, in the specified currency, each Borrower agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to reimburse such Lender, such Issuing Bank or the Administrative
Agent, as the case may be, for any such loss; and if no Default or Unmatured
Default shall have occurred and is continuing and the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, any
Issuing Bank or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender or
Issuing Bank under Section 13.2, such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.
SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees. Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.14(c);
(b)    Voting. The Commitment and Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
each Lender affected thereby;
(c)    Outstanding Swing Line Loans and Letters of Credit. If any Swing Line
Loan or Letter of Credit is outstanding at the time such Lender becomes a
Defaulting Lender then:
(i)    all or any part of such Defaulting Lender’s L/C Exposure or participation
interests in such Swing Line Loans shall be reallocated among the non‑Defaulting
Lenders in accordance with their respective Pro Rata Share but only to the
extent (x) the sum of all non‑Defaulting Lenders’ Credit Exposure plus such
Defaulting Lender’s L/C Exposure and participation interests in Swing Line Loans
do not exceed the total of all non‑Defaulting Lenders’ Commitments and (y) after
giving effect to such reallocation each non-Defaulting Lender’s Pro Rata Share
of the Credit Exposure does not exceed such non-Defaulting Lender’s Commitment;
and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line



--------------------------------------------------------------------------------



Loans and (y) second, Cash Collateralize for the benefit of the Issuing Bank
only such Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 3.13 for so long
as such L/C Exposure is outstanding;
(iii)    if the applicable Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, such Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.8 with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is Cash Collateralized;
(iv)    if the L/C Exposure and/or participation interests in the Swing Line
Loans of the non‑Defaulting Lenders is reallocated pursuant to clause (i) above,
then the fees payable to the Lenders pursuant to Section 2.14(c) and Section 3.8
shall be adjusted in accordance with such non‑Defaulting Lenders’ Pro Rata
Shares; and
(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 3.8 with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Banks until and to the extent that such L/C Exposure is reallocated and/or Cash
Collateralized;
(d)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied that the related exposure and the Defaulting
Lender’s then outstanding L/C Exposure will be 100% covered by the Commitments
of the non‑Defaulting Lenders and/or Cash Collateral will be provided by the
applicable Borrower in accordance with Section 2.22(c), and any newly issued or
increased Letter of Credit shall be allocated among non‑Defaulting Lenders in a
manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein); and
(e)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each applicable Issuing Bank or the Swing Line
Lender hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender; fourth, as the Company may
request (so long as no Unmatured Default or Default exists), to the



--------------------------------------------------------------------------------



funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, any Issuing Bank or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Issuing Bank or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.3 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and the Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.22(c)(i). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(e) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
If any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Issuing Bank shall have entered into arrangements with the Company, such Lender
or the non‑Defaulting Lenders, satisfactory to such Issuing Bank, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swing Line Lender
and each Issuing Bank agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then (i) the L/C
Obligations and participation interests in the Swing Line Loans of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par (other than Swing Line Loans) such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share and (ii) the amount of Cash Collateral provided by any
Borrower as a result of



--------------------------------------------------------------------------------



the existence of such Defaulting Lender pursuant to Section 2.22(c) (to the
extent not applied as aforesaid) shall be returned to the applicable Borrower
within three (3) Business Days after such determination.
ARTICLE III    

THE LETTER OF CREDIT FACILITY
SECTION 3.1    The Letter of Credit Commitment.
(a)    (i) Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 3.1, (1) from time to time on any Business Day during the period
from the Transaction Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Company or any Subsidiary
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or any Subsidiary Borrower and
any drawings thereunder; provided that before or after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Dollar Amount of
the Revolving Credit Obligations at such time would not exceed the Adjusted
Aggregate Commitment at such time (as such amount may be increased from time to
time as provided in Section 2.5(b)) calculated as of the date of issuance of any
Letter of Credit, (y) the Dollar Amount of the Financial Credit Obligations at
such time would not exceed the Financial Credit Sublimit as of the date of
issuance of any Letter of Credit or (z) the Dollar Amount of all Letters of
Credit issued by such Issuing Bank would not exceed the Issuing Bank Sublimit of
such Issuing Bank. Each request by a Person for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    From and after the Transaction Closing Date each of the letters of
credit identified on Schedule 3.1 hereto (the “Existing Letters of Credit”) and
issued for the account of The Shaw Group Inc. or any of its Subsidiaries
pursuant to the Second Amended and Restated Credit Agreement dated as of June
15, 2011 among The Shaw Group Inc., BNP Paribas and the other lenders party
thereto (or deemed to be issued under such credit agreement) shall be deemed to
have been issued pursuant hereto, and from and after the Transaction Closing
Date shall be subject to and governed by the terms and conditions hereof. In the
event any Lender that is the issuer of any Existing Letters of Credit is not an
Issuing Bank hereunder on the Transaction Closing Date, such Lender shall be
deemed to be an Issuing Bank solely for purposes of such Existing Letters of



--------------------------------------------------------------------------------



Credit and shall not have any obligation to issue new Letters of Credit
hereunder until and unless such Lender becomes an Issuing Bank in accordance
herewith.
(iii)    From time to time after the Transaction Closing Date, the Company and
any Issuing Bank may jointly request in the form of a Letter of Credit
Application that any letter of credit issued by such Issuing Bank for the
account of the Company or any Subsidiary Borrower under any facility not
governed by this Agreement be deemed to be Letters of Credit issued pursuant to
this Article III. If the conditions to the issuance of a Letter of Credit in the
form of such letter of credit under this Article III would be satisfied on the
requested date of such deemed issuance, from and after such requested date, such
letter of credit shall be deemed to have been issued pursuant hereto and shall
be subject to and governed by the terms and conditions hereof.
(b)    No Issuing Bank shall issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.
(c)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(i)    as of the date of issuance, any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any Requirement
of Law applicable to such Issuing Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of Letters of Credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it;
(ii)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;
(iii)    the Letter of Credit is to be denominated in a currency other than an
Agreed Currency;
(iv)    any Lender is at that time a Defaulting Lender, unless the Borrowers
shall have provided Cash Collateral in accordance with Section 3.13 to eliminate
such Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
under all Letters of Credit, including Fronting Exposure that would arise pro
forma from such proposed Letter of Credit;



--------------------------------------------------------------------------------



(v)    such Issuing Bank does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;
(vi)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(vii)    if the Letter of Credit is to be issued with respect to a jurisdiction
the applicable Issuing Bank deems, in its sole discretion, may at any time
subject it to a New Money Credit Event, the Company shall fail, at the request
of such Issuing Bank, guaranty and indemnify such Issuing Bank against any and
all costs, liabilities and losses resulting from any New Money Credit Event in a
form and substance satisfactory to such Issuing Bank.
(d)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(e)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(f)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article XII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and L/C Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article XII
included each Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.
(g)    Notwithstanding anything to the contrary, no Letter of Credit shall be
issued for the account of a Dutch Borrower unless such Dutch Borrower has
previously borrowed a Revolving Loan pursuant to Section 2.1.
SECTION 3.2    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(a)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the applicable
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable Issuing Bank, by personal delivery or by any other
means acceptable to such Issuing Bank. Such



--------------------------------------------------------------------------------



Letter of Credit Application must be received by the applicable Issuing Bank and
the Administrative Agent not later than 12:00 noon at least two Business Days
(or such later date and time as the Administrative Agent and such Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof and the Agreed Currency in which such
Letter of Credit is to be denominated; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such Issuing Bank may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to such Issuing
Bank (A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Bank may require.
Additionally, such Borrower shall furnish to such Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any L/C Documents,
as such Issuing Bank or the Administrative Agent may require.
(b)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from a Borrower and, if not, the applicable Issuing Bank
will provide the Administrative Agent with a copy thereof. Unless such Issuing
Bank has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Company or a
Subsidiary Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to such Lender’s Pro Rata Share of such Letter of Credit.
(c)    If a Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with



--------------------------------------------------------------------------------



the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such Issuing Bank, the Borrowers
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such Issuing Bank shall not permit any such extension if (A) the
applicable Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 3.1(b) or (c) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 5.3 is not then satisfied, and in each such case
directing such Issuing Bank not to permit such extension.
(d)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
SECTION 3.3    Drawings and Reimbursements; Funding of Participations.
(a)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Borrowers and the Administrative Agent thereof. Not later than 1:00
p.m. on the date of any payment by the applicable Issuing Bank under a Letter of
Credit (each such date, an “Honor Date”), the Borrowers shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing in accordance with Section 2.17. If the Borrowers fail to so
reimburse such Issuing Bank by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the Dollar Amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrowers shall be deemed to
have requested a Floating Rate Advance to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.8 for the principal amount of an Advance, but
subject to the amount of the unutilized portion of the Aggregate Commitment and
the conditions set forth in Section 5.3 (and, in the case of a Dutch Borrower,
such Dutch Borrower shall, if it has not previously borrowed any Revolving Loan
hereunder, be deemed to be liable for at least the minimum amount set forth in
Section 2.1(d) to each Lender in respect of such requested Floating Rate
Advance). Any notice given by any Issuing Bank or the Administrative Agent
pursuant to this Section 3.3(a) may be given by telephone if



--------------------------------------------------------------------------------



immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(b)    Each Lender shall upon any notice pursuant to Section 3.3(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 3.3(c), each Lender that so makes funds available shall be deemed to
have made a Floating Rate Advance to the Borrowers in such amount (or in the
case of a Dutch Borrower, the greater of such amount and such minimum amount as
is specified in Section 3.3(a), if applicable). The Administrative Agent shall
remit the funds so received to the applicable Issuing Bank.
(c)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Floating Rate Advance because the conditions set forth in Section 5.3 cannot be
satisfied or for any other reason, the Borrowers shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate set forth in Section 2.10. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 3.3(c) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Article III (it being
understood that in the case of a Dutch Borrower, such Dutch Borrower shall, if
it has not previously borrowed any Revolving Loan hereunder, be deemed to be
liable for at least the minimum amount set forth in Section 2.1(d) to each
Lender in respect of such L/C Borrowing).
(d)    Until each Lender funds its Floating Rate Advance or L/C Advance pursuant
to this Section 3.3 to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of such Issuing Bank.
(e)    Each Lender’s obligation to make Floating Rate Advances or L/C Advances
to reimburse the applicable Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 3.3, shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Unmatured Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Floating Rate Advances pursuant to this Section 3.3 is subject to the conditions
set forth in Section 5.3. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse any Issuing



--------------------------------------------------------------------------------



Bank for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.
(f)    If any Lender fails to make available to the Administrative Agent for the
account of any Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 3.3 by the time specified
in Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Pro Rata Share of the Floating Rate Advance or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
SECTION 3.4    Repayment of Participants.
(a)    At any time after the applicable Issuing Bank has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 3.3, if the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.
(b)    If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 3.3(a) is required to be returned under any of
the circumstances described in Section 10.5 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Bank its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.



--------------------------------------------------------------------------------



SECTION 3.5    Obligations Absolute. The obligation of the Borrowers to
reimburse each Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(a)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(d)    waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of any Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice any Borrower;
(e)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(f)    any payment made by such Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
(g)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuing Bank. Such Borrower
shall be conclusively deemed to have waived any such claim against such Issuing
Bank and its correspondents unless such notice is given as aforesaid.
SECTION 3.6    Role of Issuing Bank. Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required



--------------------------------------------------------------------------------



by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Banks, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Document. Each Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Banks
shall be liable or responsible for any of the matters described in clauses (a)
through (h) of Section 3.5; provided, however, that anything in such clauses to
the contrary notwithstanding, the applicable Borrower may have a claim against
the applicable Issuing Bank, and the applicable Issuing Bank may be liable to
the applicable Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Borrower
which such Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence or such Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
SECTION 3.7    Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable Issuing Bank and the applicable
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, no
Issuing Bank shall be responsible to any Borrower for, and no Issuing Bank’s
rights and remedies against any Borrower shall be impaired by, any action or
inaction of any Issuing Bank required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Requirement of Law or any order of a jurisdiction
where such Issuing Bank or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International



--------------------------------------------------------------------------------



Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
SECTION 3.8    Letter of Credit Fees. The Borrowers agree to pay:
(a)    quarterly, in arrears on each Payment Date, to the Administrative Agent
for the ratable benefit of the Lenders, a letter of credit fee at a rate per
annum equal to the Applicable L/C Fee Percentage for Performance Letters of
Credit and Financial Letters of Credit, as applicable, on the average daily
outstanding Dollar Amount available for drawing under all Performance Letters of
Credit and Financial Letters of Credit, respectively; provided, however, that
for purposes of computing the average daily outstanding Dollar Amount available
for drawing under all Letters of Credit, to the extent any Escalating L/C is
then issued and outstanding, the letter of credit fee shall be calculated based
on the maximum Dollar Amount (after giving effect to all possible increases)
available to be drawn thereunder;
(b)    directly to each Issuing Bank for its own account, in Dollars, a fronting
fee (i) with respect to each commercial Letter of Credit, at a rate separately
agreed between the Company and such Issuing Bank, computed on the Dollar Amount
of the stated amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Company and such Issuing Bank, computed on the Dollar Amount of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at 0.15% per annum,
computed on the Dollar Amount of the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears; such fronting fee shall
be due and payable on each Payment Date, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 3.11; and
(c)    directly to each applicable Issuing Bank for its own account, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
SECTION 3.9    Conflict with L/C Documents. In the event of any conflict between
the terms hereof and the terms of any L/C Document, the terms hereof shall
control.
SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit deemed issued or outstanding under Section 3.1(a)(ii) is in
support of any obligations of, or is for the account of, a Subsidiary that is
not a Subsidiary Borrower, the Borrowers shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.



--------------------------------------------------------------------------------



SECTION 3.11    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; provided, further that without limiting the generality of the immediately
preceding proviso, at any time the amount or stated amount of a Letter of Credit
denominated in a currency other than Dollar shall be deemed to be the Dollar
Amount of such stated amount at such time.
SECTION 3.12    Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II, Article III and Article V with respect to
any Letter of Credit to be issued in any Agreed Currency other than Dollars, if
there shall occur on or prior to the date of issuance of such Letter of Credit
any Market Disruption, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers, the Issuing Banks and the Lenders, and such Letter of
Credit shall not be denominated in such Agreed Currency but shall be made on the
date of issuance of such Letter of Credit in Dollars, in a face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, unless the applicable Borrower notifies
the Administrative Agent at least one Business Day before such date that (i) it
elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the opinion of the applicable Issuing Bank, the Administrative
Agent and the Required Lenders be practicable and in a face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, as the case may be.
SECTION 3.13    Controlled Account.
(a)    Certain Credit Support Events. If (i) Section 2.4(b)(ii), 2.4(b)(iii) or
2.22(c)(ii) so requires, (ii) an Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (iii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iv) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 9.1, the Borrowers shall
immediately (in the case of clause (iv) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or such
Issuing Bank, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to Section 2.22(c)(ii), after giving effect to Section 2.22(c)(i) and
any Cash Collateral provided by the Defaulting Lender). The amount of Cash
Collateral provided pursuant to Section 2.22(d) or 3.1(c)(iv) shall be the
amount described in clause (a) of the definition of Minimum Collateral Amount
(determined after giving effect to Section 2.22(c)(i) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of)



--------------------------------------------------------------------------------



the Administrative Agent, for the benefit of the Administrative Agent, each
applicable Issuing Bank and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 3.13(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing Controlled Accounts at BofA. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.13 or Section
2.4(b)(ii), 2.4(b)(iii), 2.22(c)(ii) or 9.1 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce L/C Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable L/C Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 14.1(b)(vi))) or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the
applicable Issuing Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated L/C Exposure or other obligations.
ARTICLE IV    

CHANGE IN CIRCUMSTANCES
SECTION 4.1    Yield Protection.
(a)    Yield Protection. If any law or any governmental or quasi‑governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date of this Agreement and having general
applicability to all banks within the jurisdiction in which such Lender operates
(excluding, for the avoidance of doubt, the effect of and phasing in of capital
requirements or other regulations or guidelines passed prior to the date



--------------------------------------------------------------------------------



of this Agreement), or any interpretation or application thereof by any
Governmental Authority charged with the interpretation or application thereof,
or the compliance of any Lender therewith,
(i)    subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(e)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans, its L/C Exposure,
the Letters of Credit or other amounts due it hereunder, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans)
with respect to its Commitment, Loans, L/C Exposure or the Letters of Credit, or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, the Loans, the L/C Exposures or the Letters of
Credit or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Commitment, Loans or Letters of Credit, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Loans or L/C Exposure held
or interest received by it or by reference to the Letters of Credit, by an
amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment, Loans, L/C Exposure, or Letters
of Credit or to reduce any amount received under this Agreement, then, within
fifteen (15) days after receipt by the Company or any other Borrower of written
demand by such Lender pursuant to Section 4.5, the applicable Borrowers shall
pay such Lender that portion of such increased expense incurred or reduction in
an amount received which such Lender determines is attributable to making,
funding and maintaining its Loans, L/C Exposure, Letters of Credit and its
Commitment.
(b)    Non‑U.S. Reserve Costs or Fees With Respect to Loans and Letters of
Credit to Borrowers. If any law or any governmental or quasi‑governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender, any Issuing Bank or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender, such Issuing Bank or applicable Lending Installation of making or
maintaining its Eurodollar Loans to, or issuing a Letter of Credit in an Agreed
Currency other than Dollars for the benefit of, any Borrower or its Commitment
to any Borrower or to reduce the return received by such Lender, such Issuing
Bank or applicable Lending Installation in connection with such Eurodollar Loans
or Letters of Credit to or for the benefit of any Borrower or Commitment to any
Borrower, then, within



--------------------------------------------------------------------------------



15 days of demand by such Lender or such Issuing Bank, such Borrower shall pay
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank for such increased
cost or reduction in amount received, provided that such Borrower shall not be
required to compensate any Lender for such non‑U.S. reserve costs or fees to the
extent that an amount equal to such reserve costs or fees is received by such
Lender as a result of the calculation of the interest rate applicable to
Eurodollar Rate Advances pursuant to clause (i)(b) of the definition of
“Eurodollar Rate.”
SECTION 4.2    Changes in Capital Adequacy Regulations. If a Lender determines
(i)(x) the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a “Change” (as defined below) or (y) a
Change shall impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein, and (ii) such increase in capital or imposition will
result in an increase in the cost to such Lender of maintaining its Commitment,
Loans, L/C Exposure, the Letters of Credit or its obligation to make Loans
hereunder, then, within fifteen (15) days after receipt by the Company or any
other Borrower of written demand by such Lender pursuant to Section 4.5, the
applicable Borrowers shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Commitment,
its Loans, its L/C Exposure, the Letters of Credit or its obligation to make
Loans hereunder (after taking into account such Lender’s policies as to capital
adequacy). “Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change”, regardless of the date enacted, adopted or
issued.
SECTION 4.3    Availability of Types of Advances. If (i) any Lender determines
that maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type or maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the interest rate applicable to a Eurodollar Rate
Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.



--------------------------------------------------------------------------------



SECTION 4.4    Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment (whether voluntary or mandatory,
including, without limitation, as required pursuant to Section 2.4(b)), or
otherwise (including, without limitation, as a result of the provisions of
Section 2.5(b)), or a Eurodollar Rate Loan is not made, converted or continued
on the date specified by the applicable Borrower for any reason other than
default by the Lenders, or a Eurodollar Rate Loan is not prepaid on the date
specified by the applicable Borrower for any reason, the Borrowers shall
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Eurodollar Rate Loan.
SECTION 4.5    Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Rate Loan to reduce any liability of any Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in the judgment of the
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Administrative
Agent) as to the amount due, if any, under Sections 2.14(e), 4.1, 4.2 or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be prima facie evidence thereof and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the applicable Borrower of such statement. The
obligations of the Company and the other Borrowers under Sections 2.14(e), 4.1,
4.2 and 4.4 shall survive payment of the Obligations and termination of this
Agreement.
ARTICLE V    

CONDITIONS PRECEDENT
SECTION 5.1    Initial Advances and Letters of Credit. The Lenders shall not be
required to make Loans or issue any Letters of Credit on the Transaction Closing
Date unless:
(a)    On or prior to the Closing Date, the Borrowers shall have furnished to
the Administrative Agent each of the following, with sufficient copies (if
applicable) for the Lenders, all in form and substance satisfactory to the
Administrative Agent and the Lenders:  
(i)    Counterparts of this Agreement and to the extent requested by any Lender
at least five Business Days prior to the Closing Date, a promissory note in
substantially the form of Exhibit I issued to such Lender, in each case duly
executed by each party hereto or thereto;



--------------------------------------------------------------------------------



(ii)    Counterparts of the Subsidiary Guaranty duly executed by each party
thereto;
(iii)    Copies of the Certificate of Incorporation or comparable charter
documents of each of the Borrowers and the Initial Material Subsidiaries as of
the Closing Date, together with all amendments and a certificate of good
standing, both certified as of a recent date by the appropriate governmental
officer in its jurisdiction of incorporation;
(iv)    Copies, certified by the Secretary or Assistant Secretary of each of the
Borrowers and the Initial Material Subsidiaries of their respective By‑Laws or
comparable governance documents and of their respective Board of Directors’
resolutions authorizing the execution of the Loan Documents entered into by it;
(v)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrowers and the Initial Material Subsidiaries, which
shall identify by name and title and bear the signature of the officers of the
applicable Borrower or Initial Material Subsidiary authorized to sign the Loan
Documents and, of the applicable Borrower to make borrowings hereunder, upon
which certificate the Lenders shall be entitled to rely until informed of any
change in writing by the Company;
(vi)    The written opinions of the Assistant General Counsel of the Borrowers
and the Initial Material Subsidiaries, of the Company’s Dutch counsel, and of
the Borrowers’ and the Initial Material Subsidiaries’ outside counsels,
addressed to the Administrative Agent and the Lenders, in substantially the
forms attached hereto as Exhibit E‑1, Exhibit E‑2 and Exhibit E-4, respectively;
and
(vii)    (A) As soon as available and in any event within 90 days (or such
shorter period as shall be required by the Securities and Exchange Commission)
after the end of the fiscal year ending August 31, 2012, the consolidated
balance sheet of The Shaw Group Inc. as of the end of such fiscal year and
related consolidated statements of operations, cash flows and shareholders’
equity, in each case audited by KPMG LLP; and (B) as soon as available and in
any event within 45 days after the end of each fiscal quarter after (1) the
fiscal year ended August 31, 2011, an unaudited balance sheet and related
statements of operations and cash flows of The Shaw Group Inc. for such fiscal
quarter and for the elapsed period of the then-current fiscal year and for the
comparable periods of the prior fiscal year and (2) the fiscal year ended
December 31, 2011, an unaudited balance sheet and related statements of
operations and cash flows of the Company for such fiscal quarter and for the
elapsed period of the then-current fiscal year and for the comparable periods of
the prior fiscal year; and
(viii)    The Borrowers and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agents that are
required under applicable “know-your-customer” rules and regulations, including
the Act, and requested by the Administrative Agent, at least five business days
prior to the Closing Date; and



--------------------------------------------------------------------------------



(b)    On or prior to the Transaction Closing Date, the following shall have
occurred and in the case of clauses (i) through (iii) the Borrowers shall have
furnished to the Administrative Agent, with sufficient copies (if applicable)
for the Lenders, all in form and substance acceptable to the Administrative
Agent and the Lenders:
(i)    The occurrence of each of the following (which occurrence shall be
certified in a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, by an Authorized Officer of the Company): (A) the
representations and warranties made by or on behalf of The Shaw Group Inc. in
the Transaction Agreement and which are material to the interests of the Lenders
(in their capacities as such) shall be true and correct in all material respects
(or, with respect to representations already qualified by concepts of
materiality, in all respects) as of the Transaction Closing Date, but only to
the extent that the Company has the right to terminate its obligations under the
Transaction Agreement or to decline to consummate the Shaw Acquisition as a
result of a breach of such representations and warranties in the Transaction
Agreement; (B) the Shaw Acquisition shall have been, or concurrently with the
initial funding of the Loans and the initial issuance of Letters of Credit shall
be, consummated in accordance with the terms of the Transaction Agreement,
without giving effect to any amendment, modification, waiver or consent
thereunder by the Company or any of its affiliates that is materially adverse to
the interests of the Lenders (in their capacities as such) unless such amendment
or modification is approved by the Arrangers (which approval shall not be
unreasonably withheld or delayed); provided, that any change in purchase price
or any waiver or modification of (1) the condition that NEH shall have validly
exercised its put rights with respect to all of the Holdco Shares (as defined in
the Transaction Agreement) under the put options agreements dated October 13,
2006 (the “Put Options Agreements”) on or prior to October 6, 2012 or (2) the
condition that the E&C Sale (as defined in the Transaction Agreement) shall have
been consummated in accordance with the terms and conditions of the E&C
Agreement (as defined in the Transaction Agreement as of the date hereof), shall
be deemed to be materially adverse to the Lenders; provided further that any
Permitted Transaction Agreement Amendment (as defined in the Fee Letter) shall
be deemed not to be materially adverse to the Lenders; (C) since the date of the
Transaction Agreement, there shall not have been any event, occurrence, state of
facts, circumstance, condition, effect or change that has had or would be
reasonably likely to have, individually or in the aggregate, a Shaw Material
Adverse Effect; and (D) the representations and warranties contained in Sections
6.1(i), 6.2(a), 6.2(b), 6.2(c)(i), 6.3(i), 6.11, 6.15, 6.20, 6.21, 6.22 and 6.23
are true and correct as of such date;
(ii)    (A) As soon as available and in any event within 90 days (or such
shorter period as shall be required by the Securities and Exchange Commission)
after the end of the fiscal year ending December 31, 2012 (if the Transaction
Closing Date has not occurred at that time), the consolidated balance sheet of
the Company as of the end of such fiscal year and related consolidated
statements of operations, cash flows and shareholders’ equity, in each case
audited by Ernst & Young LLP; and (B) a pro forma balance sheet and related
statement of operations of the Company for the latest four-



--------------------------------------------------------------------------------



quarter period ended at least 45 days before the Transaction Closing Date,
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other statements of operations) (the “Pro
Forma Financial Statements”), all of which financial statements shall be
prepared in accordance with generally accepted accounting principles in the
United States and meet the requirements of Regulation S-X under the Securities
Act and all other accounting rules and regulations of the Securities and
Exchange Commission promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1 (excluding Rule 3-09, 3-10 and
3-16 of Regulation S-X but including disclosures that would allow investors to
understand the materiality of the guarantors, non-guarantors, non-consolidated
entities and subsidiaries whose stock is pledged);
(iii)    The occurrence of each of the following (which occurrence shall be
certified in a certificate of the chief financial officer of the Company,
including calculations in reasonable detail): (A) immediately after giving
effect to the Transaction, on a pro forma basis the Leverage Ratio will be no
more than 3.25:1.00, (B) the Pro Forma Financial Statements were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of the then existing conditions and (C) The Shaw Group Inc. shall
have unrestricted cash on hand, as of the Transaction Closing Date immediately
prior to giving effect to the Shaw Acquisition, of not less than $800.0 million;
and
(iv)    All fees due to the Administrative Agent, the Arrangers and the Lenders
under the Fee Letter, and all expenses to be paid or reimbursed to the
Administrative Agent and the Arrangers that have been invoiced a reasonable
period of time prior to the Transaction Closing Date shall have been paid, in
each case, from the proceeds of the initial funding under the applicable
Transaction Facilities.
SECTION 5.2    Initial Advance to Each New Subsidiary Borrower. No Lender shall
be required to make an Advance hereunder or purchase participations in Letters
of Credit, no Issuing Bank shall be required to issue a Letter of Credit
hereunder, in each case, to a new Subsidiary Borrower added after the
Transaction Closing Date unless the Company has furnished or caused to be
furnished to the Administrative Agent with sufficient copies for the Lenders:
(a)    The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent and guarantee affirmation of each other Loan
Party at the foot thereof, as contemplated by Section 2.20;
(b)    Copies, certified by the Secretary, Assistant Secretary, Director or
Officer of such Subsidiary Borrower and each other Loan Party, of its Board of
Directors’ resolutions (and/or resolutions of other bodies, if any are deemed
necessary by the Administrative Agent), or other evidence of approval reasonably
acceptable to the Administrative Agent, approving the Assumption Letter;



--------------------------------------------------------------------------------



(c)    An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Officer of the Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company;
(d)    An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit E‑4 hereto or, in the case of a new non‑domestic Subsidiary
Borrower, in a form reasonably acceptable to the Administrative Agent;
(e)    Guaranty documentation, if applicable, from such Subsidiary Borrower in
form and substance acceptable to the Administrative Agent as required pursuant
to Section 7.2(k);
(f)    All documentation and other information required by bank regulatory
authorities under applicable “know‑your‑customer” and anti‑money laundering
rules and regulations, including the USA PATRIOT Act; and
(g)    With respect to the initial Advance or any Swing Line Loan made to, or
Letter of Credit issued for the account of, any Subsidiary Borrower organized
under the laws of England and Wales (or any other jurisdiction where filings are
required in order for amounts payable under this Agreement to be exempt from
applicable withholding or other taxes), originals and/or copies, as applicable,
of all filings required to be made and such other evidence as the Administrative
Agent may require establishing to the Administrative Agent’s satisfaction that
each Lender and Issuing Bank and the Swing Line Lender is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
Kingdom (or other applicable jurisdictions) taxes or with such deductions and
withholding of United Kingdom (or other applicable jurisdictions) taxes as may
be acceptable to the Administrative Agent.
SECTION 5.3    Each Advance and Letter of Credit after the Transaction Closing
Date. After the Transaction Closing Date, the Lenders shall not be required to
make any Advance or issue or amend any Letter of Credit and no Swing Line Lender
shall be required to make any Swing Line Loans hereunder, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued or amended:
(a)    No Defaults. There exists no Default or Unmatured Default;
(b)    Representations and Warranties. All of the representations and warranties
contained in Article VI are true and correct as of such Borrowing Date (unless
such representation and warranty is made as of a specific date, in which case,
such representation and warranty shall be true and correct as of such date,
except that for purposes of this Section 5.3, the representations and warranties
contained in Sections 6.4(b) and (c) shall be deemed to refer to the most recent
statements furnished pursuant to



--------------------------------------------------------------------------------



Sections 7.1(a)(ii) and (i), respectively) except for changes in the Schedules
to this Agreement reflecting transactions permitted by or not in violation of
this Agreement; and
(c)    Maximum Amounts. The Revolving Credit Obligations do not, and after
making such proposed Advance or issuing or amending such Letter of Credit would
not, exceed the Adjusted Aggregate Commitment and the Financial Credit
Obligations do not, and after making such proposed Advance or issuing or
amending such Letter of Credit would not, exceed the Financial Credit Sublimit.
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each such Letter of Credit shall
constitute a representation and warranty by the Borrowers that the conditions
contained in Sections 5.3(a), (b) and (c) have been satisfied. For the avoidance
of doubt and without limiting Section 5.1, the conditions set forth in Sections
5.3(a) and (b) are not conditions to the making of any Advance or issuance of
any Letter of Credit on the Transaction Closing Date, and the failure to satisfy
any such conditions on or prior to the Transaction Closing Date, or the
existence of any Default or Unmatured Default prior to or after the making of
any Advance or issuance of any Letter of Credit on the Transaction Closing Date,
shall not give the Administrative Agent or any Lender the ability to terminate
any of the Commitments on or prior to the Transaction Closing Date or to
terminate or suspend the obligations of the Lenders to make Loans hereunder on
the Transaction Closing Date or the obligation of the Issuing Banks to issue
Letters of Credit hereunder on the Transaction Closing Date.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Closing Date, the Transaction Closing Date
(giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Transaction Closing Date), each other day of the making of an
Advance or the issuance or amendment of any Letter of Credit and each other date
on which the representations and warranties in this Article are required to be
made pursuant to the terms of this Agreement or any other Loan Document:
SECTION 6.1    Organization; Corporate Powers. The Company and each of its
Subsidiaries (i) is a corporation, limited liability company or partnership that
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite power
and authority to own, operate and encumber its property and to conduct its
business as presently conducted and as proposed to be conducted.



--------------------------------------------------------------------------------



SECTION 6.2    Authority, Execution and Delivery; Loan Documents.
(a)    Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.
(b)    Execution and Delivery. The execution, delivery, performance and filing,
as the case may be, of each of the Loan Documents as required by this Agreement
or otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.
(c)    Loan Documents. (i) Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and (ii) no material term or condition thereof has been amended, modified
or waived from the terms and conditions contained in the Loan Documents
delivered to the Administrative Agent pursuant to Section 5.1 without the prior
written consent of the Required Lenders, and the Company and its Subsidiaries
have, and, to the best of the Company’s and its Subsidiaries’ knowledge, all
other parties thereto have, performed and complied with all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such parties, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.
SECTION 6.3    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (i) conflict with the certificate or articles of
incorporation or by‑laws of such Loan Party, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any of its Subsidiaries,
other than Liens permitted or created by the Loan Documents, or (iv) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



SECTION 6.4    Financial Statements.
(a)    Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Transaction Closing
Date, there has occurred no change in the business, financial condition,
operations, or prospects of the Company or any of its Subsidiaries, or the
Company and its Subsidiaries taken as a whole, which has had or could reasonably
be expected to have a Material Adverse Effect.
(b)    Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2011 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(c)    Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2012, June 30, 2012, September 30, 2012 and (if the
representations and warranties contained in this Section 6.4(c) are made more
than 60 days after December 31, 2012) December 31, 2012 have been delivered to
the Administrative Agent and such financial statements were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended, subject
to normal year‑end audit adjustments.
SECTION 6.5    No Material Adverse Change. Since December 31, 2011, there has
occurred no change in the business, properties, condition (financial or
otherwise), performance or results of operations of the Company, any other
Borrower or the Company and its Subsidiaries taken as a whole, or any other
event which has had or could reasonably be expected to have a Material Adverse
Effect.
SECTION 6.6    Payment of Taxes. All material tax returns and reports of the
Company and its Subsidiaries required to be filed have been timely (taking into
account any applicable extensions) filed, and all material taxes, assessments,
fees and other governmental charges thereupon and upon their respective
property, assets, income and franchises which are shown in such returns or
reports to be due and payable have been paid except those items which are being
contested in good faith and have been reserved for in accordance with Agreement



--------------------------------------------------------------------------------



Accounting Principles. The Company has no knowledge of any proposed tax
assessment against it or any of its Subsidiaries that, if successfully imposed,
will have a Material Adverse Effect.
SECTION 6.7    Litigation; Loss Contingencies and Violations. Other than as
identified on Schedule 6.7, there is no action, suit, proceeding, arbitration
or, to the Company’s knowledge, investigation before or by any Governmental
Authority or private arbitrator pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries or any
property of any of them, including, without limitation, any such actions, suits,
proceedings, arbitrations and investigations disclosed in the Company’s SEC
Forms 10‑K and 10‑Q (the “Disclosed Litigation”), which (i) challenges the
validity or the enforceability of any material provision of the Loan Documents
or (ii) has or could reasonably be expected to have a Material Adverse Effect.
There is no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Company prepared and delivered pursuant to Section 7.1(a) for the fiscal
period during which such material loss contingency was incurred. Neither the
Company nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation could reasonably be expected to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.
SECTION 6.8    Subsidiaries. As of the date hereof, schedule 6.8 to this
Agreement (i) contains a description of the corporate structure of the Company,
its Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (ii) accurately sets forth (A) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (B) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully‑diluted basis), and (C) a summary of the direct
and indirect partnership, joint venture, or other Equity Interests, if any, of
the Company and each of its Subsidiaries in any Person. As of the date hereof,
except as disclosed on Schedule 6.8, none of the issued and outstanding Capital
Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.
SECTION 6.9    ERISA. No Benefit Plan has incurred any material accumulated
funding deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the
Code) whether or not waived except as set forth on Schedule 6.9. Neither the
Company nor any member of the Controlled Group has incurred any material
liability to the PBGC which remains outstanding other than the payment of
premiums. As of the last day of the most recent prior plan year, the market
value of assets under each Benefit Plan, other than any Multiemployer Plan, was
not by a material amount less than the present value of benefit liabilities
thereunder (determined in accordance with the actuarial valuation assumptions
described therein). Neither the Company



--------------------------------------------------------------------------------



nor any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Company nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non‑ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Company or any of its
Subsidiaries to material liability. Neither the Company nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group is subject
to any material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other funding vehicle for such plan by a material amount except as set
forth on Schedule 6.9. With respect to any Foreign Employee Benefit Plan other
than a Foreign Pension Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such plan is maintained.
Except as set forth on Schedule 6.9, neither the Company nor any other member of
the Controlled Group has taken or failed to take any action, nor has any event
occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $20,000,000.
SECTION 6.10    Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Company and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.
SECTION 6.11    Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. Margin Stock



--------------------------------------------------------------------------------



constitutes less than 25% of the value of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
SECTION 6.12    Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation or subject to any charter
or other corporate restriction which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice or has knowledge that
(i) it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
SECTION 6.13    Compliance with Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
SECTION 6.14    Assets and Properties. The Company and each of its Subsidiaries
has good and marketable title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its material leased assets (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets), and all such assets and property are free and clear of
all Liens, except Liens permitted under Section 7.3(c). Substantially all of the
assets and properties owned by, leased to or used by the Company and/or each
such Subsidiary of the Company are in adequate operating condition and repair,
ordinary wear and tear excepted. Neither this Agreement nor any other Loan
Document, nor any transaction contemplated under any such agreement, will affect
any right, title or interest of the Company or such Subsidiary in and to any of
such assets in a manner that could reasonably be expected to have a Material
Adverse Effect.
SECTION 6.15    Statutory Indebtedness Restrictions. Neither the Company nor any
of its Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
SECTION 6.16    Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Company and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.



--------------------------------------------------------------------------------



SECTION 6.17    Environmental Matters.
(a)    Environmental Representations. Except as disclosed on Schedule 6.17 to
this Agreement:
(i)    the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
(ii)    the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
(iii)    neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;
(iv)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and
(v)    neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
(b)    Materiality. For purposes of this Section 6.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
SECTION 6.18    Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower represents and warrants to the Lenders that:
(a)    Organization and Corporate Powers. Such Subsidiary Borrower (i) is a
company duly formed and validly existing and in good standing under the laws of
the state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”) and (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



(b)    Binding Effect. Each Loan Document executed by such Subsidiary Borrower
is the legal, valid and binding obligation of such Subsidiary Borrower
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
(c)    No Conflict; Government Consent. Neither the execution and delivery by
such Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s or any of its Subsidiaries’ memoranda or articles of
association or the provisions of any indenture, instrument or agreement to which
such Subsidiary Borrower or any of its Subsidiaries is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any lien in, of or on the
property of such Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition would not reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Loan
Documents, except for such as have been obtained or made.
(d)    Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Subsidiary Borrower is a party in
its Home Country, it is not necessary that this Agreement or any other Loan
Document to which such Subsidiary Borrower is a party or any other document be
filed or recorded with any court or other authority in its Home Country or that
any stamp or similar tax be paid to or in respect of this Agreement or any other
Loan Document of such Subsidiary Borrower. The qualification by any Lender or
the Administrative Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Subsidiary Borrower is a party or the enforcement of any such right, privilege,
or remedy against Subsidiary Borrower. The performance by any Lender or the
Administrative Agent of any action required or permitted under the Loan
Documents will not (i) violate any law or regulation of such Subsidiary
Borrower’s Home Country or any political subdivision thereof, (ii) result in any
tax or other monetary liability to such party pursuant to the laws of such
Subsidiary Borrower’s Home Country or political subdivision or taxing authority
thereof (provided that, should any such action result in any such tax or other
monetary liability to the Lender or the Administrative Agent, the Borrowers
hereby agree to indemnify such Lender or the Administrative Agent, as the



--------------------------------------------------------------------------------



case may be, against (x) any such tax or other monetary liability and (y) any
increase in any tax or other monetary liability which results from such action
by such Lender or the Administrative Agent and, to the extent the Borrowers make
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default) or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Subsidiary Borrower’s Home Country is a member.
(e)    No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
(f)    Application of Representations and Warranties. It is understood and
agreed by the parties hereto that the representations and warranties of each
Subsidiary Borrower in this Section 6.18 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter.
SECTION 6.19    Benefits. Each of the Company and its Subsidiaries will benefit
from the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
SECTION 6.20    Solvency. After giving effect to (a) the Loans to be made, and
the Letters of Credit to be issued, on the Transaction Closing Date or such
other date as Loans or Letters of Credit requested hereunder are made or issued
(as applicable), (b) the other transactions contemplated by this Agreement and
the other Loan Documents and (c) the payment and accrual of all transaction
costs with respect to the foregoing, the Company and its Subsidiaries taken as a
whole are Solvent.
SECTION 6.21    OFAC. No Loan Party, nor, to the knowledge of any Loan Party,
any Related Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger, the Administrative
Agent or any Issuing Bank) of Sanctions.



--------------------------------------------------------------------------------



SECTION 6.22    PATRIOT Act. Each of the Loan Parties and their respective
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (b) the Act.
SECTION 6.23    Senior Indebtedness. The Obligations are “Designated Senior
Debt”, “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.
ARTICLE VII    

COVENANTS
The Company covenants and agrees that on the Closing Date, and on and after the
Transaction Closing Date, so long as any Commitments are outstanding and
thereafter until all of the Termination Conditions have been satisfied, unless
the Required Lenders shall otherwise give prior written consent:
SECTION 7.1    Reporting. The Company shall:
(a)    Financial Reporting. Furnish to the Administrative Agent (for delivery to
each of the Lenders):
(i)    Quarterly Reports. As soon as practicable and in any event within
forty‑five (45) days after the end of each of (a) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by a
Financial Officer of the Company on behalf of the Company and its Subsidiaries
as fairly presenting the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year‑end audit adjustments and the absence of
footnotes and (b) each quarterly period of its fiscal year, (1) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
(aa) the date of issue, account party, Agreed Currency and amount (both drawn
and undrawn) in such Agreed Currency, Issuing Bank, expiration date and the
reference number of each Letter of Credit issued hereunder and (bb) the
comparable information and details for each other letter of credit issued for
the account of the Company or any Subsidiary, in each case outstanding at the
end of such quarterly period and (2) a report relating to the asbestos
litigation described in Schedule 6.17, and any other Product Liability Events,
for such quarter, such report being in form and substance satisfactory to



--------------------------------------------------------------------------------



the Administrative Agent and in any event describing (aa) any final judgments or
orders (whether monetary or non‑monetary) entered against the Company or any
Subsidiary and (bb) any settlements for the payment of money entered into by the
Company or any Subsidiary.
(ii)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4 and (b) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (a) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above‑referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
(iii)    Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(a), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(a), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.4, and which calculates the Pricing Ratio for
purposes of determining the then Applicable Floating Rate Margin, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage.
(iv)    Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning



--------------------------------------------------------------------------------



January 1, 2013, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
(b)    Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.1(e), or
(iii) that any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect has occurred, the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith, and (c) what action the Company
has taken, is taking and proposes to take with respect thereto.
(c)    Lawsuits.
(i)    Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $30,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and
(ii)    Promptly upon the Company or any of its Subsidiaries obtaining knowledge
of any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $10,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and



--------------------------------------------------------------------------------



(iii)    In addition to the requirements set forth in clauses (i) and (ii) of
this Section 7.1(c), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney‑client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
(d)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:
(i)    (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer
or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 7.1(d), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.



--------------------------------------------------------------------------------



(e)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.
(f)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the Commission by the Company, (ii) all press
releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary and (iii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder.
(g)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
(h)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender
or Issuing Bank), prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.
SECTION 7.2    Affirmative Covenants.
(a)    Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.3(h), shall cause each of its Subsidiaries to, at all times maintain
its existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
(b)    Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each



--------------------------------------------------------------------------------



jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.
(c)    Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
(d)    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (i) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and (ii) all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
(other than a Lien permitted by Section 7.3(c)) upon any of the Company’s or
such Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
(e)    Insurance. The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self‑insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.
(f)    Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its



--------------------------------------------------------------------------------



Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Company, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.
(g)    ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $50,000,000 or except
as set forth on Schedule 6.9.
(h)    Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(h) shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.
(i)    Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $50,000,000.
(j)    Use of Proceeds. The Borrowers shall use the proceeds of the Revolving
Loans to provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance certain existing debt,
for working capital purposes and to finance Permitted Acquisitions including the
Shaw Acquisition and the payment of fees, expenses and compensation in
connection therewith. The Company will not, nor will they permit any Subsidiary
to, use any of the proceeds of the Loans to purchase or carry any Margin Stock
in violation of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U, and X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder, or
to make any Acquisition, other than a Permitted Acquisition pursuant to
Section 7.3(f).



--------------------------------------------------------------------------------



(k)    Subsidiary Guarantors.
(i)    New Subsidiaries. The Company shall cause each Subsidiary acquired or
formed after the Closing Date that is, at any time, a Material Subsidiary and
each other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.3(q), to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and, if requested by the
Administrative Agent or delivered under any other Transaction Facility (or any
Permitted Refinancing thereof), appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(q), but in any event within thirty (30) days (or such later
date as the Administrative Agent may agree) of such creation, acquisition or
capitalization.
(ii)    Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a newly acquired or formed Subsidiary to the extent
addressed in Section 7.2(k)(i)) becomes a Material Subsidiary (other than an
Excluded Foreign Subsidiary), the Company shall cause any such Material
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible but in any event within thirty
(30) days (or such later date as the Administrative Agent may agree) following
the date on which such consolidated Subsidiary became a Material Subsidiary.
(iii)    Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
other than the Indebtedness hereunder, the Company shall cause such Subsidiary
to deliver to the Administrative Agent an executed Supplement to become a
Subsidiary Guarantor and, if requested by the Administrative Agent or delivered
under any other Transaction Facility (or any Permitted Refinancing thereof),
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent concurrently with the delivery of the guaranty of such
other Indebtedness.
(iv)    Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (i), (ii) or



--------------------------------------------------------------------------------



(iii) above would cause the Company adverse tax consequences if it were to
become a Guarantor or is restricted from becoming a Guarantor as a result of
domestic laws or otherwise, the Administrative Agent may, in its discretion,
permit such Subsidiary to be treated as an Excluded Foreign Subsidiary, and,
accordingly, such Subsidiary would not be required to become a Guarantor.
(v)    Joint Ventures. Notwithstanding anything to the contrary contained in any
Loan Document, (i) in the event any Subsidiary otherwise required to become a
Guarantor under this Section 7.2(k) is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, the Obligations
guaranteed by such Subsidiary shall not be required to exceed the amount that
may be so guaranteed pursuant to such constitutive documents, and (ii) in no
event shall such Subsidiary be required to exceed the amount that may be so
Guaranteed under applicable Requirements of Law (including, without limitation,
the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act),
multiplied by the percentage of such Subsidiary’s outstanding Capital Stock or
interest in the profits owned, in each case, by the Company or any of its other
Subsidiaries.
(l)    Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $50,000,000.
SECTION 7.3    Negative Covenants.
(a)    Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
(i)    Indebtedness of the Company and the Borrowers under this Agreement and
the Subsidiaries under the Subsidiary Guaranty;
(ii)    Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided such
Indebtedness is not incurred by the Company in violation of this Agreement;
(iii)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(iv)    Indebtedness constituting Contingent Obligations permitted by
Section 7.3(e);



--------------------------------------------------------------------------------



(v)    Unsecured Indebtedness arising from loans from (a) any Subsidiary to any
wholly‑owned Subsidiary, (b) the Company to any wholly‑owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if either the Company or any Subsidiary Guarantor
is the obligor on such Indebtedness, such Indebtedness may only be due either
the Company or a Subsidiary Guarantor and shall be expressly subordinate to the
payment in full in cash of the Obligations on terms satisfactory to the
Administrative Agent;
(vi)    Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.3(o);
(vii)    Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit (under and as defined in this Agreement and the
Revolving Credit Facility) obtained by any of the Company’s Subsidiaries in the
ordinary course of business;
(viii)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;
(ix)    (a) Permitted Existing Indebtedness and (b) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.3(a), incurred by the
Company’s Subsidiaries, provided that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom, and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries under this clause (ix)(b)
shall not at any time exceed $50,000,000;
(x)    Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing
on the Transaction Closing Date and permitted under the Transaction Agreement;


(xi)    Indebtedness of the Company and any Subsidiary Guarantor in respect of
the Revolving Credit Agreement (and any Permitted Refinancing thereof), so long
as such Indebtedness is not senior to the Obligations in right of payment and is
not guaranteed by any Subsidiary that is not a Subsidiary Guarantor;




--------------------------------------------------------------------------------



(xii)    Indebtedness of the Company and any Subsidiary Guarantor in respect of
the Term Facility (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor; and


(xiii)    Indebtedness of the Company and any Subsidiary Guarantor in respect of
the Takeout Financing (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment (other than
pursuant to the terms of the Escrow Agreement (as defined in the Note Purchase
Agreement) with respect to the Escrowed Proceeds) and is not guaranteed by any
Subsidiary that is not a Subsidiary Guarantor.
(b)    Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
(i)    sales of inventory in the ordinary course of business;
(ii)    the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
(iii)    transfers of assets between the Company and any wholly‑owned Subsidiary
of the Company, or between wholly‑owned Subsidiaries of the Company not
otherwise prohibited by this Agreement;
(iv)    the Permitted Sale and Leaseback Transactions;
(v)    the sale or other disposition of those certain assets acquired from
Pitt‑Des Moines Inc. and identified in a ruling dated as of July 12, 2003 by the
Federal Trade Commission requiring the divestiture of such assets so long as the
aggregate book value of such assets described in this clause (v) does not exceed
$15,000,000 and the sale of such assets is on terms ordered by the Federal Trade
Commission or otherwise reasonably acceptable to the Administrative Agent; and
(vi)    other leases, sales or other dispositions of assets if such transaction
(a) is for consideration consisting at least eighty percent (80%) of cash,
(b) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (c) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section (x) during the twelve‑month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed fifteen percent (15%) of consolidated
tangible assets of the Company and its Subsidiaries, in each case when combined
with all such other



--------------------------------------------------------------------------------



transactions during such period (each such transaction being valued at book
value).
(c)    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(i)    Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
(ii)    Customary Permitted Liens;
(iii)    [reserved]
(iv)    other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.3(a) and in an aggregate outstanding amount not
to exceed five percent (5%) of consolidated tangible assets of the Company and
its Subsidiaries at any time;
(v)    Liens on the assets of the The Shaw Group Inc. and its Subsidiaries,
existing on the Transaction Closing Date and permitted under the Transaction
Agreement, provided that such Liens extend only to such assets or proceeds
thereof and were not incurred in contemplation of the Shaw Acquisition;
(vi)    prior to the Transaction Closing Date, Liens on the Escrowed Proceeds
securing the repayment of the Escrowed Proceeds to the holders of Notes; and
(vii)    as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof).
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.



--------------------------------------------------------------------------------



(d)    Investments. Except to the extent permitted pursuant to Section 7.3(f),
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(i)    Investments in cash and Cash Equivalents;
(ii)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
(iii)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(v)    Investments consisting of non‑cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(b);
(vi)    Investments in any consolidated Subsidiaries;
(vii)    Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;
(viii)    Investments constituting Permitted Acquisitions;
(ix)    Investments constituting Indebtedness permitted by Section 7.3(a) or
Contingent Obligations permitted by Section 7.3(e);
(x)    Investments in addition to those referred to elsewhere in this
Section 7.4 in an aggregate amount not to exceed ten percent (10%) of
consolidated tangible assets of the Company and its Subsidiaries at any time;
(xi)    (A) Investments made to consummate the Shaw Acquisition and (B) to the
extent constituting Investments, transactions permitted by any of Sections
7.3(g)(ii) through (iv); and


(xii)    Investments of The Shaw Group Inc. and its Subsidiaries on the
Transaction Closing Date and permitted under the Transaction Agreement.
(e)    Contingent Obligations. None of the Company’s Subsidiaries shall directly
or indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;
(ii) Permitted Existing Contingent Obligations; (iii) Contingent Obligations
(x) incurred by any Subsidiary of



--------------------------------------------------------------------------------



the Company to support the performance of bids, tenders, sales or contracts
(other than for the repayment of borrowed money) of any other Subsidiary of the
Company or, solely to the extent of its relative ownership interest therein, any
Person (other than a wholly‑owned Subsidiary of the Company) in which such
Subsidiary has a joint interest or other ownership interest, in each case in the
ordinary course of business, and, in the case of joint ventures or other
ownership interests, the Contingent Obligation in respect thereof is in an
aggregate amount not to exceed $30,000,000 and (y) with respect to surety,
appeal and performance bonds obtained by the Company or any Subsidiary (provided
that the Indebtedness with respect thereto is permitted pursuant to
Section 7.3(a)) or, solely to the extent of its relative ownership interest
therein, any Person (other than a wholly‑owned Subsidiary of the Company) in
which such Subsidiary has a joint interest or other ownership interest, in each
case in the ordinary course of business and, in the case of joint ventures or
other ownership interests, the Contingent Obligation in respect thereof is in an
aggregate amount not to exceed $30,000,000; (iv) Contingent Obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty; and (v) Contingent
Obligations in respect of the Transaction Facilities and Contingent Obligations
of The Shaw Group Inc. and its Subsidiaries existing on the Transaction Closing
Date and permitted under the Transaction Agreement.
(f)    Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (i) no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom; (ii) after such creation, acquisition or capitalization, all
of the representations and warranties contained herein shall be true and correct
(unless such representation and warranty is made as of a specific date, in which
case, such representation or warranty shall be true and correct as of such
date); and (iii) after such creation, acquisition or capitalization the Company
and such Subsidiary shall be in compliance with the terms of Sections 7.2(k) and
7.3(r). Neither the Company nor its Subsidiaries shall make any Acquisitions,
other than Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders each such Acquisition constituting a “Permitted
Acquisition”):
(i)    as of the date of consummation of such Acquisition (before and after
taking into account such Acquisition), all representations and warranties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Unmatured Default
under this Agreement;



--------------------------------------------------------------------------------



(ii)    prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(iii)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non‑hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
(iv)    the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;
(v)    prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.3(a) in connection therewith, the Company shall deliver
to the Administrative Agent and the Lenders a certificate from one of the
Authorized Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve‑month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.4 and not otherwise in Default;
(vi)    without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $400,000,000 from and after the
Closing Date; and
(vii)    the consummation of the Shaw Acquisition.
(g)    Transactions with Shareholders and Affiliates. Other than Investments
permitted by Section 7.3(d), neither the Company nor any of its Subsidiaries
shall directly or indirectly enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with, or make loans or advances to any
holder or holders of any of the Equity Interests of the Company, or with any
Affiliate of the Company which is not its Subsidiary of the Company, on terms
that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate, .



--------------------------------------------------------------------------------



(h)    Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind‑up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(b), 7.3(d)
or 7.3(g), (ii) a Subsidiary of the Company may be merged into or consolidated
with the Company (in which case the Company shall be the surviving corporation)
or any wholly‑owned Subsidiary of the Company provided the Company owns,
directly or indirectly, a percentage of the equity of the merged entity not less
than the percentage it owned of the Subsidiary prior to such Fundamental Change
and if the predecessor Subsidiary was a Guarantor, the surviving Subsidiary
shall be a Guarantor hereunder, (iii) any liquidation of any Subsidiary of the
Company, into the Company or another Subsidiary of the Company, as applicable,
(iv) Fundamental Changes entered into to consummate the Shaw Acquisition, and
(v) any Subsidiary may dissolve, liquidate or wind-up its affairs at any time if
such dissolution, liquidation or winding up is not disadvantageous to the
Administrative Agent or any Lender in any material respect.
(i)    Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Transaction Closing Date and permitted
under the Transaction Agreement), unless the sale involved is not prohibited
under Section 7.3(b), the lease involved is not prohibited under Section 7.3(a)
and any related Investment is not prohibited under Section 7.3(d).
(j)    Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
(k)    ERISA. The Company shall not:
(i)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;
(ii)    terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;



--------------------------------------------------------------------------------



(iii)    fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or
(iv)    permit any unfunded liabilities with respect to any Foreign Pension
Plan;
in each case except as set forth on Schedule 6.9 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $50,000,000.
(l)    Corporate Documents. Neither the Company nor any of its Subsidiaries
shall amend, modify or otherwise change any of the terms or provisions in any of
their respective constituent documents as in effect on the date of the delivery
of copies thereof to the Administrative Agent pursuant to Section 5.1 in any
manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders except as reasonably necessary to consummate the
Shaw Acquisition.
(m)    Fiscal Year. Neither the Company nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a period
consisting of the 12‑month period ending on the last day of December of each
year except that the fiscal year of The Shaw Group Inc. may be changed to match
that of the Company after consummation of the Shaw Acquisition.
(n)    Subsidiary Covenants. Except as set forth on Schedule 7.3(n), and except
for any (a) encumbrance or restriction binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement, (b) encumbrance or restriction contained in any of the
Transaction Facilities (or any amendments or Permitted Refinancings thereof,
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing), (c) customary provisions restricting subletting,
assignment of any lease or assignment of any agreement entered into in the
ordinary course of business, (d) customary restrictions and conditions contained
in any agreement relating to a sale or disposition not prohibited by
Section 7.3(b), or (e) any agreement in effect at the time a Subsidiary becomes
a Subsidiary, so long as it was not entered into in connection with or in
contemplation of such Person becoming a Subsidiary, the Company will not, and
will not permit any Subsidiary to, create or otherwise cause to become effective
or suffer to exist any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to pay dividends or make any other distribution on its
stock or redemption of its stock, or make any other Restricted Payment, pay any
Indebtedness or other Obligation owed to Company or any other Subsidiary, make
loans or advances or other Investments in the Company or any other Subsidiary,
or sell, transfer or otherwise convey any of its property to the Company or any
other Subsidiary, or merge, consolidate with or liquidate into the Company or
any other Subsidiary.



--------------------------------------------------------------------------------



(o)    Hedging Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non‑speculative in nature.
(p)    Issuance of Disqualified Stock. From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified
Stock.
(q)    Non‑Guarantor Subsidiaries. The Company will not at any time permit the
sum of the consolidated assets of all of the Company’s Subsidiaries which are
not Subsidiary Guarantors (the non‑guarantor Subsidiaries being referred to
collectively as the “Non‑Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets. For the avoidance of
doubt, Excluded Joint Ventures shall be disregarded for purposes of this Section
7.3(q).
(r)    Intercompany Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
(s)    Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$250,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (i) permitted Restricted Payments listed on Schedule 7.3(s),
(ii) payments and prepayments of debt permitted by Section 7.3(a)(x), (iii)
payments and prepayments of the Transaction Facilities, including, in the case
of funding of any Takeout Financing into escrow, any applicable mandatory
redemption thereof where the conditions to the release of proceeds from such
escrow are not satisfied after the applicable period, (iv) any Subsidiary may
declare and pay dividends ratably with respect to its Equity Interests and (v)
other Restricted Payments so long as when each such Restricted Payment is made,
on a pro forma basis, the Leverage Ratio of the Company and its Subsidiaries for
the most recently-ended period of four-fiscal quarters shall be less than 1.50
to 1.00.
SECTION 7.4    Financial Covenants. The Company shall comply with the following:
(a)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination to (ii) EBITDA for the most
recently-ended period of four-



--------------------------------------------------------------------------------



fiscal quarters for which financial statements were required to be delivered
(commencing with the fiscal quarter ended as of September 30, 2013) to be
greater than 3.00 to 1.00.
For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio. The Leverage Ratio (and for purposes of determining the
Applicable Floating Rate Margin, Applicable Eurodollar Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage pursuant to Section
2.14(d)(ii), the Pricing Ratio) shall be calculated, (i) in the case of a
determination thereof on the Transaction Closing Date (including, without
limitation, for purposes of Section 5.1(g)) or on a pro forma basis after giving
effect to any action on any date (including, without limitation, for purposes of
Section 7.3(s)(iv)), based upon (A) for Adjusted Indebtedness, Adjusted
Indebtedness as of the Transaction Closing Date or such date, as applicable,
after giving pro forma effect to all actions as of the Transaction Closing Date
or such date, as applicable and (B) for EBITDA, as described in clause (ii)(B)
below; and (ii) in each other case, determined as of the last day of each fiscal
quarter based upon (A) for Adjusted Indebtedness, Adjusted Indebtedness as of
the last day of each such fiscal quarter and (B) for EBITDA, the actual amount
for the four quarter period ending on such day, calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical audited and
reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Company’s reasonable
judgment and satisfactory to the Administrative Agent and as reported to the
Administrative Agent pursuant to the provisions of Section 7.3(f)(ii).


(b)    Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio, without duplication, of Consolidated Net
Income Available for Fixed Charges to Consolidated Fixed Charges of at least
1.75 to 1.00 for the most recently-ended period of four fiscal quarters for
which financial statements were required to be delivered, commencing with the
fiscal quarter ended as of September 30, 2013 through the Termination Date. If,
during the period for which Consolidated Net Income Available for Fixed Charges
and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.4(b) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
(c)    Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time after the Closing Date to be less than the
greater of (a) the sum of (i) 75% of the actual net worth of the Company and its
Subsidiaries on a consolidated basis as of September 30, 2013 plus (ii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) earned in each
fiscal quarter, commencing with the fiscal quarter ending on December 31, 2013,
and (b) the minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness.



--------------------------------------------------------------------------------



ARTICLE VIII    

DEFAULTS
SECTION 8.1    Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:
(a)    Failure to Make Payments When Due. The Company or any Subsidiary Borrower
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to the Loans or L/C Obligations or (ii) shall fail to pay within
five (5) days of the date when due any of the other Obligations under this
Agreement or the other Loan Documents.
(b)    Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 7.1(a), 7.2(a), 7.2(f), 7.2(k), 7.3 or 7.4.
(c)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or any Subsidiary Borrower to the Administrative
Agent or any Lender herein or by the Company or any Subsidiary Borrower or any
of its Subsidiaries in any of the other Loan Documents or in any statement or
certificate or information at any time given by any such Person pursuant to any
of the Loan Documents shall be false or misleading in any material respect on
the date as of which made (or deemed made).
(d)    Other Defaults. The Company or any Subsidiary Borrower shall default in
the performance of or compliance with any term contained in this Agreement
(other than as covered by paragraphs (a) or (b) or (c) of this Section 8.1), or
the Company or any Subsidiary Borrower or any of its Subsidiaries shall default
in the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.
(e)    Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Default under this clause (e) exists has an
aggregate outstanding principal amount equal to or in excess of Fifty Million
and 00/100 Dollars ($50,000,000) (such Indebtedness being “Material
Indebtedness”); or any breach, default or event of default (including any
termination event, amortization event, liquidation event or event of like import
arising under any agreement or instrument giving rise to any Off‑Balance Sheet
Liabilities) shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Material Indebtedness,
beyond any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Company offer to redeem or



--------------------------------------------------------------------------------



purchase such Indebtedness or other required repurchase or early amortization of
such Indebtedness, or permit the holder(s) of such Indebtedness to accelerate
the maturity of any such Indebtedness or require a redemption, purchase, early
amortization or repurchase of such Indebtedness; or any such Indebtedness shall
be otherwise declared to be due and payable (by acceleration or otherwise) or
required to be prepaid, redeemed, amortized or otherwise repurchased by the
Company or any of its Subsidiaries (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty‑five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty‑five (45) days after
entry, appointment or issuance.
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect except for any proceeding to wind up the Toronto office of the business
sold pursuant to the E&C Sale (to the extent bankruptcy has been initiated by
The Shaw Group Inc. prior to the Transaction Closing Date), (ii) consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, (iii) consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, (iv) make any assignment for the
benefit of creditors or (v) take any corporate action to authorize any of the
foregoing.
(h)    Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of



--------------------------------------------------------------------------------



their respective assets involving in any single case or in the aggregate an
amount in excess of Fifty Million and 00/100 Dollars ($50,000,000) (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder
except for money judgment(s), writ or warrant of attachment, or similar process
against the equity interests of NEH obtained by Toshiba, Trustee or bondholders
under the 2006 Bond Trust Deed (each capitalized term as defined in the
Transaction Agreement).
(i)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty‑five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.
(j)    Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.
(d)    Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of $50,000,000, except as set forth on Schedule 6.9.
(l)    Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of $50,000,000.
(m)    Change of Control. A Change of Control shall occur.
(n)    Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of
$50,000,000 (to the extent not covered by independent third party insurance as
to which the insurer does not dispute coverage).



--------------------------------------------------------------------------------



(o)    Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
ARTICLE IX    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
SECTION 9.1    Termination of Commitments; Acceleration.
(a)    If any Default described in Section 8.1(f) or 8.1(g) occurs with respect
to the Company, any Subsidiary Borrower or any Subsidiary Guarantor, the
obligations of the Lenders to make Loans hereunder and the obligation of any
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election, action, presentment, demand, protest or notice of any kind on the part
of the Administrative Agent or any Lender, all of which the Borrowers expressly
waive. If any other Default occurs, the Required Lenders may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers expressly waive. In either case,
upon the Obligations becoming so due and payable, each Borrower will also be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Controlled Account, equal to the
difference of (x) the amount of L/C Obligations at such time plus the aggregate
amount of all fees and expenses that may accrue or arise until all Letters of
Credit have expired or been terminated, less (y) the amount on deposit in the
Controlled Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).
(b)    If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Controlled Account.
(c)    The Administrative Agent may at any time while any Default is continuing
and funds are deposited in the Controlled Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by any Borrower to the Administrative Agent, the Lenders
or the Issuing Banks under the Loan Documents.



--------------------------------------------------------------------------------



(d)    At any time while any Default is continuing, neither any Borrower nor any
Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the Controlled Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the Controlled Account shall be returned
by the Administrative Agent to the Company or paid to whomever may be legally
entitled thereto at such time.
SECTION 9.2    Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and such Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    Postpone or extend the Termination Date, the Commitment Termination Date,
the expiry date of any Letter of Credit beyond the Termination Date or any other
date fixed for any payment of principal of, or interest on, the Loans, the L/C
Obligations or any fees or other amounts payable to any Lender (except with
respect to (a) any modifications of the provisions relating to amounts, timing
or application of optional prepayments of Loans and other Obligations, which
modification shall require only the approval of the Required Lenders and (b) a
waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof which waiver shall require only the approval of the Required
Lenders) or amend any provision of Section 2.4(b), in each case, without the
consent of each Lender affected thereby.
(b)    Reduce the principal Dollar Amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof) without the consent of each Lender affected thereby.
(c)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” without the consent of each Lender.
(d)    Increase the amount of the Commitment of any Lender hereunder, increase
any Lender’s Pro Rata Share or modify the obligation of any Lender to make a
disbursement in its Pro Rata Share thereof, in each case without the consent of
such Lender.
(e)    Permit the Company or, other than pursuant to a transaction permitted
under the terms of this Agreement, any Subsidiary Borrower to assign its rights
under this Agreement without the consent of each Lender.



--------------------------------------------------------------------------------



(f)    Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty without
the consent of each Lender.
(g)    Amend Section 13.2, Section 13.3 or this Section 9.2 without the consent
of each Lender.
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) the Swing Line Loans shall be effective without the
written consent of the Swing Line Lender and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank. No amendment to
Section 2.22 of this Agreement shall be effective without the written consent of
the Administrative Agent, the Swing Line Lender and each Issuing Bank. The
Administrative Agent may waive payment of the fee required under Section 14.1(b)
without obtaining the consent of any of the Lenders. Notwithstanding anything
herein to the contrary, the Administrative Agent may amend the provisions of
Exhibits A‑1 and A‑2 from time to time to take into account the effectiveness of
assignments made pursuant to Section 14.1 or changes in the Commitments pursuant
to Section 2.5 or changes in the identities of the Issuing Banks, provided the
failure to do so shall not otherwise affect the rights or obligations of the
Lenders or the Borrowers hereunder.
The Administrative Agent may notify the other parties to this Agreement of any
amendments to this Agreement which the Administrative Agent reasonably
determines to be necessary as a result of the commencement of the third stage of
the European Economic and Monetary Union. Notwithstanding anything to the
contrary contained herein, any amendments so notified shall take effect in
accordance with the terms of the relevant notification.
SECTION 9.3    No Waiver; Cumulative Remedies; Enforcement. No waiver, amendment
or other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the requisite number of
Lenders required pursuant to Section 9.2, and then only to the extent in such
writing specifically set forth. No failure by any Lender, any Issuing Bank or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or Unmatured Default or the inability
of the Company or any other Borrower to satisfy the conditions precedent to such
Loan or issuance of such Letter of Credit shall not constitute any waiver or
acquiescence. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law, and shall be available
to the Administrative Agent and the Lenders until all of the Termination
Conditions shall have been satisfied.



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.1 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Bank or the
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 13.1 (subject to the terms of Section 13.2), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.1 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 13.2, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
ARTICLE X    

GUARANTY
SECTION 10.1    Guaranty. (a) For valuable consideration, the receipt of which
is hereby acknowledged, and to induce the Lenders to make advances to each
Borrower and to issue and participate in Letters of Credit and Swing Line Loans,
the Company and each Subsidiary Borrower (collectively, including the Company,
the “Borrower Guarantors”) hereby absolutely and unconditionally guarantees
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of any and all existing and future
Obligations of each Borrower to the Administrative Agent, the Lenders, the Swing
Line Lender, the Issuing Banks, or any of them, under or with respect to the
Loan Documents, whether for principal, interest, fees, expenses or otherwise,
and all Hedging Obligations of any Borrower owing to any Lender or any Affiliate
of any Lender under any Designated Hedging Agreement (collectively, the
“Guaranteed Obligations”); provided that Guaranteed Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
(b)    Without limiting the generality of the foregoing, each Subsidiary
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. Each
Guarantor, and by its acceptance of this Guaranty, the Administrative Agent and
each other Lender Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and



--------------------------------------------------------------------------------



the Obligations of each Subsidiary Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of each Subsidiary Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Guarantors
hereby irrevocably agree that the Obligations of each Subsidiary Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.
SECTION 10.2    Waivers; Subordination of Subrogation.
(a)    Waivers. Each Borrower Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice of
notices delivered or demand made on any Borrower or action or delinquency in
respect of the Guaranteed Obligations or any part thereof, including any right
to require the Administrative Agent and the Lenders to sue any Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or otherwise, the Borrower Guarantors’ obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had not been made and whether or not the Administrative Agent or the Lenders are
in possession of this guaranty. The Administrative Agent and the Lenders shall
have no obligation to disclose or discuss with any Borrower Guarantor their
assessments of the financial condition of any of the Borrowers.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Borrower Guarantor (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waives
any right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Borrower Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Borrower Guarantor hereby expressly and
irrevocably (a) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Borrower Guarantor may have to the indefeasible payment in full in
cash of the Guaranteed Obligations and (b) waives any and all defenses available
to a surety, guarantor or accommodation co‑obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. Each Borrower Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect any Borrower
Guarantor’s



--------------------------------------------------------------------------------



liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the Lenders and their successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 10.2.
SECTION 10.3    Guaranty Absolute. This guaranty is a guaranty of payment and
not of collection, is a primary obligation of each Borrower Guarantor and not
one of surety, and the validity and enforceability of this guaranty shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Guaranteed Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(c) any waiver of any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, any other guaranties with respect
to the Guaranteed Obligations or any part thereof, or any other obligation of
any Person with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, including, without limitation, as a result of a Country Risk Event;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of any Borrower or the insolvency,
bankruptcy or any other change in the legal status of any Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any other Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this guaranty; (j) the existence of any claim, setoff or other rights which
the Company may have at any time against any Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not such Borrower Guarantor shall have had notice
or knowledge of any act or omission referred to in the foregoing clauses
(a) through (k) of this paragraph. It is agreed that each Borrower Guarantor’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non‑enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrower of the
Guaranteed Obligations in the manner agreed upon between the Borrower and the
Administrative Agent and the Lenders.



--------------------------------------------------------------------------------



SECTION 10.4    Acceleration. Each Borrower Guarantor agrees that, as between
such Borrower Guarantor on the one hand, and the Lenders and the Administrative
Agent, on the other hand, the obligations of each Borrower guaranteed under this
Article X may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 9.1 hereof for
purposes of this Article X, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Borrower Guarantor for purposes of this Article X.
SECTION 10.5    Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of any Borrower Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If any Borrower Guarantor or any other guarantor of all
or any part of the Guaranteed Obligations makes a payment or payments to any
Lender or the Administrative Agent, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to any Borrower Guarantor or any other
guarantor or any other Person, or their respective estates, trustees, receivers
or any other party, including, without limitation, each Borrower Guarantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the part of the Guaranteed
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.
SECTION 10.6    Termination Date. This guaranty is a continuing guaranty and
shall remain in effect until the later of (a) the Facility Termination Date, and
(b) the date on which all of the Guaranteed Obligations have been paid in full
in cash, subject to the proviso in Section 10.2(a).
ARTICLE XI    

GENERAL PROVISIONS
SECTION 11.1    Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Unmatured Default at the time of the
making of any Loan or the issuance, amendment or renewal of any Letter of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder (other than contingent indemnification obligations
for which a claim



--------------------------------------------------------------------------------



has not been made) shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
SECTION 11.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
SECTION 11.3    Performance of Obligations. The Borrowers agree that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of any Borrower to the extent any
such Borrower is required by the terms hereof to pay any such amount, but has
not done so and (ii) after the occurrence and during the continuance of a
Default, to make any other payment or perform any act required of the Company or
any other Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve such property of the Company. The Administrative Agent shall use its
reasonable efforts to give the applicable Borrower notice of any action taken
under this Section 11.3 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
applicable Borrower’s obligations in respect thereof. The Borrowers agree to pay
the Administrative Agent, upon demand, the principal amount of all funds
advanced by the Administrative Agent under this Section 11.3, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full. If any Borrower fails to make payment in respect of any such
advance under this Section 11.3 within one (1) Business Day after the date the
applicable Borrower receives written demand therefor from the Administrative
Agent, the Administrative Agent shall promptly notify each Lender and each
Lender agrees that it shall thereupon make available to the Administrative
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance. If such funds are not made available to
the Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this
Section 11.3 shall neither relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent such other Lender’s Pro Rata Share
of such advance on the date such payment is to be made nor increase the
obligation of any other Lender to make such payment to the Administrative Agent.
SECTION 11.4    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
SECTION 11.5    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent, the Syndication



--------------------------------------------------------------------------------



Agent and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent, the Syndication Agent and the
Lenders relating to the subject matter thereof.
SECTION 11.6    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
SECTION 11.7    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. The Borrowers shall reimburse the Administrative Agent and each
Arranger for any reasonable costs, internal charges and out‑of‑pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out‑of‑pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent and
such Arranger and the Lenders, which attorneys and paralegals may be employees
of the Administrative Agent or such Arranger or the Lenders) paid or incurred by
the Administrative Agent or such Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrowers agree to reimburse the Administrative
Agent, promptly after the Administrative Agent’s request therefor, for each
audit, or other business analysis performed by or for the benefit of the Lenders
in connection with this Agreement or the other Loan Documents in an amount equal
to the Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis, plus all costs and expenses (including, without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis. Administrative Agent shall provide the
Borrowers with a detailed statement of all reimbursements requested under this
Section 11.7(a).
(b)    Indemnity. The Borrowers further agree to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger and each and all of the
Lenders and Issuing Banks, and each of such Administrative Agent’s, Arranger’s,
Lender’s or Issuing Bank’s respective Related Parties (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article V) (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses of any
kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for such Indemnitees in



--------------------------------------------------------------------------------



connection with any investigative, administrative or judicial proceeding,
whether or not any of such Indemnitees shall be designated a party thereto),
imposed on, incurred by, or asserted against such Indemnitees in any manner
relating to or arising out of:
(i)    this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents (including, without limitation, the reliance
of any Indemnitee on each notice that such Indemnitee believes in good faith is
given by or on behalf of any Borrower); or
(ii)    any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos‑containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);
provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non‑appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the applicable Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Banks, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid



--------------------------------------------------------------------------------



amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
respective Pro Rata Shares (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable Issuing Bank in its
capacity as such, the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the applicable Issuing Bank in connection with such
capacity or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 12.11.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the Gross Negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.7 shall survive the termination of this Agreement and
shall survive the resignation of the Administrative Agent, the Swing Line Lender
or any Issuing Bank or the replacement of any Lender.
(f)    Payment. All amounts due under the preceding clauses (a) and (b) of this
Section 11.7 shall be payable promptly after written demand therefor.
SECTION 11.8    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
SECTION 11.9    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms



--------------------------------------------------------------------------------



used therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided, however, until such provisions are
amended in a manner reasonably satisfactory to the Administrative Agent and the
Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825‑10‑25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein.
SECTION 11.10    Severability of Provisions. If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.10, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Swing Line Lender
or an Issuing Bank, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
SECTION 11.11    No Advisory or Fiduciary Responsibility. The relationship
between the Borrowers and the Lenders and the Administrative Agent shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of the Borrowers’ business
or operations. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrowers, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers and the
other



--------------------------------------------------------------------------------



Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to any Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any Arranger nor any Lender has any obligation to disclose any of such interests
to any Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrowers and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 11.12    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 11.13    CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.
(a)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A
FINAL JUDGMENT IN



--------------------------------------------------------------------------------



ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.



--------------------------------------------------------------------------------



SECTION 11.14    Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Swing Line Lender, the Issuing Banks, the Company
and the Borrowers acknowledge that the Lenders (or Affiliates of the Lenders)
may, from time to time, effect transactions for their own accounts or the
accounts of customers, and hold positions in loans or options on loans of the
Company, the Company’s Subsidiaries and other companies that may be the subject
of this credit arrangement and nothing in this Agreement shall impair the right
of any such Person to enter into any such transaction (to the extent it is not
expressly prohibited by the terms of this Agreement) or give any other Person
any claim or right of action hereunder as a result of the existence of the
credit arrangements hereunder, all of which are hereby waived. In addition,
certain Affiliates of one or more of the Lenders are or may be securities firms
and as such may effect, from time to time, transactions for their own accounts
or for the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Each of the Administrative Agent, the Arrangers, the Lenders, the Swing Line
Lender, the Issuing Banks, the Company and the Borrowers acknowledges and
consents to these multiple roles, and further acknowledges that the fact that
any such unit or Affiliate is providing another service or product or proposal
therefor to the Company or any of its Subsidiaries does not mean that such
service, product, or proposal is or will be acceptable to any of the
Administrative Agent, the Arrangers, the Lenders, the Swing Line Lender or the
Issuing Banks.
SECTION 11.15    Subordination of Intercompany Indebtedness. Each Borrower
Guarantor agrees that any and all claims of such Borrower Guarantor against any
other Loan Party with respect to any “Intercompany Indebtedness” (as hereinafter
defined) shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations and Hedging Obligations under
Hedging Arrangements entered into with the Lenders or any of their Affiliates
(“Designated Hedging Agreements”); provided that, and not in contravention of
the foregoing, so long as no Default has occurred and is continuing each
Borrower Guarantor may make loans to and receive payments in the ordinary course
with respect to such Intercompany Indebtedness from another Loan Party to the
extent not prohibited by the terms of this Agreement and the other Loan
Documents. Notwithstanding any right of any Borrower Guarantor to ask, demand,
sue for, take or receive any payment from any other Loan Party, all rights,
liens and security interests of any Borrower Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Loan Party shall be
and are subordinated to the rights of the holders of the Obligations and the
Administrative Agent in those assets. No Borrower Guarantor shall have any right
to possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Loan Party, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Loan Party, whether



--------------------------------------------------------------------------------



partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Loan Party is dissolved or if substantially all of the assets of any such Loan
Party are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any such Loan Party
to any Borrower Guarantor (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Obligations and Hedging Obligations under Designated Hedging Agreements, due or
to become due, until such Obligations and Hedging Obligations (other than
contingent indemnity obligations) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Borrower Guarantor upon or with respect to the
Intercompany Indebtedness after an Insolvency Event prior to the satisfaction of
all of the Obligations (other than contingent indemnity obligations) and Hedging
Obligations under Designated Hedging Agreements and the termination of all
financing arrangements pursuant to any Loan Document and or Designated Hedging
Agreements, such Borrower Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the holders of the Obligations and such Hedging
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of such Borrower Guarantor where necessary), for
application to any of the Obligations and such Hedging Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
Guarantor as the property of the holders of the Obligations and such Hedging
Obligations. If any Borrower Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are irrevocably authorized to make the same. Each Borrower
Guarantor agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or any
Designated Hedging Agreement have been terminated, no Borrower Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
such Borrower Guarantor has or may have against any other Loan Party.
SECTION 11.16    Lenders Not Utilizing Plan Assets. None of the consideration
used by any of the Lenders to make its Loans constitutes for any purpose of
ERISA or Section 4975 of the Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Code and the rights and interests
of each of the Lenders in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
SECTION 11.17    Collateral. Each of the Lenders and the Issuing Banks
represents to the Administrative Agent, each of the other Lenders and each of
the other Issuing Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 11.18    USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets
Control. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers



--------------------------------------------------------------------------------



that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrowers in accordance with the Act. Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act. In addition, and without limiting the foregoing sentence,
each Borrower shall (a) ensure, and cause each Subsidiary, if applicable, to
ensure, that no Person who owns a controlling interest in or otherwise controls
such Borrower or any Subsidiary is or shall be listed in the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loans to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(c) comply, and cause each Subsidiary, if applicable, to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.
SECTION 11.19    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, any Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each such Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuing Banks under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
SECTION 11.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 11.20 voidable under
applicable law relating to fraudulent conveyance or fraudulent



--------------------------------------------------------------------------------



transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 11.20 shall remain in full force
and effect until the Obligations (other than contingent indemnity obligations
for which no claim is pending) have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.


ARTICLE XII    

THE ADMINISTRATIVE AGENT
SECTION 12.1    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints BofA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (except as set forth in Section 12.6(a) with respect
to the Company). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Requirement of Law. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.
SECTION 12.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 12.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:



--------------------------------------------------------------------------------



(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Unmatured Default unless
and until notice describing such Default or Unmatured Default is given in
writing to the Administrative Agent by a Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 12.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and



--------------------------------------------------------------------------------



believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for a Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 12.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
SECTION 12.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Notwithstanding anything herein to the contrary, (i) so long as no Default has
occurred and is continuing, each such successor Administrative Agent shall be
subject to the approval of the Company, which approval shall not be unreasonably
withheld or delayed and (ii) whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the



--------------------------------------------------------------------------------



other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as otherwise provided herein and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.7 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
(c)    Any resignation by BofA as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swing Line Lender. If
BofA resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit issued by BofA and outstanding as of the effective date of its
resignation as an Issuing Bank and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Floating Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 3.3. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor Issuing Bank or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swing Line Lender, as applicable, (b) the retiring Issuing Bank or Swing Line
Lender shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to BofA
to effectively assume the obligations of BofA with respect to such Letters of
Credit.
SECTION 12.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or



--------------------------------------------------------------------------------



any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
SECTION 12.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
SECTION 12.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 3.8, 2.14 and 11.7) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.14
and 11.7.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
SECTION 12.10    Guaranty Matters. Without limiting the provisions of Section
12.9, the Lenders (including in its capacities as a potential Hedge Bank) and
the Issuing Banks



--------------------------------------------------------------------------------



irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 12.10.
SECTION 12.11    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.7(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.7(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.7(c).
SECTION 12.12    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 12.13    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 12.14    Hedge Obligations. Except as otherwise expressly set forth
herein, no Hedge Bank that obtains the benefit of the provisions of Section 13.3
or any Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to



--------------------------------------------------------------------------------



consent to any amendment, waiver or modification of the provisions hereof or of
any Guaranty) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article XII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations under
Designated Hedging Arrangements except to the extent expressly provided herein
and unless the Administrative Agent has received written notice of such Hedging
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations under
Designated Hedging Arrangements in the case of a termination pursuant to Section
10.6.


ARTICLE XIII    

SETOFF; RATABLE PAYMENTS
SECTION 13.1    Setoff. If a Default shall have occurred and be continuing, each
Lender, the Issuing Banks and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Banks or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the Obligations of such
Borrower or such other Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or any Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or Issuing Bank different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Banks and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Banks or their respective
Affiliates may have. Each Lender and the Issuing Banks agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.



--------------------------------------------------------------------------------



SECTION 13.2    Ratable Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations or Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.22, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
SECTION 13.3    Application of Payments. After the exercise of remedies provided
for in Section 9.1 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth therein), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.22(c) and 3.13 and
except as otherwise set forth herein, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Banks and amounts payable under Article IV), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans, L/C Borrowings and other
Obligations,



--------------------------------------------------------------------------------



ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Hedging Obligations under Designated
Hedging Agreements, ratably among the Lenders, the Issuing Banks and the Hedge
Banks, in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Requirements of Law;
provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Section 3.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Hedging Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank, as the case
may be. Each Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII for itself and its Affiliates as if a “Lender” party
hereto.
SECTION 13.4    Relations Among Lenders.
(a)    No Action Without Consent. Except with respect to the exercise of set‑off
rights of any Lender in accordance with Section 12.1, the proceeds of which are
applied in accordance with this Agreement, and each Lender agrees that it will
not take any action, nor institute any actions or proceedings, against the
Borrowers or any other obligor hereunder or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the
Administrative Agent.
(b)    Not Partners; No Liability. The Lenders are not partners or co‑venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein



--------------------------------------------------------------------------------



in case of the Administrative Agent) authorized to act for, any other Lender.
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
SECTION 13.5    Failure to Make Payment. If and so long as any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.2(c), 2.17,
3.3, 12.8 or 13.2, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swing Line Lender or any Issuing Bank
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section (such amounts so held
to be returned to such Lender upon its payment of the aforementioned previously
unpaid amounts); in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.
ARTICLE XIV    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
SECTION 14.1    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void) or (iii) pursuant to a transaction involving a
Subsidiary Borrower permitted under this Agreement. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.



--------------------------------------------------------------------------------



(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; provided that if at the time of such
assignment, any Loan made to a Dutch Borrower would be outstanding and the
assigning Lender’s Pro Rata Share of any and all of such Loans would in the
aggregate with respect to any Dutch Borrower, as of the date of assignment, be
more than zero but less than the equivalent in Dollars (calculated on the basis
of the Spot Rate of the Administrative Agent as of the date of such assignment)
of €100,000, no such assignment shall be made to an assignee which is not a
Professional Market Party; provided further that at the request of the assigning
Lender at any time prior to a proposed assignment to an assignee other than a
Professional Market Party, such Dutch Borrower shall either (1) subject to the
prior notice requirements set forth in Section 2.4(a), immediately prepay all
Loans made to it or (2) subject to the prior notice requirements set forth in
Section 2.7, immediately borrow such amount of Revolving Loans, so that in the
case of each of clauses (1) and (2), the assignment would not be restricted by
the immediately preceding proviso; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned except that this clause (ii) shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans ;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Default has



--------------------------------------------------------------------------------



occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the Issuing Banks and the Swing Line Lender shall be
required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in form reasonably satisfactory to the
Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Requirements of Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.



--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14(e), Article IV, and Section 11.7
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a promissory note in substantially the form of
Exhibit I to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations and Swing Line Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Borrowers, the Administrative Agent, the Lenders and the Issuing Bank shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.7(c)
without regard to the existence of any participation.



--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14(e) (subject to the
requirements and limitations therein, including the requirements under Section
2.14(e)(vi) (it being understood that the documentation required by Section
2.14(e)(iv) shall be delivered to the participating Lender)) and Article IV to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Section 2.14(e) or Article IV,
with respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 13.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any promissory note delivered to it hereunder, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



--------------------------------------------------------------------------------



(f)    Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time BofA
assigns all of its Commitment and Loans pursuant to subsection (b) above, BofA
may, (i) upon 30 days’ notice to the Company and the Lenders, resign as an
Issuing Bank and (ii) upon 30 days’ notice to the Company and the Lenders,
resign as the Swing Line Lender. In the event of any such resignation as Issuing
Bank or Swing Line Lender, the Borrowers shall be entitled to appoint from among
the Lenders a successor Issuing Bank or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of BofA as Issuing Bank or Swing Line Lender. If BofA
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Floating Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 3.3). If BofA resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Floating Rate
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.2(c). Upon the appointment of a successor Issuing Bank or Swing Line
Lender that has accepted such appointment, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swing Line Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to BofA to effectively assume the obligations of
BofA with respect to such Letters of Credit.
SECTION 14.2    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), including to any Federal Reserve Bank
or central bank in connection with pledges permitted under Section 14.1(e),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.5(b) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in



--------------------------------------------------------------------------------



connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company or any of its Subsidiaries which such Person has no
reason to believe has any confidentiality or fiduciary obligation to the Company
or its Subsidiaries with respect to such Information. For purposes of this
Section, “Information” means all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
SECTION 14.3    Dissemination of Information. Each Loan Party authorizes each
Lender to disclose to any Participant or assignee Lender or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the Company and its Subsidiaries; provided that
prior to any such disclosure, such prospective Transferee shall agree to
preserve in accordance with Section 14.2 the confidentiality of any confidential
information described therein.
ARTICLE XV    

NOTICES
SECTION 15.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:



--------------------------------------------------------------------------------



(i)    if to the Company or any other Loan Party, the Administrative Agent, the
Swing Line Lender or any Issuing Bank, to the address, facsimile number,
electronic mail address or telephone number specified for such Person forth
below its signature hereto or at such other address as may be designated by such
party in a notice to the other parties (provided that a notice given to the
Company pursuant hereto shall be deemed a notice given to the other Loan
Parties); and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its administrative questionnaire
delivered to the Administrative Agent (including, as appropriate, notices
delivered solely to the Person designated by a Lender on such administrative
questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to any Loan Party).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II and Article III if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the applicable Issuing Bank or the applicable Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.



--------------------------------------------------------------------------------



(c)    The Platform. Each Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Arrangers may, but shall not be obligated to,
make available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Banks and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to any Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 14.2); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of any Borrower’s,
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Swing Line Lender and Issuing Banks may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the Swing Line Lender and the Issuing Banks.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such



--------------------------------------------------------------------------------



Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirements of Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, the Swing Line Lender, Issuing Banks
and Lenders. The Administrative Agent, the Swing Line Lender, the Issuing Banks
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing/Election Notices and Letter of Credit
Applications) purportedly given by or on behalf of the Company or any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
ARTICLE XVI    

COUNTERPARTS; INTEGRATION; EFFECTIVENESS
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or any Issuing Bank, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
[Remainder of This Page Intentionally Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Borrowers, the Guarantors, the Lenders and
the Administrative Agent have executed this Agreement as of the date first above
written.
CHICAGO BRIDGE & IRON COMPANY N.V., as the Company
By:
CHICAGO BRIDGE & IRON COMPANY B.V.

Its:
Managing Director

By:
_______________________________
Name:    
Title:     

Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing     Director & Chief Financial
    Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



CB&I INC., as a Subsidiary Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing     Director & Chief Financial
    Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



CBI SERVICES, INC., as a Subsidiary Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company
(Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing     Director & Chief Financial
    Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as a Subsidiary Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company
(Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing
    Director & Chief Financial     Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY B.V., as a Subsidiary Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company
(Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing
    Director & Chief Financial    Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY, as a Subsidiary Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company
(Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Ronald Ballschmiede, Managing
    Director & Chief Financial    Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
By:
_______________________________
Name:    
Title:    

Notice Address:
Attention:
Telephone:
Facsimile:
Lending Installation Address:




--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent and as a
Lender
By:
_________________________
Name:    
Title:    

By:
_________________________
Name:    
Title:    

Notice Address:
Attention:
Telephone:
Facsimile:
Lending Installation Address:



--------------------------------------------------------------------------------



BNP PARIBAS, as a Documentation Agent and as a Lender
By:
_________________________
Name:    
Title:    

By:
_________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    



--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC, as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    



--------------------------------------------------------------------------------



COMPASS BANK,
as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    



--------------------------------------------------------------------------------



BMO HARRIS BANK, N.A., as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    











--------------------------------------------------------------------------------

EXHIBIT B



SUBSIDIARY GUARANTY 1 
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the 21st day of
December, 2012, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation, and the
undersigned Subsidiaries (collectively, the “Initial Guarantors” and along with
any additional Subsidiaries which become parties to this Guaranty by executing a
Supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent under (and as defined in) the Revolving Credit
Agreement referred to below.


WITNESSETH:


WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON
COMPANY (DELAWARE), a Delaware corporation, (the “Initial Borrower”), and the
other Subsidiary Borrowers (together with the Initial Borrower, the
“Borrowers”), the institutions from time to time parties thereto as lenders (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”), have entered into a certain Revolving Credit Agreement
dated as of December 21, 2012 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Revolving Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrowers;


WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Revolving Credit Agreement that each of the Guarantors execute
and deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Revolving Credit
Agreement), including, without limitation, all principal, interest and other
amounts that shall be at any time payable by the Borrowers under the Revolving
Credit Agreement or the other Loan Documents, and all Hedging Obligations to
which any Lender shall be a counterparty (each a “Designated Hedging
Agreement”); and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Revolving Credit Agreement, each of the Guarantors is willing to
guarantee the Obligations of the Borrowers under the Revolving Credit Agreement
and the other Loan Documents and all Hedging Obligations under any Designated
Hedging Agreements;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
I.    Definitions. Terms defined in the Revolving Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.



1 This version is a composite Subsidiary Guaranty containing all changes
pursuant to Amendment No. 1 dated as of October 28, 2013.

--------------------------------------------------------------------------------



II.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:
(1)
It is a corporation, partnership limited liability company or establishment (or
for certain entities organized under the laws of Liechtenstein, a legal entity
in the form of “Anstalt” under the laws of Liechtenstein) duly and properly
incorporated or formed, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, and has all requisite authority
to conduct its business as a foreign Person in each jurisdiction in which its
business is conducted, except where the failure to have such requisite authority
would not have a Material Adverse Effect.



(2)
It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.



(3)
Neither the execution and delivery by it of this Guaranty, nor the consummation
by it of the transactions herein contemplated, nor compliance by it with the
terms and provisions hereof, will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its certificate or
articles of incorporation or by‑laws, limited liability company or partnership
agreement (as applicable) or the provisions of any indenture, instrument or
material agreement to which it is a party or is subject, or by which it, or its
property, is bound, (ii) or conflict with or constitute a default thereunder,
except such interference or default which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien in, of or on its property pursuant to the
terms of any such indenture, instrument or material agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, is
required to authorize, or is required in connection with the execution, delivery
and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.



In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Revolving Credit Agreement
or any amount payable under the Revolving Credit Agreement or any other
Obligations (other than contingent Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid, it will, and, if



--------------------------------------------------------------------------------



necessary, will enable the Borrowers to, fully comply with those covenants and
agreements of the Borrowers applicable to such Guarantor set forth in the
Revolving Credit Agreement.
III.    The Guaranty.
(a) For valuable consideration, the receipt of which is hereby acknowledged, and
to induce the Lenders to make advances to each Borrower and to issue and
participate in Letters of Credit and Swing Line Loans, the Guarantors hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations of each Borrower to the
Administrative Agent, the Lenders, the Swing Line Lender, the Issuing Banks, or
any of them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise, and all Hedging Obligations of any
Borrower owing to any Lender or any Affiliate of any Lender under any Designated
Hedging Agreement (collectively, the “Guaranteed Obligations”); provided that
the Guaranteed Obligations shall exclude any Excluded Swap Obligations.


(b)     Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. Each Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent and each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the Lenders and
the Guarantors hereby irrevocably agree that the Obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. Each Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Lender under this Guaranty or any other guaranty,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor and each other guarantor so as to maximize the
aggregate amount paid to the Lenders under or in respect of the Loan Documents.



--------------------------------------------------------------------------------



IV.    Waivers; Subordination of Subrogation.
(a)    Waivers. Each Guarantor waives notice of the acceptance of this guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice of notices
delivered or demand made on any Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue any Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or otherwise, the Guarantors’ obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of this guaranty. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with any Guarantor their assessments of the
financial condition of any of the Borrowers.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Guarantor (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably (a)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect any Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section IV.



--------------------------------------------------------------------------------



V.    Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Guarantor and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, any other guaranties with respect to the Guaranteed Obligations
or any part thereof, or any other obligation of any Person with respect to the
Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto, including, without
limitation, as a result of a Country Risk Event; (f) the application of payments
received from any source to the payment of obligations other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this guaranty
even though the Administrative Agent and the Lenders might lawfully have elected
to apply such payments to any part or all of the Guaranteed Obligations or to
amounts which are not covered by this guaranty; (g) any change in the ownership
of any Borrower or the insolvency, bankruptcy or any other change in the legal
status of any Borrower; (h) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any other Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
any Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any other circumstances, whether or not similar to any of
the foregoing, which could constitute a defense to a guarantor; all whether or
not such Guarantor shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (k) of this paragraph. It is
agreed that each Guarantor’s liability hereunder is several and independent of
any other guaranties or other obligations at any time in effect with respect to
the Guaranteed Obligations or any part thereof and that each Guarantor’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guaranties or other obligations
or any provision of any applicable law or regulation purporting to prohibit
payment by any Borrower of the Guaranteed Obligations in the manner agreed upon
between the Borrower and the Administrative Agent and the Lenders.



--------------------------------------------------------------------------------



VI.    Acceleration. Each Guarantor agrees that, as between such Guarantor on
the one hand, and the Lenders and the Administrative Agent, on the other hand,
the obligations of each Borrower guaranteed under this Guaranty may be declared
to be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9.1 of the Revolving Credit Agreement for
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Guarantor for purposes of this Guaranty.
VII.    Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshal any assets in favor of
any Guarantor or against or in payment of any or all of the Guaranteed
Obligations. If any Guarantor or any other guarantor of all or any part of the
Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Guarantor or any other guarantor or any
other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, each Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.
VIII.    Termination Date. This Guaranty is a continuing guaranty and shall
remain in effect until the later of (a) the Facility Termination Date, and (b)
the date on which all of the Guaranteed Obligations have been paid in full in
cash, subject to the proviso in Section IV(a).
IX.    Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XV of the Revolving
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XV.



        Notice Address for Guarantors:
c/o Chicago Bridge & Iron Company
        One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attn: Ronald Ballschmiede, Managing Director & Chief Financial
Officer
Fax: (832) 513-1092



--------------------------------------------------------------------------------



X.    No Waivers. No failure or delay by the Administrative Agent or any holders
of Guaranteed Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty, the Revolving Credit Agreement, any Designated Hedging Agreement and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.
XI.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section XI
shall be null and void; and in the event of an assignment of any amounts payable
under the Revolving Credit Agreement, any Designated Hedging Agreement or the
other Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.
XII.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Revolving Credit Agreement).
XIII.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
XIV.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.


(A) EXCLUSIVE JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN



--------------------------------------------------------------------------------



OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV OF THE REVOLVING CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS GUARANTY AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION XIV, WITH ITS COUNSEL.



--------------------------------------------------------------------------------



XV.    Taxes, Expenses of Enforcement, etc.
A.
Taxes.

(1)
Any and all payments by any of the Guarantors hereunder (whether in respect of
principal, interest, fees or otherwise) shall be subject to Section 2.14(e) of
the Revolving Credit Agreement as if such payments were made by a Borrower,
mutatis mutandis.

(2)
Without prejudice to the survival of any other agreement of the Guarantors
hereunder, the agreements and obligations of the Guarantors contained in this
Section XV(A) shall survive the payment in full of all Guaranteed Obligations
and the termination of this Guaranty.

B.
Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the holders of Obligations for any out‑of‑pocket
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent and the holders of Obligations) in accordance with Section
11.7 of the Revolving Credit Agreement.

XVI.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York City, New York on the Business Day preceding
that on which the final, non-appealable judgment is given. The obligations of
each Guarantor in respect of any sum due to the Administrative Agent, for itself
and the other Lenders, hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to the Administrative Agent, on behalf of itself or any Lender, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent against such loss.
XVII.    Setoff. Each Guarantor agrees to the terms of Article XIII of the
Revolving Credit Agreement, which is incorporated herein by reference, as if it
were an original party thereto.



--------------------------------------------------------------------------------



XVIII.    Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrowers and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the holders of Obligations
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such holder of Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
XIX.    Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
XX.    Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.





--------------------------------------------------------------------------------



XXI.    Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.



XXII.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor, at the
time the guaranty hereunder, in each case, by any Specified Loan Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under this Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section XXII voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Facility Termination Date. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
XXIII.    Limitations for the Liechtenstein Guarantor
The amounts payable according to the terms of this Guaranty by a Guarantor
incorporated under the laws of Liechtenstein (a “Liechtenstein Guarantor) are
limited as follows:
If a payment in fulfillment of the Guaranteed Obligations would, at the time
payment is due, not be permitted under Art. 545 (2) of the Liechtenstein Company
Act (Personen- und Gesellschaftsrecht) or similar provisions prohibiting capital
repayment or restricting profit distributions, then such Guaranteed Obligations
and payment amounts are limited to the amount permitted to be paid in accordance
with such provisions.
Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545 (2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guaranty is requested
from the respective Liechtenstein Guarantor (from time to time each a “Minimum
Guaranty Amount”).
The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone



--------------------------------------------------------------------------------



the payment date therefore until such times as payment is again possible in
accordance with the above mentioned limitations.
In order to allow the Lenders to obtain a maximum benefit under and of this
Guaranty, the Liechtenstein Guarantor undertakes to promptly implement all such
measures and/or to promptly procure the fulfillment of all prerequisites
allowing it to make the (requested) payment(s) hereunder, including the
following:
(a)preparation of an audited interim balance sheet (geprüfter Zwischenabschluss)
of the Liechtenstein Guarantor;
(b)    confirmation of the auditors of the relevant Liechtenstein Guarantor that
the relevant Minimum Guaranty Amount represents (the maximum of) freely
distributable profits (verfügbarer Reingewinn);
(c)    approval by a shareholder(s) meeting (Gründerrechtversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and
(d)    all such other measures necessary or useful to allow the Liechtenstein
Guarantor to make the payments agreed hereunder with a minimum of limitation,
including the conversion of unnecessary restricted reserves into distributable
reserves.
For the avoidance of doubt, the limitations hereinbefore referred to shall not
lead to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.



--------------------------------------------------------------------------------



CHICAGO BRIDGE & IRON COMPANY a Delaware corporation

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

By: __________________________
Name:
Title:

CB&I TYLER COMPANY

By: __________________________
Name:
Title:

CB&I INC.

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation


By: __________________________
Name:
Title:

A&B BUILDERS, LTD.
By: __________________________
Name:
Title:


ASIA PACIFIC SUPPLY COMPANY

By: __________________________
Name:
Title:



--------------------------------------------------------------------------------





CBI AMERICAS LTD.
By: __________________________
Name:
Title:




CSA TRADING COMPANY, LTD.
By: __________________________
Name:
Title:


CB&I WOODLANDS L.L.C.
By: __________________________
Name:
Title:


CBI COMPANY LTD.
By: __________________________
Name:
Title:


CENTRAL TRADING COMPANY, LTD.

By: __________________________
Name:
Title:

CONSTRUCTORS INTERNATIONAL, L.L.C.

By: __________________________
Name:
Title:
HBI HOLDINGS, L.L.C.

By: __________________________




--------------------------------------------------------------------------------



Name:
Title:

HOWE-BAKER INTERNATIONAL, L.L.C.

By: __________________________
Name:
Title:

HOWE-BAKER ENGINEERS, LTD.

By: __________________________
Name:
Title:

HOWE-BAKER HOLDINGS, L.L.C.

By: __________________________
Name:
Title:

HOWE-BAKER MANAGEMENT, L.L.C.

By: __________________________
Name:
Title:

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By: __________________________
Name:
Title:

MATRIX ENGINEERING, LTD.

By: __________________________
Name:
Title:
MATRIX MANAGEMENT SERVICES, L.L.C.

By: __________________________




--------------------------------------------------------------------------------



Name:
Title:

OCEANIC CONTRACTORS, INC.

By: __________________________
Name:
Title:

CBI VENEZOLANA, S.A.

By: __________________________
Name:
Title:

CBI MONTAJES DE CHILE LIMITADA

By: __________________________
Name:
Title:

CBI CONSTRUCCIONES S.A.

By: __________________________
Name:
Title:

CB&I (EUROPE) B.V.

By: __________________________
Name:
Title:

CBI EASTERN ANSTALT

By: __________________________
Name:
Title:
CBI LUXEMBOURG S.a.r.L.

By: __________________________




--------------------------------------------------------------------------------



Name:
Title:

CMP HOLDINGS B.V.
By: __________________________
Name:
Title:
Executed by CBI Constructors Pty Ltd ACN 000 612 411 in accordance with
section 127 of the Corporations Act 2001:
 
 
 
 
 
Director/company secretary
 
Director
 
 
 
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)



CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

By: __________________________
Name:
Title:

CBI (PHILIPPINES), INC.

By: __________________________
Name:
Title:

CBI OVERSEAS, LLC

By: __________________________
Name:
Title:


CBI CONSTRUCTORS (PNG) PTY. LIMITED





--------------------------------------------------------------------------------



By: __________________________
Name:
Title:

CBI CONSTRUCTORS LIMITED

By: __________________________
Name:
Title:

CBI HOLDINGS (U.K.) LIMITED

By: __________________________
Name:
Title:

CB&I UK LIMITED

By: __________________________
Name:
Title:

CB&I LUMMUS CREST LTD.

By: __________________________
Name:
Title:

CB&I MALTA LIMITED

By: __________________________
Name:
Title:

LUTECH RESOURCES LIMITED

By: __________________________
Name:
Title:
NETHERLANDS OPERATING COMPANY B.V.





--------------------------------------------------------------------------------



By: __________________________
Name:
Title:

CB&I NETHERLAND B.V.
By: __________________________
Name:
Title:


ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:

PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:

SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.

By: __________________________
Name:
Title:

CHICAGO BRIDGE & IRON (ANTILLES) N.V.
By: __________________________
Name:
Title:

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By: __________________________
Name:
Title:
LEALAND FINANCE COMPANY B.V.





--------------------------------------------------------------------------------



By: __________________________
Name:
Title:

CB&I FINANCE COMPANY LIMITED
By: __________________________
Name:
Title:

CB&I OIL & GAS EUROPE B.V.

By: __________________________
Name:
Title:

CBI COLOMBIANA S.A.

By: __________________________
Name:
Title:

CHICAGO BRIGE & IRON COMPANY B.V.

By: __________________________
Name:
Title:

LUMMUS INTERNATIONAL CORPORATION

By: __________________________
Name:
Title:

HUA LU ENGINEERING CO., LTD.

By: __________________________
Name:
Title:



--------------------------------------------------------------------------------



LUMMUS CATALYST COMPANY LTD.

By: __________________________
Name:
Title:

LUMMUS OVERSEAS CORPORATION

By: __________________________
Name:
Title:

CATALYTIC DISTILLATION TECHNOLOGIES

By: __________________________
Name:
Title:

LUMMUS TECHNOLOGY, INC.

By: __________________________
Name:
Title:

CBI SERVICES, INC.

By: __________________________
Name:
Title:

WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED

By: __________________________
Name:
Title:

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY

By: __________________________
Name:
Title:



--------------------------------------------------------------------------------



LUMMUS NOVOLEN TECHNOLOGY GMBH

By: __________________________
Name:
Title:

CB&I LUMMUS GMBH

By: __________________________
Name:
Title:

CB&I LUMMUS S.R.O.

By: __________________________
Name:
Title:

CBI PERUANA S.A.C.

By: __________________________
Name:
Title:

HORTON CBI LIMITED

By: __________________________
Name:
Title:

CB&I (NIGERIA) LIMITED

By: __________________________
Name:
Title:

CB&I SINGAPORE PTE LTD.

By: __________________________
Name:
Title:



--------------------------------------------------------------------------------



SHAW NORTH CAROLINA, INC.
By: __________________________
Name:
Title:


SHAW ALLOY PIPING PRODUCTS, LLC
By: __________________________
Name:
Title:


SHAW SUNLAND FABRICATORS, LLC
By: __________________________
Name:
Title:


SHAW CONSTRUCTORS, INC.
By: __________________________
Name:
Title:


STONE & WEBSTER CONSTRUCTION, INC.
By: __________________________
Name:
Title:


STONE & WEBSTER, INC.
By: __________________________
Name:
Title:





--------------------------------------------------------------------------------





STONE & WEBSTER ASIA, INC.
By: __________________________
Name:
Title:


SHAW ENVIRONMENTAL, INC.
By: __________________________
Name:
Title:


SHAW OVERSEAS (FAR EAST), LTD.
By: __________________________
Name:
Title:


THE SHAW GROUP INC.
By: __________________________
Name:
Title:





--------------------------------------------------------------------------------

ANNEX I

FORM OF SUPPLEMENT TO SUBSIDIARY GUARANTY


[_________] [__], 20[__]
Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]


Attention: [_________]
Ladies and Gentlemen:


Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 21st
day of December, 2012, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation and the
undersigned Subsidiaries (the “Initial Guarantors” and along with any additional
Subsidiaries which become parties to such Guaranty by executing a Supplement
thereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent under the Revolving Credit Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof. [Notwithstanding any
other provision herein or in the Guaranty to the contrary, the liability of the
New Guarantor under the Guaranty shall not exceed [the amount that may be
guaranteed under applicable Requirements of Law (including without limitation
the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act)
multiplied by the percentage of Guarantor’s outstanding Capital Stock or
interest in the profits owned, in each case, by the Company and its
Subsidiaries.]2 


IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Supplement to
Subsidiary Guaranty counterpart to the Guaranty as of this __________ day of
_________, ____.

[NAME OF NEW GUARANTOR]

By:____________________________________
Name:____________________________________
Title:__________________________________



2 To be included for Joint Ventures (See Section 7.2(k)(v) of the Revolving
Credit Agreement.)

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement, dated as of
December 21, 2012 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Chicago Bridge & Iron Company N.V. (the “Company”), Chicago Bridge & Iron
Company (Delaware), a Delaware corporation (“Initial Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Issuing Bank.


The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the                              of the Company, and that, in such
capacity, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Company has delivered the year-end audited financial statements
required by Section 7.1(a)(ii) of the Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Company has delivered the unaudited financial statements required by
Section 7.1(a)(i) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the consolidated
financial position of the Company and its Subsidiaries and the results of
operations and cash flows of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles as at such date and for such period, subject
only to normal year-end audit adjustments and the absence of footnotes.


2.    The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.


3.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Certificate as of

            ,         .
CHICAGO BRIDGE & IRON COMPANY N.V.


By:
CHICAGO BRIDGE & IRON COMPANY B.V.

Its:    Managing Director




By: ________________________
Name:
Title:







--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.
Section 7.4 (a) – Maximum Leverage Ratio.



A.
Adjusted Indebtedness at Statement Date:    $    

B.
EBITDA (see Schedule 2) for four consecutive fiscal quarters

ending on above date (“Subject Period”):    $    
C.
Leverage Ratio (Line I.A ÷ Line I.B):        to 1.00

Maximum permitted:
3.00 to 1.00



II.
Section 7.4(b) – Minimum Fixed Charge Coverage Ratio.



A.
Consolidated Net Income Available for Fixed Charges:

1.    Consolidated Net Income for Subject Period:    $    
2.    Provision for income taxes for Subject Period:    $    
3.    Consolidated Fixed Charges for Subject Period:    $    
4.    Dividends and distributions received in cash during Subject
Period:                $    
5.    Retention bonuses paid to officers, directors and employees
of the Company and its Subsidiaries in connection with the
Transaction (not to exceed $25,000,000) for Subject Period:    $    
6.    Fees, charges and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related



1 Commencing on the NPA Amendment Date and continuing thereafter and not to
exceed 15% (or such lower percentage as may be set forth in the Note Purchase
Agreement as amended on the NPA Amendment Date) of EBITDA of the Company
pursuant to clauses (a) through (i) of the definition thereof for the period of
twelve (12) prior consecutive months.
2 For each period following the date of the Shaw Acquisition until four full
fiscal quarters have passed, Interest Expense is calculated by multiplying the
Interest Expense for the first full quarter by 4, and the next two full quarters
by 2 and the next three full fiscal quarters by 4/3.



--------------------------------------------------------------------------------




issuance of Indebtedness or equity whether or not successful for Subject
Period:        $    
7.    Restructuring and integration charges, fees and expenses
incurred in connection with the Transaction during Subject
Period:                $    
8.    Non-cash compensation expenses for management or
employees for Subject Period:    $    
9.    Expenses incurred in connection with the Shaw Acquisition
and relating to termination and severance as to, or relocation
of, officers, directors and employees (not exceeding
$110,000,000) for Subject Period:    $    
10.    Equity earnings booked or recognized by the Company or
any of its Subsidiaries from Eligible Joint Ventures
for Subject Period:1        $    
11.    Consolidated Net Income Available for Fixed Charges
(Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10)
for Subject Period:        $    
B.
Consolidated Fixed Charges for Subject Period:    $    

1.    Consolidated Long-Term Lease Rentals for Subject Period:    $    
2.    Consolidated Interest Expense for the Subject Period:2    $    
3.    Consolidated Fixed Charges for Subject Period
(Lines II.B1 + 2):            $    
C.
Fixed Charge Coverage Ratio (Line II.A11 ÷ Line II.B3):        to 1.00

Minimum required:
1.75 to 1.00




1 Commencing on the NPA Amendment Date and continuing thereafter and not to
exceed 15% (or such lower percentage as may be set forth in the Note Purchase
Agreement as amended on the NPA Amendment Date) of EBITDA of the Company
pursuant to clauses (a) through (i) of the definition thereof for the period of
twelve (12) prior consecutive months.
2 For each period following the date of the Shaw Acquisition until four full
fiscal quarters have passed, Interest Expense is calculated by multiplying the
Interest Expense for the first full quarter by 4, and the next two full quarters
by 2 and the next three full fiscal quarters by 4/3.



--------------------------------------------------------------------------------






III.
Section 7.4 (c) – Minimum Consolidated Net Worth.



A.
Consolidated Net Worth at Statement Date:    $    

B.
75% of the actual net worth of the Company and its Subsidiaries

as of September 30, 2013:        $    
C.
50% the sum of Consolidated Net Income (if positive) earned in

each fiscal quarter, commencing with the fiscal quarter ending on
December 31, 2013:            $    
D.
Minimum Consolidated Net Worth
(Lines III.B + III.C):             $    

E.
Minimum amount of Consolidated Net Worth that the Company

shall be required to maintain under any instrument, agreement or
indenture pertaining to any Material Indebtedness:    $    
F.
Greater of Line III.D and Line III.E    $    

G.
Excess (deficient) for covenant compliance (Line III.A – III.F):    $    










1 Commencing on the NPA Amendment Date and continuing thereafter and not to
exceed 15% (or such lower percentage as may be set forth in the Note Purchase
Agreement as amended on the NPA Amendment Date) of EBITDA of the Company
pursuant to clauses (a) through (i) of the definition thereof for the period of
twelve (12) prior consecutive months.
2 For each period following the date of the Shaw Acquisition until four full
fiscal quarters have passed, Interest Expense is calculated by multiplying the
Interest Expense for the first full quarter by 4, and the next two full quarters
by 2 and the next three full fiscal quarters by 4/3.



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)


SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)




EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve
Months
Ended
__________
(i)(1) Consolidated
Net Income
 
 
 
 
 
(2) + Interest Expense
 
 
 
 
 
(3) + charges against income for foreign, federal, state and local taxes to the
extent deducted
 
 
 
 
 
(4) + non-recurring non-cash charges (excluding any charge that becomes, or is
expected to become, a cash charge) to the extent deducted
 
 
 
 
 
(5) + extraordinary losses to the extent deducted
 
 
 
 
 
(6) - non-recurring non-cash credits to the extent added
 
 
 
 
 
(7) - extraordinary gains to the extent added
 
 
 
 
 
(ii) + depreciation expense
 
 
 
 
 
(iii) + amortization expense
 
 
 
 
 


3 Such add-back to commence on the NPA Amendment Date and continue thereafter
and not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreement, as amended on the NPA Amendment Date) of EBITDA of the
Company pursuant to clauses (a) through (i) of this definition for the period of
twelve (12) prior consecutive months.

--------------------------------------------------------------------------------






EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve
Months
Ended
__________
(iv) + non-cash compensation expenses for management or employees to the extent
deducted
 
 
 
 
 
(v) + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries
 
 
 
 
 
(vi) + retention bonuses paid in connection with the Transaction not to exceed
$25,000,000
 
 
 
 
 
(vii) + charges, fees and expenses incurred in connection with the Transaction
 
 
 
 
 
(viii) + charges, fees and expenses incurred in connection with restructuring
and integration activities in connection with the Transaction


 
 
 
 
 


3 Such add-back to commence on the NPA Amendment Date and continue thereafter
and not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreement, as amended on the NPA Amendment Date) of EBITDA of the
Company pursuant to clauses (a) through (i) of this definition for the period of
twelve (12) prior consecutive months.

--------------------------------------------------------------------------------






EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Twelve
Months
Ended
__________
(ix) + expenses incurred in connection with the Shaw Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000
 
 
 
 
 
(x) + 3 equity earnings booked or recognized by the Company or any of its
Subsidiaries from Eligible Joint Ventures
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 






3 Such add-back to commence on the NPA Amendment Date and continue thereafter
and not to exceed 15% (or such lower percentage as may be set forth in the Note
Purchase Agreement, as amended on the NPA Amendment Date) of EBITDA of the
Company pursuant to clauses (a) through (i) of this definition for the period of
twelve (12) prior consecutive months.

--------------------------------------------------------------------------------




SCHEDULE 3

Eligible Joint Ventures


[INCLUDE LISTING OF ELIGIBLE JOINT VENTURES]



